Exhibit 10.58

 

Confidential

EXECUTION COPY

 

OUTSOURCING SERVICES

AMENDMENT AGREEMENT

 

This OUTSOURCING SERVICES AMENDMENT AGREEMENT (this “Agreement”), dated as of
December 30, 2004 (the “Effective Date”), is by and among GECIS International
Holdings, Luxembourg, Swiss Branch Zug, located at Baarerstrasse 21, 6304 Zug,
Switzerland (“Luxco 2”), an entity duly formed and existing under the laws of
the Grand-Duchy of Luxembourg and Genworth Financial, Inc., a Delaware
corporation.

 

W I T N E S S E T H:

 

WHEREAS, GE Capital International (Mauritius) and certain of its affiliates
(collectively, the “Seller Group”), Garuda Investment Co. (“Garuda”), GE and
General Electric Capital Corporation entered into that certain Securities
Purchase Agreement (“SPA”) dated November 7, 2004, pursuant to which Garuda will
purchase a controlling interest in Gecis Global (Lux) a Luxembourg entity (the
“Luxco Acquisition”);

 

WHEREAS, Luxco 2 is a Subsidiary of Gecis Global Holdings;

 

WHEREAS, certain of the Affiliates of Luxco 2 (Luxco 2, together with all of its
Affiliates, unless the context otherwise requires, “Luxco”) and Genworth and
certain of its Affiliates (collectively, unless the context otherwise requires,
“Genworth”) are parties to a series of Amended and Restated Master Outsourcing
Agreements and Master Outsourcing Agreements (including, in each case, related
Project Specific Agreements and Descriptions of Services, collectively, the
“PSAs”) and certain other service agreements, all as set forth on Exhibit A
attached hereto (collectively, the “Genworth ARMOAs”);

 

WHEREAS, in connection with the consummation of the Luxco Acquisition, Luxco and
Genworth now desire to agree to amend and restate the Genworth ARMOAs on the
terms and subject to the conditions set forth herein in the form attached hereto
as Exhibit B (collectively, the “Amended ARMOAs”).

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:

 

Section 1. Definitions.

 

a. Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in the SPA.

 

b. “Genworth Group” means Genworth, each Subsidiary of Genworth and each other
Person that is controlled directly or indirectly by Genworth.

 

c. “Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental authority or other entity.

 

d. “Subsidiary” or “subsidiary” means, with respect to any Person, any
corporation, limited liability company, joint venture or partnership of which
such Person (a) beneficially owns, either directly or indirectly, more than
fifty percent (50%) of (i) the total combined voting power of all classes of
voting securities of such entity, (ii) the total combined equity interests, or
(iii) the

 

1



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

capital or profit interests, in the case of a partnership; or (b) otherwise has
the power to vote, either directly or indirectly, sufficient securities to elect
a majority of the board of directors or similar governing body.

 

e. “Transferred PSAs” means (i) all PSAs and similar statements of work in
effect immediately prior to the Effective Date between the Transferred BPO
Business and any member of the Genworth Group (as defined in the Amended
ARMOAs), or similar documents specifying work to be performed and amounts to be
paid) and (ii) those services provided immediately prior to the Effective Date
by the Transferred BPO Business to a member of the Genworth Group without a PSA
or statement of work. To the extent necessary for its construction, each
Transferred PSA will be deemed to incorporate by reference any definitions of
terms used therein that were contained in the agreement to which it related.

 

f. “Stranded Costs” means any costs and expenses of Luxco directly resulting
from termination of a Transferred PSA for convenience, including (i) any costs
and expenses with respect to re-employment or termination of any employee
directly engaged in rendering the terminated Services (as defined in the Amended
ARMOAs) and (ii) any facility, hardware or equipment-related costs.

 

g. “Sweet Spot Services” means business process services that any member of the
Genworth Group requests that Luxco provide that (i) are similar to any of the
Services provided under a PSA in effect as of the date of such request or are
otherwise within Luxco’s then-current capabilities (including language
capabilities), taking into account the location of Luxco’s then-current
facilities and the then-current skill set of Luxco’s personnel, and (ii) are to
be or could reasonably be performed in facilities located in India, China,
Hungary or Mexico or any other of Luxco’s platforms in existence as of the date
of such request.

 

Section 2. Agreement to Amend the Genworth ARMOAs.

 

The parties agree to amend and restate, or cause to be amended and restated,
each of the Genworth ARMOAs in the form attached as Exhibit B effective upon, or
as promptly as practicable after, the closing of the Luxco Acquisition (the
“Closing”). Such restatements shall substitute Luxco for GE Capital
International Services and its Affiliates (collectively, “GECIS”) as the
“Provider” under all of the Genworth ARMOAs, and Luxco shall assume all of the
obligations, liabilities and responsibilities of GECIS under all of the Genworth
ARMOAs. The effectiveness of each of such restatements shall be contingent
solely upon receipt by the parties to such agreements of all necessary approvals
by any domestic or foreign federal, state, provincial, local, county or
municipal government or supra-national, governmental, judicial, regulatory or
administrative agency, department, commission board, bureau, court or other
authority or instrumentality or any arbitrator or arbitral panel (each, a
“Governmental Entity”) having jurisdiction. Luxco will cooperate with Genworth
in securing such approvals as set forth in Section 5.19(e) of the SPA. The
parties acknowledge and agree that in connection with entering into each such
amended and restated ARMOA, Luxco intends to subcontract for the performance of
the Services under such ARMOA with the entity that was a party to such ARMOA
immediately prior to the date of such amendment and restatement.

 

Section 3. Waiver of Carve-Out Option.

 

Genworth irrevocably waives and agrees not to exercise, and shall cause its
affiliates to irrevocably waive and not exercise, any Carve-Out Option (as
defined in the Genworth ARMOAs) afforded to Genworth or its affiliates in the
Genworth ARMOAs with respect to the consummation of the transactions
contemplated by the SPA, and further irrevocably waives and

 

2



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

agrees not to exercise, and shall cause its affiliates to irrevocably waive and
not exercise, any Carve-Out Option with respect to the occurrence of any future
Carve-Out Condition (as defined in the Genworth ARMOAs).

 

Section 4. Minimum Volume Commitments

 

a. Genworth Minimum Volume Commitment. For the five (5)-calendar year period
beginning on January 1, 2005 (the “Genworth Minimum Volume Commitment Term”),
the Genworth Group will purchase from Luxco Services under all of the Amended
ARMOAs (or any other agreement) that would result in an aggregate minimum annual
purchase dollar volume to Luxco under all of the Amended ARMOAs of $24.0 million
(“Genworth Minimum Volume Commitment”).

 

b. Ramp Down Volume. For the three (3)-year period following the Genworth
Minimum Volume Commitment Term (the “Ramp Down Term” and collectively with the
Genworth Minimum Volume Commitment Term, the “GMVC Term”), the Genworth Group
will purchase Services from Luxco that would result in a minimum annual purchase
dollar volume to Luxco of: (i) $18.0 million in the sixth year of the Term (as
defined in the Amended ARMOAs), (ii) $12.0 million in the seventh year of the
Term, and (iii) $6.0 million in the eighth year of the Term (“Ramp Down GMVC”
and collectively with the Genworth Minimum Volume Commitment, the “GMVCs”).

 

c. Reduction of GMVCs.

 

i. The GMVCs will only be:

 

A. reduced by the purchase dollar volume of any PSA or Services terminated by
the Genworth Group pursuant to Section 8.1 (i.e., for “cause”), Section 8.5
(i.e., for “liability in excess of liability cap”), or Section 8.6(a) (i.e.,
“special provisions for regulated entities”) of the Amended ARMOAs for each year
of the remaining term (excluding any renewal period) of such PSA or Services (or
one (1) year if no term is set forth in the applicable PSA);

 

B. reduced by the revenues attributable to any Sweet Spot Services that the
Genworth Group offers to Luxco from and after the date that the Genworth Group
actually acquires such Sweet Spot Services from a third party and that Luxco
either (i) declines or (ii) offers to perform at rates exceeding the Benchmark
Rates; provided, however, that after January 1, 2006, in the event the annual
revenue run rate (on a trailing twelve (12) month basis) for all PSAs under all
of the Genworth ARMOAs is one hundred fifteen percent (115%) or more than the
GMVC, this paragraph (ii) shall not be applied to reduce the GMVC. For purposes
of this provision, “Benchmark Rates” means, (1) for Services already offered
under a Transferred PSA, the rates set forth in the most comparable Transferred
PSA (as may be reasonably determined by Luxco and Genworth); and (2) for
services not already offered under a Transferred PSA, market rates for such
services of similar quality under similar terms offered by a similarly situated
supplier established pursuant to neutral benchmarking procedures to be agreed to
by Luxco and the applicable member of the Genworth Group;

 

C. reduced by the purchase dollar volumes of any PSA or Services that Luxco has
been unable to perform pursuant to, or unable to provide for more than one
hundred eighty (180) days as the result of, a Force Majeure condition (as
defined in the Amended ARMOAs) of Luxco for each year that the term (without any
renewal period) of such PSA or Services (or the Term, if no term is set forth in
the applicable PSA) would have extended had such PSA or Services not been
terminated;

 

3



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

D. reduced by the purchase dollar volume of any PSA or Services terminated by
the Genworth Group for a Change of Control of Luxco as provided in Section 8.4
of the Amended ARMOAs (Termination Right Related to Change of Control of Luxco)
for each year of the remaining term (excluding any renewal period) of such PSA
or Services (or one year if no term is set forth in the applicable PSA); and

 

E. reduced by the revenues attributable to any Competitive Services under a
proposed PSA pursuant to which any Technology and Intellectual Property
developed, licensed or purchased by Provider is owned by a member of the
Genworth Group as contemplated by Section 2.2 of Exhibit I to an Amended ARMOA,
that the Genworth Group offers to Luxco from and after the date that the
Genworth Group actually acquires such Competitive Services from a third party
and that Luxco either (i) declines or (ii) offers to perform at rates exceeding
the Benchmark Rates.

 

ii. For the purposes of this Section 5, purchase dollar volumes for any
terminated or suspended Services will be determined (A) based on any actual
purchase dollar volumes set forth in the applicable PSA less any amounts already
paid thereunder, or (B) if no purchase dollar volumes are set forth in the
applicable PSA, projected for the remaining term based on the Charges (as
defined in the Amended ARMOAs) due to Luxco during the prior twelve (12) month
period for such Services or such lesser period as is available if a twelve (12)
month period is not available (pro-rated as applicable).

 

iii. Unless expressly stated otherwise in this Agreement, references to the
Genworth Minimum Volume Commitment, Ramp Down GMVC, and GMVCs will mean such
terms as adjusted in accordance with this Section 5.

 

d. Determining Actual Purchase Dollar Volumes.

 

i. During the GMVC Term, the Parties will determine the actual purchase dollar
volume of the Genworth Group on an annual calendar-year basis in accordance with
methodologies agreed upon by the Parties in writing.

 

ii. For purposes of the GMVCs:

 

A. purchasing of Services by any member of the Genworth Group from Luxco,
whether under the Amended ARMOAs or another agreement, shall be included on a
dollar-for-dollar basis (notwithstanding any provision to the contrary in any
Genworth ARMOA or PSA) in the calculation of the GMVC; provided, however, that
the purchase dollar volume from an entity that becomes a member of the Genworth
Group after the Effective Date that was not previously a member of the Genworth
Group shall only apply to the extent purchasing (on an annual basis) is at a
level exceeding the level (on a trailing twelve (12) month basis) existing
immediately prior to its becoming a member of the Genworth Group;

 

B. the purchase dollar volume to Luxco from any statements of work entered into
with a divested business pursuant to Section 1.5 of the Amended ARMOAs (or any
renewal or extension thereof) will be included in the calculation of the amount
of the purchase dollar volume of the Genworth Group;

 

4



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

C. any Services purchased by GE ITS Services on behalf of the Genworth Group
will be included in the amount of the purchase dollar volume of the Genworth
Group;

 

D. any Services Transfer Assistance (as defined in the ARMOAs), termination
services and capital expenditures that are billed to the Genworth Group at the
actual costs incurred by Luxco (not including any mark-ups or margins on such
costs or any mark-ups or margins which may be included in the price per FTE
specified in the applicable PSA), will not be counted towards the annual
purchase dollar volume; and

 

E. amounts invoiced in currencies other than dollars will be converted to
dollars on a quarterly basis at the prevailing exchange rate on the last day of
each calendar quarter as reported in The Wall Street Journal for all Services
performed during such quarter.

 

e. GMVC Shortfall and Excess Adjustments.

 

i. Subject to paragraphs (c) and (d) of this Section, in the event Luxco’s
actual purchase dollar volume from the Genworth Group for any calendar year
during the GMVC Term is below the applicable GMVC for such year, Genworth will
pay to Luxco (within ninety (90) days of the end of such calendar year) a
pricing adjustment for the Services provided to the Genworth Group in such year
in an amount equal to (i) (a) the amount of such shortfall multiplied by (b)
twenty five percent (25%) plus (ii) the documented Stranded Costs associated
with Transferred PSAs terminated for convenience under Section 8.3 of the
Amended ARMOAs that resulted in the shortfall in full satisfaction of Genworth’s
remaining obligations with respect to the applicable GMVC for that year. Subject
to Article 6, Luxco shall use reasonable good faith efforts to mitigate any
Stranded Costs including efforts to redeploy any effected employees, facility,
hardware or equipment in connection with Luxco’s then-current business. Genworth
acknowledges that it is Luxco’s expectation that the Genworth Group actually
purchase the minimum level of Services rather than pay such shortfall amount,
while Luxco acknowledges that Genworth’s only binding commitment is either to
purchase the GMVC level of Services or to pay the amount detailed in clauses (i)
and (ii). Genworth will make efforts in good faith to reach the GMVCs through
requests for actual service, rather than pay such shortfall amount.

 

ii. In the event Luxco’s actual purchase dollar volume from the Genworth Group
for any calendar year during the GMVC Term exceeds the applicable GMVCs, the
amount of such excess, up to 5% of the then-applicable GMVC, will be credited
against any shortfalls in the GMVCs in each of the following two (2) years or up
to 10% of the then-applicable GMVC will be credited against any shortfalls in
the GMVCs in the following year, with the choice being in the sole discretion of
Genworth.

 

iii. In the event Luxco’s actual purchase dollar volume at any point during the
GMVC Term from the Genworth Group is below the applicable GMVC for such year in
whole or in part because of Services suspended or terminated by reason of a
Force Majeure condition (i) relating to Luxco that prevented Luxco from
providing Services for one hundred eighty (180) days or less or (ii) of the
Genworth Group that entitled the Genworth Group to suspend receipt of Services,
the Genworth Group shall not be liable for any GMVC shortfall (or obligated to
make any payment under paragraph (a) of this Section) resulting in whole or in
part from the reduction in purchase dollar volume for a period of up to one (1)
year from the date Luxco becomes able to resume the suspended or terminated
Services or the Genworth Group has resumed operations that were the subject of
the suspended or terminated Services, but the Genworth Group shall replace any
difference between the amounts that would have been required to be purchased
under the applicable GMVC and the actual amounts purchased (the “FM Shortfall
Amount”). The FM

 

5



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

Shortfall Amount will be calculated in total dollars, not dollars per year, and
will represent any amount of revenue that Luxco would have been entitled to
receive because of the applicable GMVC, but did not receive, by reason of the
Force Majeure condition. All FM Shortfall Amounts accruing from Force Majeure
conditions taking place within one year shall be aggregated together into a
single FM Shortfall Amount. Genworth shall cause the Genworth Group to purchase
from Luxco Services under all PSAs that would result in aggregate dollar volume
equal to the FM Shortfall Amount in addition to its obligation regarding the
applicable GMVC beginning in the second calendar year following the Force
Majeure condition according to the following schedule, there being no penalty
for early purchasing of the required amounts:

 

A. for FM Shortfall Amount less than $2.0 million, in equal installments over a
period of three (3) years;

 

B. for FM Shortfall Amount of at least $2.0 million but less than $2.7 million,
in equal installments over a period of four (4) years; and

 

C. for FM Shortfall Amount equal to or greater than $2.7 million, in equal
installments over a period of five (5) years.

 

If the periods over which the FM Shortfall Amount is to be purchased would
extend beyond the Term, the portion of the FM Shortfall Amount that would extend
beyond the end of the Term will instead be purchased in the last calendar year
of the Term. If a Force Majeure condition occurs mid-year, the foregoing amounts
shall be pro-rated so that the multi-year periods specified above beginning at
the time of the Force Majeure condition are allocated across the calendar years
to which the GMVCs apply. The remedy for failure to purchase any FM Shortfall
Amount will be the same as the remedy applying to an GMVC shortfall under
paragraph (a) of this Section.

 

iv. In the event a Force Majeure condition of the Genworth Group for which
purchasing of Services was suspended or terminated does not prevent Genworth
Group from fulfilling the applicable GMVC, the applicable member of the Genworth
Group shall use good faith efforts to recommence its purchasing of Services
under the applicable PSA to the extent that after the remediation of such Force
Majeure condition the applicable member of the Genworth Group requires such
Services or substantially similar services.

 

f. Pulled Back Termination.

 

i. “Pulled Back Termination” will mean any termination of a Transferred PSA
where the Services performed under that Transferred PSA either (i) are
subsequently performed by a member of the Genworth Group or (ii) are awarded to
a third party. During any year of the Genworth Minimum Volume Commitment Term,
if the annual purchase dollar volume of Pulled Back Terminations in that year in
aggregate exceeds the following amounts (the amount of such excess being the
“Annual Excess”): $1.2 million for 2005 (5% of the GMVC), $960,000 for 2006 (4%
of the GMVC), and $720,000 (3% of the GMVC) for each of 2007, 2008 and 2009;
then Genworth shall cause the Genworth Group to purchase additional Services of
like price per FTE and for a period of time that reflects a duration of a
weighted average equivalent to all Pulled Back Terminations terminated in that
year with annual purchase dollar volume in aggregate no less than the Annual
Excess.

 

ii. The preceding paragraph (i) shall not apply to any terminations resulting
from, in whole or in part:

 

A. a termination of a Transferred PSA in accordance with Section 8.1 (i.e., for
“cause”) or Section 8.6(a) (i.e., “regulatory cause”) of the Amended ARMOAs;

 

6



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

B. Luxco becoming subject to any voluntary or involuntary order of any
Governmental Entity, for reasons other than those within Luxco’s control,
prohibiting or materially impairing the performance of Services under such
Transferred PSA, for which Luxco does not develop a work-around within thirty
(30) days;

 

C. a termination of a Transferred PSA in accordance with Section 8.4
(Termination Right Related to Change of Control of PROVIDER) of the Amended
ARMOAs.

 

D. a termination of a Transferred PSA in accordance with Section 21.1 (Force
Majeure) of the Amended ARMOAs;

 

E. a termination of a Transferred PSA with the IT Services Business Component in
connection with reacquisition of substantially similar services on substantially
the same terms from Luxco;

 

F. a termination of a Transferred PSA due to changes in applicable Law (as
defined in the Amended ARMOAs); or

 

G. a termination directly resulting from a material change in the requirements
of any of the Services being provided by Luxco under any Transferred PSA to any
third party customers of the Genworth Group.

 

iii. Genworth shall, upon request, provide Luxco with reasonable information
related to the disposition of Services terminated pursuant to Pulled Back
Terminations.

 

g. Volume Fluctuations.

 

i. If, in any year of the Genworth Minimum Volume Commitment Term, the aggregate
purchasing under Transferred PSAs ((netting volume ramp-ups against volume
ramp-downs) other than Pulled Back Terminations but excluding reductions
resulting from one of the reasons set forth in Section 4(f)(ii) and reductions
resulting from the expiration of Transferred PSAs relating to finite life
projects) declines from the purchase dollar volume of the prior year by more
than the Volume Trigger, Genworth shall meet with Luxco to work together in good
faith to consider new business opportunities to put Luxco in a position similar
to that it would have been in had the Volume Trigger not been exceeded.

 

The “Volume Trigger” will mean annual purchase dollar volume declines in
aggregate exceeding the sum of (i): $0 for 2005 (0% of the GMVC), $240,000 for
2006 (1% of the GMVC), and $480,000 (2% of the GMVC) for each of 2007, 2008 and
2009; and (ii) any amount by which Pulled Back Terminations in such year were
less than the applicable amount under Section 5(f)(i).

 

h. Cooperation Regarding Service Mix. For each calendar year during which one or
more Genworth ARMOAs is effective, the parties will review Luxco’s business
plans and the types of services being provided to the Genworth Group. If such
services substantially depart from the services provided in the prior calendar
year, the parties will cooperate to identify future service offerings within the
Sweet Spot Services that may be offered by the Genworth Group to Luxco.

 

7



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

Section 5. Genworth Customer Service Team.

 

Luxco agrees:

 

i. to maintain work areas for Luxco personnel providing the Services that are
separate from the work areas of Luxco personnel providing services for other
Luxco customers and which are readily identified as such with Genworth branding
and other affinity materials as requested by Genworth;

 

ii. to cooperate with the members of the Genworth Group to maintain existing
communication programs targeted at Luxco personnel providing the Services and to
facilitate such modified or additional communications programs targeted at such
personnel as the members of the Genworth Group may reasonably request from time
to time; and

 

iii. to otherwise cooperate with the Genworth Group to foster a high level of
identification between the Luxco employees providing the Services and the
Genworth Group as the Genworth Group may reasonably request from time to time.

 

Section 6. Luxco Employees.

 

For any Competitive Services provided by Luxco to any member of the Genworth
Group the following provisions shall apply.

 

a. Recruiting for Competitive Services. At any time that a PSA for a Competitive
Service is not fully staffed in accordance with the terms of such PSA, Luxco
shall continuously use commercially reasonable efforts to identify candidates
who possess the skills and experience necessary to perform the Competitive
Service (the “CS Candidates”). For eighteen months from the Effective Date with
respect to Transferred PSAs and for twelve months from the Effective Date with
respect to any New PSA (as defined in the Amended ARMOAs), at any time that a
PSA for a Competitive Service is not fully staffed in accordance with the terms
of such PSA, Luxco shall first consider any CS Candidate for employment to
perform the Competitive Services and shall not consider any CS Candidate for
employment to perform services for any other customer until the earlier of: (i)
with respect to positions for which Genworth does not wish to meet with
candidates, such time as Luxco has determined in good faith that the CS
Candidate is not suitable for any open Competitive Service position, and (ii)
with respect to positions for which Genworth wishes to meet with candidates, the
earlier of (A) thirty days after Luxco has presented the CS Candidate to
Genworth, which such period shall commence upon Genworth’s receipt of such CS
Candidate’s resume (and Genworth has not requested an offer to be made to such
CS Candidate within such thirty days), and (B) the date on which Genworth has
indicated that the CS Candidate is not suitable for the PSA. Luxco shall make an
offer of employment to any CS Candidate referenced in (ii) that Genworth
considers suitable for an unstaffed position under the PSA. In the event that an
offer is made to such CS Candidate, Luxco shall not discuss any other employment
opportunities with the CS Candidate until the CS Candidate declines the offer of
employment related to the Competitive Services.

 

b. Critical Luxco Employees. During the term of the applicable PSA(s), each
Critical Luxco Employee shall dedicate substantially all of his or her working
time to the provision of Services pursuant to such PSA(s) and shall not provide
services of any kind to any other customer account of Luxco or any of its
Affiliates. Luxco shall not assign any Critical Luxco Employee to provide,
directly or indirectly, (i) Competitive Services to any other customer of Luxco
or any of its Affiliates, or (ii) any services to any competitor of the Genworth
Group, provided, however if

 

8



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

(A) the applicable PSA(s) under which such Critical Luxco Employee provides
Services expires or terminates and Genworth and its Affiliates do not have any
work for such Critical Luxco Employee after such expiration or termination or
(B) there is a reduction in the purchase dollar volume of Services under the
applicable PSA(s) such that such Critical Luxco Employee is not fully utilized
and Genworth does not agree to compensate Luxco for such employee’s time as
though he or she were fully-utilized, the foregoing assignment restriction shall
not apply.

 

c. Dedicated Luxco Employees. Luxco shall use, and cause each of its Affiliates
providing the Services to use, commercially reasonable efforts to retain the
initial Dedicated Luxco Employees and shall dedicate substantially all of the
working time of the Dedicated Luxco Employees to the performance of the Services
for the Genworth Group. If the Attrition Rate for the Dedicated Luxco Employees
for any calendar month exceeds (i) for the 12 month period beginning January 1,
2005, 2.08% and (ii) thereafter, 1.66%, and there are open positions in that
month, Luxco shall not transfer, and shall cause each of its Affiliates
providing the Services not to transfer, any Dedicated Luxco Employee to the
account of any other customer until such time as (A) the Attrition Rate shall
have been less than the applicable amount for at least four (4) consecutive
calendar months and/or all such open positions have been filled by qualified
persons, or (B) there is a reduction in the purchase dollar volume of Services
under the applicable PSA(s) such that a Dedicated Luxco Employee to be
transferred is not fully utilized and Genworth does not agree to compensate
Luxco for such employee’s time as though he or she were fully-utilized. Luxco
further agrees not to transfer, and shall cause each of its Affiliates providing
the Services not to transfer, any Dedicated Luxco Employees to the account of
any other customer if the Attrition Rate is reasonably likely to be exceeded for
the calendar month in which the transfer occurs and there are reasonably likely
to be open positions in such month.

 

d. Definitions. For purposes of this Section:

 

i. “Attrition Rate” means the percentage calculated by dividing the number of
Departed Dedicated Luxco Employees during the relevant month by the number of
Dedicated Luxco Employees at the beginning of such month.

 

ii. “Competitive Services” means the product development, actuarial valuation,
modeling, pricing, and analysis; risk modeling, analytics, and research;
marketing modeling and analytics; and insurance investment research processes
described in the PSAs listed in Exhibit C attached hereto or identified in any
PSA entered into after the Effective Date, and services substantially similar to
any of the foregoing services.

 

iii. “Critical Luxco Employee” shall mean an employee of Luxco who Luxco and
Genworth (or their applicable Affiliates) agree has or is likely to develop
special expertise or knowledge of proprietary information of Genworth and who is
specifically identified in one or more PSAs entered into after the Effective
Date.

 

iv. “Dedicated Luxco Employee” shall mean any employee of Luxco or its
Affiliates, for so long as such person is an employee of Luxco or its Affiliates
and dedicates substantially all of his or her working time to the provision of
the Services. The Dedicated Luxco Employees as of the Effective Date are listed
in Exhibit D hereto.

 

v. “Departed Dedicated Luxco Employee” shall mean any former employee or current
employee of Luxco or its Affiliate who was, but no longer is, a Dedicated Luxco
Employee but excluding any Dedicated Luxco Employees removed from the account at
the request of Genworth or any of its Affiliates or by the agreement of Luxco
and Genworth or their applicable Affiliates.

 

9



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

e. Equitable Relief. Luxco acknowledges that any violation of the restrictions
contained in the foregoing paragraph would result in irreparable injury to the
Genworth Group, and Luxco further agrees that, in the event of its violation of
any of these restrictions, the members of the Genworth Group shall be entitled
to obtain from any court of competent jurisdiction (in any jurisdiction)
preliminary and permanent injunctive relief, as well as damages to which it may
be entitled under applicable law, subject to Section 13.0 of the Amended ARMOAs
in its entirety.

 

Section 7. Agreement Not to Enforce Non-Compete Provisions. Genworth irrevocably
agrees not to enforce, and shall cause its Affiliates not to enforce, the
provisions of Section 18.0 (Non-Compete) of the Genworth ARMOAs, and irrevocably
waives all of its rights with respect thereto under the Genworth ARMOAs.
Nothwitstanding Section 2 of this Agreement, following the consummation of the
Luxco Acquisition, neither Luxco 2 nor its Affilates, including GECIS shall (i)
have any obligations to Genworth in respect of such Section 18.0 of the Genworth
ARMOAs or (ii) be bound any exclusivity obligations contained therein.

 

Section 8. Critical Intellectual Property.

 

In connection with any PSA entered into after the Effective Date, the parties to
such PSA may agree that certain intellectual property to be developed in
connection with such PSA shall be owned exclusively by Genworth or its
applicable Affiliate. The parties will specifically identify in the applicable
PSA such intellectual property and the scope of Genworth’s (or its Affiliate’s)
rights therein.

 

Section 9. Dispute Resolution.

 

a. General Provisions.

 

i. Any dispute, controversy or claim arising out of or relating to this
Agreement, or the validity, interpretation, breach or termination thereof (a
“Dispute”), shall be resolved in accordance with the procedures set forth in
this Section 8, which shall be the sole and exclusive procedures for the
resolution of any such Dispute unless otherwise specified below.

 

ii. Commencing with a request contemplated by paragraph (b) set forth below, all
communications between the parties or their representatives in connection with
the attempted resolution of any Dispute, including any mediator’s evaluation
referred to in paragraph (c) set forth below, shall be deemed to have been
delivered in furtherance of a Dispute settlement and shall be exempt from
discovery and production, and shall not be admissible in evidence for any reason
(whether as an admission or otherwise), in any arbitral or other proceeding for
the resolution of the Dispute.

 

iii. The parties expressly waive and forego any right to (i) punitive,
exemplary, statutorily-enhanced or similar damages in excess of compensatory
damages, and (ii) trial by jury.

 

iv. The specific procedures set forth below, including but not limited to the
time limits referenced therein, may be modified by agreement of the parties in
writing.

 

v. All applicable statutes of limitations and defenses based upon the passage of
time shall be tolled while the procedures specified in this Section 8 are
pending. The parties will take such action, if any, required to effectuate such
tolling.

 

10



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

b. Consideration by Senior Executives.

 

If a Dispute is not resolved in the normal course of business at the operational
level, the parties shall attempt in good faith to resolve such Dispute by
negotiation between executives who hold, at a minimum, the office of President
and CEO of the respective business entities involved in such Dispute. Either
party may initiate the executive negotiation process by providing a written
notice to the other (the “Initial Notice”). Fifteen (15) days after delivery of
the Initial Notice, the receiving party shall submit to the other a written
response (the “Response”). The Initial Notice and the Response shall include (i)
a statement of the Dispute and of each party’s position, and (ii) the name and
title of the executive who will represent that party and of any other person who
will accompany the executive. Such executives will meet in person or by
telephone within thirty (30) days of the date of the Initial Notice to seek a
resolution of the Dispute.

 

c. Mediation.

 

If a Dispute is not resolved by negotiation as provided in paragraph (b) within
forty-five (45) days from the delivery of the Initial Notice, then either party
may submit the Dispute for resolution by mediation pursuant to the CPR Institute
for Dispute Resolution (the “CPR”) Model Mediation Procedure as then in effect.
The parties will select a mediator from the CPR Panels of Distinguished
Neutrals. Either party at commencement of the mediation may ask the mediator to
provide an evaluation of the Dispute and the parties’ relative positions.

 

d. Arbitration.

 

i. If a Dispute is not resolved by mediation as provided in paragraph (c) within
thirty (30) days of the selection of a mediator (unless the mediator chooses to
withdraw sooner), either party may submit the Dispute to be finally resolved by
arbitration pursuant to the CPR Rules for Non-Administered Arbitration as then
in effect (the “CPR Arbitration Rules”). The parties consent to a single,
consolidated arbitration for all known Disputes existing at the time of the
arbitration and for which arbitration is permitted.

 

ii. The neutral organization for purposes of the CPR Arbitration Rules will be
the CPR. The arbitral tribunal shall be composed of three arbitrators, of whom
each party shall appoint one in accordance with the “screened” appointment
procedure provided in Rule 5.4 of the CPR Arbitration Rules. The arbitration
shall be conducted in New York City. Each party shall be permitted to present
its case, witnesses and evidence, if any, in the presence of the other party. A
written transcript of the proceedings shall be made and furnished to the
parties. The arbitrators shall determine the Dispute in accordance with the law
of the State of New York, without giving effect to any conflict of law rules or
other rules that might render such law inapplicable or unavailable, and shall
apply this Agreement or applicable PSA, according to its terms, provided that
the provisions relating to arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq.

 

iii. The parties agree to be bound by any award or order resulting from any
arbitration conducted in accordance with this paragraph (d) and further agree
that judgment on any award or order resulting from an arbitration conducted
under this paragraph (d) may be entered and enforced in any court having
jurisdiction thereof.

 

iv. Except as expressly permitted by this Agreement, no party will commence or
voluntarily participate in any court action or proceeding concerning a Dispute,
except (i) for enforcement as contemplated by paragraph (d)(iii) above, (ii) to
restrict or vacate an arbitral

 

11



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

decision based on the grounds specified under applicable law, or (iii) for
interim relief as provided in paragraph (d)(v) below. For purposes of the
foregoing, the parties hereto submit to the non-exclusive jurisdiction of the
courts of the State of New York.

 

v. In addition to the authority otherwise conferred on the arbitral tribunal,
the tribunal shall have the authority to make such orders for interim relief,
including injunctive relief, as it may deem just and equitable. If the tribunal
shall not have been appointed, either party may seek interim relief from a court
having jurisdiction if the award to which the applicant may be entitled may be
rendered ineffectual without such interim relief. Upon appointment of the
tribunal following any grant of interim relief by a court, the tribunal may
affirm or disaffirm such relief, and the parties will seek modification or
rescission of the court action as necessary to accord with the tribunal’s
decision.

 

Each party will bear its own attorneys’ fees and costs incurred in connection
with the resolution of any Dispute in accordance with this Section 8.

 

e. Continued Performance.

 

The parties agree to continue to perform their respective obligations under this
Agreement and any related PSA during a Dispute.

 

Section 10. GE ITS Agreements.

 

At the request of Luxco, Genworth will request that GE ITS assign to Luxco all
agreements pursuant to which GE ITS provides services to the Genworth Group.

 

Section 11. Entire Agreement; Amendment and Waiver.

 

Except as otherwise expressly provided in this Agreement, this Agreement
(including the Exhibits attached hereto) constitutes the entire agreement of the
parties hereto with respect to the subject matter of this Agreement and
supersedes all prior agreements and undertakings, both written and oral, between
or on behalf of the parties hereto with respect to the subject matter of this
Agreement. In the event of any apparent conflict between the provisions of this
Agreement and any Amended ARMOA or PSA, such provisions shall be construed so as
to make them consistent to the extent possible, and if such is not possible,
then the parties will negotiate in good faith to resolve such conflicts in a
commercially reasonable manner. If the parties are unable to resolve such
conflicts, then the provisions of this Agreement shall control. No provision of
this Agreement may be amended or modified except by a written instrument signed
by all the parties to such agreement. No waiver by any party of any provision
hereof shall be effective unless explicitly set forth in writing and executed by
the party so waiving. The waiver by either party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other subsequent breach.

 

Section 12. Severability.

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Law or as a matter of public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties to this
Agreement shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

12



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

Section 13. Assignment; No Third-Party Beneficiaries.

 

This Agreement shall not be assigned by any party hereto without the prior
written consent of the other parties hereto. This Agreement is for the sole
benefit of the parties to this Agreement and their permitted successors and
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 14. Termination.

 

This Agreement may be terminated by either party upon thirty (30) days notice to
the other party if there are no outstanding Amended ARMOAs, PSAs, and other
Services being provided pursuant to an Amended ARMOA.

 

[Signatures appear on the following page.]

 

13



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Outsourcing Services
Amendment Agreement to be executed on the date first written above by their
respective duly authorized officers.

 

GECIS INTERNATIONAL HOLDINGS, LUXEMBOURG, SWISS BRANCH ZUG By:  

/s/ Peter Rüfenacht

--------------------------------------------------------------------------------

Name:   Peter Rüfenacht Title:   Branch Manager By:  

/s/ Vivek Gour

--------------------------------------------------------------------------------

Name:   Vivek Gour Title:   Chief Financial Officer, Gecis     International
Holdings GENWORTH FINANCIAL, INC. By:  

/s/ Ward Bobitz

--------------------------------------------------------------------------------

Name:   Ward Bobitz Title:   Vice President

 

14



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

EXHIBIT A

Genworth ARMOAs

 

Genworth ARMOAs

 

The following is a list of Genworth ARMOAs to be amended.

 

No.

--------------------------------------------------------------------------------

  

Genworth Legal Entity

--------------------------------------------------------------------------------

   GECIS Legal Entity


--------------------------------------------------------------------------------

   Type of Agreement


--------------------------------------------------------------------------------

1    American Mayflower Life Insurance Company of New York    GECIS    ARMOA 2
   GE Capital Life Assurance Company of New York    GECIS    ARMOA 3    GNA
Corporation    GECIS    MOA 4    GE Group Administrators, Inc.    GECIS    ARMOA
5    First Colony Life Insurance Company    GECIS    ARMOA 6    FFRL Re Corp.   
GECIS    ARMOA 7    Federal Home Life Insurance Company    GECIS    ARMOA 8   
General Electric Capital Assurance Company    GECIS    ARMOA 9    GE Group Life
Assurance Company    GECIS    ARMOA 10    GE Life and Annuity Assurance Company
   GECIS    ARMOA 11    Jamestown Life Insurance Company    GECIS    ARMOA 12   
Professional Insurance Company    GECIS    ARMOA 13    GE Mortgage Contract
Services, Inc.    GECIS    MOA 14    Brookfield Life Assurance Co. Ltd.    GECIS
   MOA 15    Viking Insurance Co. Ltd.    GECIS    MOA 16    GE Mortgage
Services Limited (UK)    GECIS    ARMOA 17    GE Mortgage Services Limited (UK)
   GE Capital Global
Process Solutions (UK)    MOA 18    General Electric Mortgage Insurance
Corporation    GECIS    MOA

 

A-1



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

EXHIBIT B

Form of Amended and Restated ARMOA

 

Each of the outstanding Genworth ARMOAs shall be amended and restated as set
forth in Section 1 of this Agreement in the form attached hereto, provided that
Exhibit B to each Amended ARMOA shall be in substantially the form of Exhibit B
to the respective Genworth ARMOAs, amended or supplemented as shall be necessary
to appropriately reflect any unique provisions of any Genworth ARMOA or as may
be required to obtain necessary approvals of the Amended ARMOAs by governmental
agencies (with such amendments or supplements to be negotiated and agreed upon
in good faith in a commercially reasonable manner).

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

FORM OF SECOND AMENDED

 

MASTER OUTSOURCING AGREEMENT

 

by and between

 

[CUSTOMER]

 

and

 

GECIS INTERNATIONAL HOLDINGS,

LUXEMBOURG, SWISS BRANCH ZUG

 

[Date]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

1.0   Services.    1           1.1    Structure of the Agreement.    1    
      1.2    Business Continuity and Disaster Recovery Services    1    
      1.3    PROVIDER Responsibilities    2           1.4    Service Locations;
Security    2           1.5    Support of CUSTOMER Divestitures    2    
      1.6    Intentionally Omitted.    3           1.7    New Services    3    
      1.8    Intentionally Omitted.    3           1.9    Right of First
Opportunity.    3 2.0   Charges.    4           2.1    Generally    4    
      2.2    Discount Factor    4           2.3    Adjustment of Charges    4  
        2.4    Renewal Pricing    5           2.5    New PSAs    5           2.6
   Currency    5           2.7    Taxes    5           2.8    Productivity
Sharing.    5           2.9    Transaction Productivity    6         2.10   
Continuous Improvement; Planning    7 3.0   Billing and Payment.    7    
      3.1    Invoices    7           3.2    Payments    7           3.3   
Reimbursements    8           3.4    Method of Payment    8           3.5   
Notice of Default    8           3.6    PROVIDER Termination for Non-Payment.   
8           3.7    Past Due Amounts    8 4.0   Performance Standards.    9    
      4.1    Generally    9           4.2    Measurement and Reporting    9    
      4.3    Compliance    9           4.4    Additional Remedies    9

 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.0   Record Keeping and Audits.    10           5.1   Record Keeping    10    
      5.2   Audits    10           5.3   Reports and Certifications    10 6.0  
CUSTOMER Commitments.    11           6.1   System Access    11           6.2  
Data Integrity    11           6.3   Training    11 7.0   Term.    11    
      7.1   Initial Term    11           7.2   Renewal Term    11 8.0  
Termination.    11           8.1   Termination for Cause by CUSTOMER    11    
      8.2   Termination for Cause by PROVIDER    12           8.3   Termination
for Convenience    13           8.4   Termination Right Related to Change of
Control of PROVIDER.    13           8.5   Termination Right Related to
Liability Cap    14           8.6   Special Provisions for Regulated Companies.
   14           8.7   Termination of Agreement    15           8.8   Continued
Performance    15 9.0   Obligations on Expiration and Termination.    15 10.0  
Assignment and Subcontracting.    16           10.1   PROVIDER Assignment    16
          10.2   Subcontracting    16           10.3   CUSTOMER Assignment    16
11.0   Confidentiality.    16           11.1   Obligations of PROVIDER    16    
      11.2   Obligations of CUSTOMER    17           11.3   Required Disclosures
   18           11.4   HIPAA Addendum    18           11.5   Data Ownership   
19 12.0   Indemnities.    19           12.1   PROVIDER Indemnity    19

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

          12.2   CUSTOMER Indemnity    19           12.3   Mutual Indemnity.   
19           12.4   Infringement Indemnity.    20           12.5   Limitation on
Indemnity Obligation    21           12.6   Indemnification Obligations Net of
Insurance Proceeds and on an After-Tax Basis    21           12.7   Provider
Insurance    22 13.0   Limitation of Liability.    23           13.1   LIABILITY
CAP    23           13.2   EXCLUSION OF INDIRECT DAMAGES    23           13.3  
EXCEPTIONS    23 14.0   PROVIDER Employees.    24           14.1  
Responsibility for PROVIDER Employees    24 15.0   Representations, Warranties
and Covenants.    24           15.1   PROVIDER Representations    24    
      15.2   CUSTOMER Representations    25           15.3   Approvals and
Consents    25           15.4   Cooperation.    25 16.0   Notices.    26 17.0  
Intellectual Property.    27 18.0   Non Solicitation    27 19.0   Change Control
Procedure.    27 20.0   Governance.    27           20.1   PROVIDER Account
Executive.    27           20.2   CUSTOMER Account Executive.    28    
      20.3   Key Employees of PROVIDER    29           20.4   Meetings.    29  
        20.5   Operational Dispute Resolution    30 21.0   Miscellaneous.    30
          21.1   Force Majeure    30           21.2   Independent Contractors   
30           21.3   Failure to Object Not a Waiver    30           21.4  
Governing Law    31           21.5   No Third-Party Beneficiaries    31

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

          21.6   Publicity    31           21.7   Entire Agreement    31    
      21.8   Amendment    31           21.9   Rules of Construction    31    
      21.10   Severability    32           21.11   Remedies Not Exclusive    32
          21.12   Dispute Resolution    32           21.13   Language    32    
      21.14   Survival    32 22.0   Attachments.    33

 

iv



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibits

 

Exhibit A      Definitions Exhibit B      Local Modifications to Master
Agreement Exhibit C      Form of PSA Exhibit D      BCP/DRP Plans Exhibit E     
Security Procedures Exhibit F      Pricing Template Exhibit G      Dispute
Resolution Exhibit H      RESERVED Exhibit I      Intellectual Property Exhibit
J      Business Associate Addendum Exhibit K      Change Control Procedure
Exhibit L      PSAs and Base Costs

 

v



--------------------------------------------------------------------------------

CONFIDENTIAL

 

FORM OF

SECOND AMENDED

MASTER OUTSOURCING AGREEMENT

 

SECOND AMENDED MASTER OUTSOURCING AGREEMENT (“Agreement”) entered into as of the
                     (the “Execution Date”), by and between [NAME], a
[JURISDICTION][TYPE OF ENTITY], with offices at [ADDRESS] (“CUSTOMER”) and GECIS
INTERNATIONAL HOLDINGS, LUXEMBOURG, SWISS BRANCH ZUG, an entity duly formed and
existing under the laws of the Grand-Duchy of Luxembourg, with offices at
Baarerstrasse 21, 6304 Zug, Switzerland (“PROVIDER”).

 

RECITALS

 

WHEREAS, PROVIDER and CUSTOMER are parties to an [Amended and Restated] Master
Outsourcing Agreement (“ARMOA”), dated as of                     , 2004;

 

WHEREAS, PROVIDER and CUSTOMER now desire to amend the ARMOA on the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

W I T N E S S E T H

 

1.0 Services.

 

1.1 Structure of the Agreement.

 

(a) The Services are governed by the terms of this Agreement as amended and/or
supplemented as set forth in Exhibit B, and the PSAs. Each PSA executed after
the Execution Date shall be in the form attached as Exhibit C, unless otherwise
agreed to by the parties.

 

(b) PROVIDER agrees to provide the Services under the terms and conditions of
this Agreement and as more specifically described in the PSAs.

 

1.2 Business Continuity and Disaster Recovery Services. PROVIDER shall provide
the services set forth in the business continuity and disaster recovery plans
referred to in Exhibit D (collectively, the “BCP/DRP Plans”). The BCP/DRP Plans
shall address all operations identified by CUSTOMER as “Mission Critical;” shall
meet the substantive requirements specified by CUSTOMER and shall be agreed upon
by CUSTOMER and PROVIDER. Further, at no additional charge to CUSTOMER other
than as provided in Section 2 and the Pricing Template set forth in Exhibit F,
PROVIDER will (a) actively review and update the BCP/DRP Plans, (b) test the
BCP/DRP Plans at least annually, (c) permit CUSTOMER the opportunity to
participate in such testing, (d) give CUSTOMER access to the results and
analysis of such testing, and (e) correct deficiencies in the BCP/DRP Plans
revealed by such testing. Failure to provide the services described in such
BCP/DRP Plans will constitute a material breach of this Agreement, subject to
cure as set forth in Section 8.1(e).

 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.3 PROVIDER Responsibilities. Except as otherwise noted in this Agreement,
PROVIDER shall provide, at its expense, all materials, labor, equipment,
facilities and other items necessary to deliver the Services. Subject to Section
6.3 herein, all employees performing the Services shall be skilled in their
trades and licensed, if required, by all proper authorities.

 

1.4 Service Locations; Security. Except as provided in the BCP/DRP Plans,
without the prior written consent of CUSTOMER, PROVIDER shall not change or move
the original location for the performance by PROVIDER of the Services required
under this Agreement. In performing the Services, operating the Facilities used
by it to provide the Services and protecting CUSTOMER’s data, information and
other property, PROVIDER will comply with the security procedures set forth in
Exhibit E of this Agreement.

 

1.5 Support of CUSTOMER Divestitures. If CUSTOMER divests any business
operation, PROVIDER will provide the Services to such operation if such
operation (i) used the Services prior to being divested, (ii) after being
divested uses either essentially the same services as before being divested, or
CUSTOMER or the acquiring entity compensates PROVIDER to modify its systems or
processes used to perform and provide the Services as necessary to accommodate
the use of the Services as reasonably requested by the acquiring entity, (iii)
the acquiror of such operation agrees to be subject to the provisions of this
Agreement and the PSAs, and (iv) CUSTOMER is not in payment default at the time
of the request, but, in that case, PROVIDER must provide the Services if paid in
advance. At CUSTOMER’s option, PROVIDER and such acquiror shall enter into a
separate agreement and PSA(s) providing for the provision of the Services, which
agreements shall be on substantially the same terms and conditions as are set
forth in this Agreement and the PSA(s), with such changes therein as the parties
may agree upon. PROVIDER shall charge for the continuing performance and
delivery of such Services based on the then-existing charging methodologies and
may charge CUSTOMER or the acquiring entity for the reasonable implementation
and set-up fees relating to the extension of the Services to such entity
approved in writing in advance. PROVIDER and the acquiring entity will negotiate
in good faith for up to one hundred twenty (120) days following the divestiture
to agree upon alternative terms and conditions that will apply to the provision
of the Services to such entity by PROVIDER. If they are unable to so agree, at
the request of the acquiring entity, PROVIDER shall be required to provide the
Services to such acquiring entity until the earlier of (i) the last day of the
twelfth (12th) month following such 120-day negotiation period and (ii) the
termination date of this Agreement and related PSAs, provided, that if such
termination date is to occur later than twelve (12) months following the end of
such 120-day period and PROVIDER is requested to provide such Services for less
than twelve (12) months following the end of such period, such acquiring entity
or CUSTOMER shall bear all costs actually incurred by PROVIDER as a result of
such reduction in volume, provided, further, that PROVIDER shall use
commercially reasonable efforts to mitigate such costs. Such Services shall be
provided by PROVIDER regardless of whether the acquiring entity is a competitor
of PROVIDER. PROVIDER shall provide Services Transfer Assistance as reasonably
requested by the acquiror, solely at the acquiror’s cost, for the period during
which PROVIDER is required to provide Services to such acquiror.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.6 Intentionally Omitted.

 

1.7 New Services. From time to time, CUSTOMER may request that PROVIDER furnish
additional services to CUSTOMER that are not within the scope of the Services
(“New Services”). PROVIDER will discuss with CUSTOMER such request and the
ramifications of such additional services on the existing Services, but will not
be obligated to provide such additional services. Such requests shall be
addressed through the Change Control Procedure described in Section 19.0 hereof.
CUSTOMER shall bear all costs agreed in advance between the parties and incurred
by PROVIDER on account of transition or migration of New Services from CUSTOMER
to PROVIDER.

 

1.8 Intentionally Omitted.

 

1.9 Right of First Opportunity.

 

(a) If CUSTOMER proposes to outsource to a third party (i.e., other than a
CUSTOMER Affiliate) any Additional Service (other than an Additional Service
originally acquired from PROVIDER but terminated for cause), then CUSTOMER will
first issue to PROVIDER a request for proposal with respect to such Additional
Service. Notwithstanding the foregoing, in no event shall CUSTOMER have any
obligation to make any offer with respect to its actual or proposed acquisition
of services substantially similar to those provided to CUSTOMER by any third
party suppliers or vendors of CUSTOMER prior to the Execution Date from the
supplier or vendor that supplied such services prior to the Execution Date.

 

(b) PROVIDER will have a period of ten (10) days following PROVIDER’s receipt of
such request for proposal (the “Exclusive Tender Period”) to deliver to CUSTOMER
a proposed PSA (which complies with the requirements of this Agreement and such
request for proposal).

 

(c) CUSTOMER will not solicit proposals from, or negotiate with, any third party
with respect to the provision of the Additional Service prior to or during the
Exclusive Tender Period.

 

(d) If PROVIDER delivers a proposed PSA to CUSTOMER within the Exclusive Tender
Period, then CUSTOMER will consider such proposed PSA in good faith; provided,
however, that this Section 1.9 will not operate so as to prevent CUSTOMER from
soliciting proposals from, or negotiating with, third parties concerning the
provision of any Additional Service after the Exclusive Tender Period.

 

(e) If at the end of the Exclusive Tender Period, CUSTOMER and PROVIDER have not
agreed on the terms of PROVIDER’s PSA for the Additional Services, CUSTOMER may
solicit bids from other third party providers. CUSTOMER will not supply any
information provided by PROVIDER pursuant to its bid for Additional Services to
any third party provider, and such information shall be Confidential Information
of PROVIDER.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.0 Charges.

 

2.1 Generally. Notwithstanding any provision related to fees and charges in a
PSA to the contrary, as consideration for the provision of the Services,
CUSTOMER will pay to PROVIDER the charges calculated as set forth in this
Section 2.0 (the “Charges”). “Baseline Charges” shall mean (i) for PSAs existing
as of May 24, 2004, the Baseline Charges and the Charges for the initial
Contract Year (or part thereof) as set forth on Exhibit L, and (ii) for PSAs
executed after May 24, 2004 and prior to the Execution Date, the Baseline
Charges as set forth in each such PSA. The Charges shall be adjusted annually to
reflect changes in PROVIDER’s Base Costs and to reflect scheduled discounts from
the Baseline Charges pursuant to the following formula:

 

New Charges = Baseline Charges * Discount Factor * Cost Factor

 

2.2 Discount Factor. For the periods indicated, the “Discount Factor” shall mean
and be as follows:

 

Period

--------------------------------------------------------------------------------

   Discount Factor


--------------------------------------------------------------------------------

after May 24, 2004 through the first anniversary of the Trigger Date (as defined
below)

   0.962963

from the first anniversary of the Trigger Date through the second anniversary of
the Trigger Date

   0.925926

from the second anniversary of the Trigger Date through the third anniversary of
the Trigger Date

   0.911111

from the third anniversary of the Trigger Date through the eighth anniversary of
the Trigger Date

   0.888889

 

“Cost Factor” means and shall be calculated as follows:

 

Y(n) Base Cost/Y(0) Base Cost

 

where Y(n) Base Cost is determined pursuant to Section 2.3 for each Contract
Year, Y(n-1) Base Cost is the Base Cost for the preceding Contract Year and Y(0)
Base Cost is the Base Cost for the initial Contract Year, as set forth in
Exhibit L.

 

2.3 Adjustment of Charges. Prior to the commencement of each Contract Year, the
parties will negotiate in good faith to agree upon the elements of Base Cost and
the rates to be charged to CUSTOMER for such elements during such year. The
parties will reflect their agreement on such matters in a written document to be
executed by each of them and the Charges for the Services in such year shall not
exceed the agreed amounts. Any amendment or addition to such elements or rates
must be approved by CUSTOMER in advance in writing. If the parties are unable to
agree upon such matters, the Cost Factor for the applicable year shall be

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

calculated using Base Cost as determined by PROVIDER in accordance with the
definition of Base Cost, provided, that Base Cost for any Contract Year shall
not exceed one hundred five percent (105%) of Base Cost for the immediately
preceding Contract Year. If Base Cost relating to any PSA for any Contract Year
during the Initial Term exceeds one hundred five percent (105%) of Base Cost for
the immediately preceding Contract Year, CUSTOMER may terminate that PSA upon at
least six (6) months’ written notice to PROVIDER and shall not be liable for any
costs incurred by PROVIDER as a result of such termination.

 

2.4 Renewal Pricing. At least eighteen (18) months prior to the expiration of
the Initial Term, PROVIDER will propose in writing to CUSTOMER the terms and
conditions upon which PROVIDER would be willing to renew the Agreement and the
related PSAs. Such terms and conditions shall be consistent with the terms and
conditions for such services of similar quality offered by a similarly situated
supplier.

 

2.5 New PSAs. Pricing terms (including productivity sharing) for all PSAs
entered into after the Execution Date (“New PSAs”) shall be negotiated by the
parties and may or may not be subject to the terms set forth in Section 2.1,
Section 2.2, Section 2.3, Section 2.8 and Section 2.9.

 

2.6 Currency. All currency references in this Agreement are in the currency of
the United States of America and all payments shall be made in such currency.

 

2.7 Taxes. The Charges for the Services shall be inclusive of any sales, use,
gross receipts or value added, withholding, ad valorem and other taxes based on
or measured by PROVIDER’s cost in acquiring equipment, materials, supplies or
services used by PROVIDER in providing the Services. Further, each party shall
bear sole responsibility for any real or personal property taxes on any property
it owns or leases, for franchises or similar taxes on its business, for
employment taxes on its employees, for intangible taxes on property it owns or
licenses and for taxes on its net income. If a sales, use, privilege, value
added, excise, services and/or similar tax (“Tax”) is assessed with respect to
PROVIDER’S Charges to CUSTOMER for the provision of the Services, CUSTOMER shall
be responsible for and pay the amount of any such Tax to PROVIDER or as
applicable Law otherwise requires, in addition to the Charges. CUSTOMER may
report and (as appropriate) pay any Taxes directly if CUSTOMER provides PROVIDER
with a direct pay or exemption certificate. PROVIDER’s invoices shall separately
state the amounts of any Taxes PROVIDER is proposing to collect from CUSTOMER.
PROVIDER shall promptly notify CUSTOMER of any claim for Taxes asserted by any
applicable taxing authorities. Notwithstanding the above, CUSTOMER’s liability
for such Taxes is conditioned upon PROVIDER providing CUSTOMER notification
within twenty (20) business days of receiving any proposed assessment of any
additional Taxes, interest or penalty due by PROVIDER. PROVIDER shall coordinate
with CUSTOMER the response to and settlement of, any such assessment. CUSTOMER
shall be entitled to receive and to retain any refund of Taxes paid to PROVIDER
pursuant to this Agreement.

 

2.8 Cost Productivity Sharing. With respect to the Transferred PSAs, CUSTOMER
agrees to share with PROVIDER any reductions in Base Cost actually achieved by
PROVIDER in any Contract Year during the Term in accordance with this Section
2.8. Commencing with the

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

first full Contract Year after the Execution Date, CUSTOMER shall pay to
PROVIDER the positive amount, if any, calculated for each Transferred PSA
pursuant to the following formula:

 

PROVIDER Productivity Share = Savings Factor * (Y(n-1) FTE Base Cost - Y(n) FTE
Base Cost) * Y(n) FTEs

 

where:

 

For the periods indicated, the Savings Factor shall mean and be as follows:

 

Period

--------------------------------------------------------------------------------

   Savings Factor


--------------------------------------------------------------------------------

after May 24, 2004 through the first anniversary of the Trigger Date (as defined
below)

   0.3250

from the first anniversary of the Trigger Date through the second anniversary of
the Trigger Date

   0.3125

from the second anniversary of the Trigger Date through the third anniversary of
the Trigger Date

   0.3075

from the third anniversary of the Trigger Date through the eighth anniversary of
the Trigger Date

   0.3000

 

Y(n) FTE Base Cost is equal to the Base Cost on a per-FTE basis for the most
recently concluded Contract Year for such Transferred PSA;

 

Y(n-1) FTE Base Cost is equal to the Base Cost on a per FTE basis for the
immediately preceding Contract Year for such Transferred PSA; and

 

Y(n) FTEs is equal to the number of full-time equivalent employees charged to
CUSTOMER during the most recently concluded Contract Year relating to such
Transferred PSA in accordance with this Agreement.

 

PROVIDER shall calculate the PROVIDER Productivity Share each year within sixty
(60) days following the end of each Contract Year and submit to CUSTOMER an
invoice for the amount claimed, a detailed calculation of such amount and all
documentation reasonably necessary to support such calculation for each
Transferred PSA. CUSTOMER shall pay any undisputed amount within sixty (60) days
of receipt of such documentation. Any disputes with respect to such calculation
or the PROVIDER Productivity Share shall be resolved pursuant to Section 21.12
(Dispute Resolution).

 

2.9 Transaction Productivity.

 

(a) During the first year of the Term, the parties shall negotiate in good faith
to develop and implement a mechanism for measuring reductions in the number of
FTEs performing a fixed volume of the Services under a PSA or increases in the
volume of Services under a PSA that are performed by a single FTE (“Transaction
Productivity”) and quantifying the resulting cost savings, net of any
investments necessary to achieve such cost savings. Such mechanism must take
into account and accurately adjust for variability in transaction volumes

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

unrelated to productivity improvement initiatives and variability in Services
mix. The cost of developing such system shall not be included in or result in
any increase in Base Cost to CUSTOMER. Following agreement upon and
implementation of the system, beginning in the second year of the Term and
thereafter, the parties shall share any net cost savings realized by CUSTOMER
under a PSA as a result of any Transaction Productivity improvements during the
two-year period following realization of such improvements, with CUSTOMER
receiving 75% of such net savings and PROVIDER receiving 25% of such net
savings. After such two-year period, CUSTOMER shall receive 100% of the net cost
savings realized as a result of such improvements. This paragraph shall not
apply to Transferred PSAs for fixed-price Project work.

 

(b) On an annual basis, CUSTOMER will have the right to discuss and negotiate
with PROVIDER more favorable Transaction Productivity sharing for any
Transferred PSA, subject to the agreement of the parties.

 

2.10 Continuous Improvement; Planning. PROVIDER shall use commercially
reasonable efforts to increase productivity and efficiency in performing the
Services and shall endeavor to reduce Base Cost annually, depending on the
overall reduction in its cost of operations. The parties will participate in an
annual budgeting process as part of determining Base Cost that will address
improvements in PROVIDER productivity and efficiency in performing the Services
and dedicate appropriate resources to execute the budgeted improvements. To
support PROVIDER’s demand planning, each quarter, CUSTOMER shall provide
PROVIDER a good faith estimate of its requirements for the Services for the
following twelve (12) months.

 

3.0 Billing and Payment.

 

3.1 Invoices. PROVIDER shall submit an invoice each month for the Charges
relating to the Services provided during the prior month period. Each invoice
shall detail all information relevant to calculation of the Charges and the
total amount due. PROVIDER agrees to include the information and prepare the
invoice in a form agreed to by the parties pursuant to Section 3.4.

 

3.2 Payments. For invoices processed through the Intercompany Billing System
(“IBS”) as of the Execution Date, CUSTOMER will pay all undisputed charges to
PROVIDER in full within fifteen (15) days from the date (a) of receipt of the
invoice or (b), with respect to any disputed Charges, such dispute is resolved
(the “Due Date”). For all other invoices, CUSTOMER will pay all undisputed
Charges to PROVIDER in full within thirty (30) days from the date (a) of receipt
of an invoice or (b), with respect to any disputed Charges, such dispute is
resolved (also, the “Due Date”); provided, however, that from the Execution Date
until such time as the New Billing Method is approved for use by both parties,
CUSTOMER is only required to use commercially reasonable efforts to pay all
undisputed Charges to PROVIDER in full within a commercially reasonable
timeframe not to exceed sixty (60) days from the date (a) of receipt of the
invoice, or (b), with respect to disputed Charges, such dispute is resolved
(also, the “Due Date”). CUSTOMER may dispute any invoiced amount in good faith
in accordance with Section 21.12 (Dispute Resolution). Any such dispute shall
not relieve CUSTOMER from paying undisputed amounts on such invoice in
accordance with the terms of this Section 3.2.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

CUSTOMER will not be responsible for any costs or expenses incurred by PROVIDER
for changes to Services or New Services performed without the authorization of
CUSTOMER in accordance with the terms of this Agreement.

 

3.3 Reimbursements. Payment of all reimbursable expenses approved by CUSTOMER in
writing in advance will be made within thirty (30) days after CUSTOMER’s receipt
of invoice together with copies of receipts and other verification.

 

3.4 Method of Payment. The parties agree to initially use the IBS system as the
method of payment. The parties will use commercially reasonable efforts to
jointly design and approve a new PROVIDER billing process and CUSTOMER
reconciliation, approval, and pay process to replace IBS (the “New Billing
Method”) which allows CUSTOMER to reconcile, approve, and pay charges within
thirty (30) days from the date of receipt of the invoice.

 

3.5 Notice of Default. If CUSTOMER does not pay any invoice by the Due Date,
PROVIDER shall serve CUSTOMER a notice pursuant to Section 16.0 (a “Payment
Default Notice”) and simultaneously initiate the procedures for consideration of
Disputes by senior executives of the parties by giving notice as described under
Section 1.2 of Exhibit G.

 

3.6 PROVIDER Termination for Non-Payment.

 

(a) PROVIDER shall have the right to terminate any PSA, without prejudice to any
other legal rights to which it may be entitled, if CUSTOMER fails to pay to
PROVIDER any amount (i) that is undisputed within thirty (30) days following
CUSTOMER’s receipt of a Payment Default Notice, (ii) determined by the senior
executives under Section 1.2 of Exhibit G to be due to PROVIDER, within five (5)
business days following CUSTOMER’s agreement that such amount is not in dispute
or the conclusion of the senior executives’ negotiations, whichever is earlier,
or (iii) that remains in dispute and is not paid following the conclusion of the
senior executives’ negotiations as contemplated by Section 3.6(b) hereof.

 

(b) PROVIDER shall have no right to terminate if CUSTOMER pays any disputed
amount within five (5) business days following the conclusion of the senior
executives’ negotiations under Exhibit G, without prejudice, and invokes the
remainder of the dispute resolution process set forth in Exhibit G.

 

(c) If pursuant to the dispute resolution process, PROVIDER is found to have
charged improperly, PROVIDER shall promptly refund such excess amount along with
interest at a rate of 8% per annum.

 

3.7 Past Due Amounts. Past due amounts (including Charges, disputed amounts
unpaid after conclusion of the senior executives’ negotiations contemplated by
Section 1.2 of Exhibit G hereof, and reimbursable expenses and credits) will
bear interest at a rate of 8% per annum; provided, however, that unpaid disputed
amounts shall not be considered past due until after the conclusion of such
senior executives’ negotiations.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.0 Performance Standards.

 

4.1 Generally. All work relating to the Services shall be completed in a
professional, timely manner and shall conform to such additional Performance
Standards, if any, as may be set forth in each PSA. Such Performance Standards
may be revised from time to time upon the mutual agreement of the parties.

 

4.2 Measurement and Reporting. Unless otherwise specified, each Performance
Standard shall be measured on a monthly basis. PROVIDER shall create, implement,
support and maintain reports for monitoring the metrics associated with the
Performance Standards and such other metrics as are mutually agreed upon by the
parties on a schedule agreed upon in each PSA or within ninety (90) days after
the execution of each PSA.

 

4.3 Compliance. PROVIDER shall perform the Services in compliance with all
applicable Laws, stock exchange rules or generally accepted, statutory or
regulatory accounting or actuarial principle specified in any PSA or otherwise
by CUSTOMER, in each case as applicable to the business processes of CUSTOMER
performed by PROVIDER as part of the Services, just as if CUSTOMER performed the
Services itself. PROVIDER shall notify CUSTOMER whenever changes in the Services
or Performance Standards are necessary to comply with applicable Indian Laws. It
is understood that any reference in the PSAs to standards, policies and
procedures established by General Electric Company or its Affiliates or Genworth
or its Affiliates, is deemed to include any replacement standards, policies and
procedures established by CUSTOMER or any member of the Genworth Group, and
communicated to PROVIDER, provided, that PROVIDER shall be entitled to recover
its cost of complying with such standards, policies and procedures as part of
the Charges for the Services established pursuant to Section 2 and Exhibit F.

 

4.4 Additional Remedies. In addition to all other remedies available under this
Agreement, any PSA or at law, CUSTOMER may take one or more of the following
actions in the event of PROVIDER’s failure to comply with the Performance
Standards, provided, that CUSTOMER may not exercise any of these remedies if the
failure in performance is caused by inaccurate or incomplete data or information
provided by CUSTOMER:

 

(a) require training of all PROVIDER employees involved in performing the
affected Services, the length and nature of such training to be mutually agreed
upon by PROVIDER and CUSTOMER;

 

(b) cause PROVIDER to correct any deficient Services at no charge or fee to
CUSTOMER; or

 

(c) direct PROVIDER to assign, according to a reasonable timetable, additional
employees to perform the Services at CUSTOMER’s expense (determined consistently
with other similar Charges), which instruction PROVIDER agrees to follow.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.0 Record Keeping and Audits.

 

5.1 Record Keeping. PROVIDER will keep appropriate records of time and costs
related to the Services, as required by Law or as reasonably requested by
CUSTOMER. PROVIDER shall maintain a complete audit trail for all financial and
non-financial transactions resulting from or arising in connection with this
Agreement and the PSAs in such manner as is required under the Genworth Records
Management Policies and Indian and United States GAAP. PROVIDER will maintain
such audit trail for such periods of time as may be specified in the Genworth
Records Management Policies or, if no such period is specified, for such period
as the parties may agree upon.

 

5.2 Audits. Upon reasonable advance notice (to the extent practicable), PROVIDER
shall provide to CUSTOMER or its auditors (including internal audit staff and
external auditors), inspectors, regulators, customers (it being understood that
customers of CUSTOMER shall not have independent audit rights and that access
provided to such customers shall be granted pursuant to the exercise by CUSTOMER
of its rights under this paragraph) and other representatives as CUSTOMER may
from time to time designate in writing, access at all reasonable times to any
facility or part of a facility at which either PROVIDER or any of its permitted
subcontractors is providing the Services, to PROVIDER personnel, to PROVIDER’s
systems, policies and procedures relating to the Services, and to data and
records relating to the Services for the purpose of performing audits and
inspections of either PROVIDER or any of its subcontractors with respect to (i)
any aspect of PROVIDER’s or such subcontractor’s performance of the Services,
(ii) compliance with the security procedures or (iii) any other matter relevant
to this Agreement, including, without limitation, the determination and
calculation of all elements of Base Cost and all other elements of the pricing
mechanism described in Section 2.0 hereof and in Exhibit F as necessary to
verify amounts charged to CUSTOMER by PROVIDER and compliance with the pricing
mechanisms set forth in the Agreement. PROVIDER shall reasonably cooperate with
CUSTOMER in the performance of these audits consistent with the practice of the
parties prior to the Execution Date, including installing and operating audit
software. If CUSTOMER requires PROVIDER to conduct any audit which results in
any increased cost to PROVIDER, PROVIDER shall be entitled to pass on such extra
costs to CUSTOMER through a special invoice, but only to the extent approved by
CUSTOMER in advance. PROVIDER shall not be obligated to perform any functions
not so approved by CUSTOMER.

 

5.3 Reports and Certifications. PROVIDER shall provide CUSTOMER such other
reports and certifications relating to the Services as CUSTOMER may reasonably
request, including all reports and sub-certifications necessary for officers of
CUSTOMER to make the certifications required under the Sarbanes-Oxley Act of
2002 and all related rules and regulations and all related applicable stock
exchange listing requirements. CUSTOMER shall reimburse PROVIDER for its
reasonable cost of providing any report under Statement of Auditing Standards
No. 70 (or any successor standard), except that no such reimbursement shall be
required if PROVIDER provides such report to any other customer (excluding,
prior to the Trigger Date, any member of the GE Group).

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.0 CUSTOMER Commitments.

 

6.1 System Access. CUSTOMER agrees to provide to PROVIDER, at CUSTOMER’S
expense, necessary access to the mainframe computer and related information
technology systems (the “System”) on which CUSTOMER data is processed during the
times (the “Service Hours”) specified in the PSAs, subject to reasonable
downtime for utility outages, maintenance, performance difficulties and the
like. In the event of a change in the Service Hours, CUSTOMER will provide
PROVIDER with at least fifteen (15) calendar days written notice of such change.

 

6.2 Data Integrity. CUSTOMER will ensure that all data and information submitted
by it to PROVIDER for performing the Services shall be accurate and complete and
furnished in a timely manner.

 

6.3 Training. CUSTOMER shall provide all PROVIDER employees who are dedicated to
CUSTOMER operations with training or training materials relating to business
processes and regulatory matters uniquely related to the CUSTOMER business and
reasonably required by such employees to meet the Performance Standards.

 

To the extent any non-performance or failure to meet Performance Standards by
PROVIDER is due to CUSTOMER’s failure to comply with this Section 6.0, such
non-performance or failure shall not be considered a breach in Performance
Standards and/or a breach of this Agreement by PROVIDER.

 

7.0 Term.

 

7.1 Initial Term. The term of this Agreement shall commence on the Execution
Date and terminate on December 31, 2012 (the “Common Termination Date”). The
period from the Execution Date to the Common Termination Date is referred to as
the “Initial Term”.

 

7.2 Renewal Term. The Agreement may be renewed for a single three (3) year term
(the “Renewal Term”) upon the mutual written agreement of the parties at least
twelve (12) months prior to the expiration of the Initial Term.

 

8.0 Termination.

 

8.1 Termination for Cause by CUSTOMER. CUSTOMER shall have the right at any time
to terminate any PSA in whole or in part with respect to the affected Services,
effective immediately and without prejudice to any other legal rights to which
CUSTOMER may be entitled, upon the occurrence of any of the following events:

 

(a) PROVIDER becomes subject to any voluntary or involuntary order of any
governmental agency for reasons within PROVIDER’s control prohibiting or
materially impairing the performance of any of the Services and PROVIDER does
not develop a work-around for such prohibition or impairment within thirty (30)
days from receiving notice of such order from such governmental agency;

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) if PROVIDER or CUSTOMER, due to the actions of PROVIDER, is administratively
cited by any governmental agency for materially violating, or is judicially
found to have materially violated, any Law governing the performance of the
Services;

 

(c) if a trustee or receiver or similar officer of any court is appointed for
PROVIDER or for a substantial part of the property of PROVIDER, whether with or
without consent;

 

(d) if bankruptcy, composition, reorganization, insolvency or liquidation
proceedings are instituted by or against PROVIDER without such proceedings being
dismissed within ninety (90) days from the date of the institution thereof; or

 

(e) a material breach of this Agreement or a PSA (including without limitation a
failure of the Services to substantially conform to the Performance Standards)
by PROVIDER that prohibits or materially impairs the performance of the Services
or prohibits or materially impairs the reasonably intended benefits CUSTOMER is
to receive from the Services based on the terms of this Agreement, and, upon
receipt of notice thereof from CUSTOMER, PROVIDER (i) does not immediately
undertake action in good faith to cure such breach, and (ii) does not provide to
CUSTOMER a preliminary analysis of the root cause of such breach and an initial
plan to cure such breach (which shall be prepared in consultation with CUSTOMER)
within ten (10) days of such notice, and (iii) has not provided to CUSTOMER a
definitive plan to cure such breach (which shall be prepared in consultation
with and shall be reasonably acceptable to CUSTOMER) within thirty (30) days of
such notice, and (iv) has not fully cured such default within ninety (90) days
of such notice or such longer period as may have been approved by CUSTOMER as
part of PROVIDER’s plan to cure such breach, provided, that any breach referred
to in Section 1.2 shall be fully cured within thirty (30) days of such notice.
Notwithstanding the foregoing, CUSTOMER shall not be entitled to terminate a PSA
for a material breach if the breach (including a failure to conform to the
Performance Standards) is caused primarily by the willful misconduct of CUSTOMER
or its agents, or the failure of CUSTOMER to comply with its obligations under
this Agreement or a PSA.

 

CUSTOMER must exercise any right to terminate a PSA, in whole or in part, within
(12) twelve months from the date that CUSTOMER first becomes aware of the breach
giving rise to such right to terminate or CUSTOMER will be deemed to have waived
such right to terminate. Within fifteen (15) days of its notice to PROVIDER of
its intent to terminate any PSA, in whole or in part, under this Section 8.1,
CUSTOMER shall inform PROVIDER as to whether it will require PROVIDER to provide
Services Transfer Assistance for a period not exceeding twenty-four (24) months
from the date of such notice. If CUSTOMER fails to do so, CUSTOMER shall not be
entitled to require PROVIDER to provide Services Transfer Assistance.

 

8.2 Termination for Cause by PROVIDER. PROVIDER shall have the right at any time
to terminate any PSA in whole or in part with respect to the affected Services,
effective immediately and without prejudice to any other legal rights to which
PROVIDER may be entitled, upon the occurrence of any of the following events:

 

(a) non-payment in accordance with Section 3.6; or

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) as described below under Section 8.5 (Termination Relating to Liability Cap)
hereof.

 

PROVIDER must exercise any right to terminate this Agreement or any PSA within
(12) twelve months from the date that PROVIDER first becomes aware of the breach
giving rise to such right to terminate or PROVIDER will be deemed to have waived
such right to terminate. Within fifteen (15) days of PROVIDER’s notice to
CUSTOMER of PROVIDER’s intent to terminate any PSA in accordance with this
Sections 8.2, CUSTOMER shall inform PROVIDER as to whether it will require
PROVIDER to provide Services Transfer Assistance for a period not exceeding
fourteen (14) months from the date of such notice, provided, in the case of a
termination described in clause (a), that CUSTOMER has made all outstanding
payments under any invoice in accordance with Section 3.2 hereof. If CUSTOMER
fails to give such notice, CUSTOMER shall not be entitled to require PROVIDER to
provide Services Transfer Assistance. At PROVIDER’s option, CUSTOMER shall be
required to pay for Services Transfer Assistance provided under this paragraph
in advance.

 

With respect to any other breach of this Agreement or a PSA by CUSTOMER,
PROVIDER will be entitled to invoke the applicable dispute resolution process
under Section 21.12 hereof and pursue all remedies permitted by that process,
but shall not be entitled to terminate this Agreement or any related PSA or
voluntarily withhold any Services except as authorized pursuant to such process.

 

8.3 Termination for Convenience. CUSTOMER may terminate without cause any PSA in
whole or in part at any time upon two hundred and seventy (270) days’ prior
written notice to PROVIDER (or for any Services being provided by PROVIDER under
any PSA to any third party customer of the CUSTOMER on behalf of CUSTOMER, any
shorter notice period required by such third party customer that is specified in
such PSA). For the avoidance of doubt, any CUSTOMER providing written notice of
its intent to terminate any PSA in whole or in part under this Section 8.3 will
continue to pay Charges for the terminated Services in accordance with such PSA
and this Agreement for such two hundred and seventy (270) day period, and to the
extent, if any, such Services are provided upon agreement of the parties after
the termination of such PSA.

 

8.4 Termination Right Related to Change of Control of PROVIDER.

 

(a) Within sixty (60) days after a Change of Control of PROVIDER, the CUSTOMER
may terminate this Agreement or any or all PSAs in whole or in part by sending
written notice to PROVIDER. Within sixty (60) days after any Subsidiary of
PROVIDER that is providing the Services (pursuant to a subcontract or otherwise)
ceases to be a Subsidiary of PROVIDER, CUSTOMER may terminate any or all PSAs
under which such Subsidiary performs the Services by sending written notice to
PROVIDER. If the CUSTOMER fails to notify PROVIDER within such sixty (60) day
written notice period, then CUSTOMER waives its right to terminate under this
Section 8.4. CUSTOMER and PROVIDER must provide a transition period of at a
minimum ninety (90) days in connection with any terminated Services. To enable
CUSTOMER’s rights under this provision, PROVIDER shall notify CUSTOMER upon the
signing of a definitive agreement that, if consummated, would result in a Change
of Control or in any such Subsidiary ceasing to be a Subsidiary of PROVIDER.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) The right of CUSTOMER to terminate this Agreement or any PSA in the event of
a Change of Control of PROVIDER under this Section 8.4 shall no longer apply
upon an initial public offering of PROVIDER.

 

8.5 Termination Right Related to Liability Cap. If either CUSTOMER or PROVIDER
incurs liability to the other under this Agreement or any PSA in excess of the
Liability Cap and does not agree to reset to zero the amounts counted toward the
Liability Cap, the party that has not incurred such excess liability shall have
the right to terminate this Agreement and/or PSAs by providing written notice to
the other party. Within fifteen (15) days of the notice to PROVIDER of
termination of this Agreement or any PSAs under this Section 8.5, CUSTOMER shall
inform PROVIDER as to whether it will require PROVIDER to provide Services
Transfer Assistance for a period not exceeding fourteen (14) months from the
date of such notice. If CUSTOMER fails to do so, CUSTOMER shall not be entitled
to Services Transfer Assistance.

 

8.6 Special Provisions for Regulated Companies.

 

(a) CUSTOMER shall have the right at any time to terminate any PSA in whole or
in part with respect to the affected Services, effective immediately and without
prejudice to any other legal rights to which CUSTOMER may be entitled, for a
series of non-material or persistent breaches by PROVIDER, that in the aggregate
have a material and significant adverse impact (i) on the administrative,
management, planning, financial reporting or operations functions of CUSTOMER,
or (ii) on the management of the Services, that remain uncured for ten (10) days
after receipt of written notice thereof by CUSTOMER to PROVIDER. Within fifteen
(15) days of its notice to PROVIDER of its intent to terminate any PSA, in whole
or in part, under this Section 8.6, CUSTOMER shall inform PROVIDER as to whether
it will require PROVIDER to provide Services Transfer Assistance for a period
not exceeding twenty-four (24) months from the date of such notice. If CUSTOMER
fails to do so, CUSTOMER shall not be entitled to require PROVIDER to provide
Services Transfer Assistance.

 

(b) Except as provided in Sections 8.2 and 21.1 hereof (it being understood that
Force Majeure will not relieve PROVIDER of its responsibility to provide the
Services set forth in the BCP/DRP Plans), PROVIDER shall not voluntarily refuse
to provide all or any portion of the Services in violation or breach of the
terms of the Agreement or any related PSA. PROVIDER shall be relieved from its
obligation to perform any Services and its obligations to pay any service credit
under a PSA to the extent it is unable to perform any Services or to perform in
accordance with any applicable Performance Standard as a result of CUSTOMER’s
failure to perform its obligations under such PSA. Notwithstanding the dispute
resolution provisions set forth in Section 21.12, if PROVIDER breaches this
covenant, CUSTOMER shall be entitled to apply to a court of competent
jurisdiction for specific performance by PROVIDER of its obligations under this
Agreement and the related PSAs without the necessity of posting any bond.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

8.7 Termination of Agreement. This Agreement may be terminated by either party
upon thirty (30) days’ prior written notice to the other party if there are no
outstanding PSAs or other Services being provided pursuant to this Agreement.
PROVIDER will have no obligation to accept any future PSAs after the date of
such termination.

 

8.8 Continued Performance. Termination of this Agreement for any reason provided
herein shall not relieve either party from its obligation to perform its
obligations hereunder up to the effective date of such termination or to perform
such obligations as may survive termination in accordance with this Agreement.

 

9.0 Obligations on Expiration and Termination.

 

(a) PROVIDER shall cooperate with CUSTOMER to assist in the orderly transfer of
the Services to CUSTOMER itself or its designee (including another services
provider) in connection with the expiration, non-renewal or earlier termination
of the Agreement and/or each PSA for any reason, however described. The Services
include “Services Transfer Assistance,” which includes providing CUSTOMER and
its successors, and their respective agents, contractors and consultants, as
necessary, with (i) such cooperation and other services incidental to the
transfer of the Services as CUSTOMER may reasonably request, (ii) all or such
portions of the Services as CUSTOMER may request, and (iii) such other
transition services as may be provided for in any PSA. Neither the term of the
Agreement nor the term of any PSA shall be deemed to have expired or terminated
until the Services Transfer Assistance thereunder is completed.

 

(b) Upon CUSTOMER’s request, PROVIDER shall provide Services Transfer Assistance
commencing up to one (1) year prior to expiration or termination of the
Agreement or any PSA and continuing for the periods described in this Agreement.
PROVIDER shall provide the Services Transfer Assistance even in the event of
CUSTOMER’s material breach (other than an uncured payment default) of this
Agreement or any PSA.

 

(c) If any Services Transfer Assistance provided by PROVIDER requires the
utilization of additional resources that PROVIDER would not otherwise use in the
performance of the Services, but for which there is a charging methodology
provided for in the Agreement or such PSAs, CUSTOMER will pay PROVIDER for such
usage at the then-current applicable Charges and in the manner set forth in the
Agreement and/or applicable PSAs. If the Services Transfer Assistance requires
PROVIDER to incur costs that PROVIDER would not otherwise incur in the
performance of the Services under the Agreement and applicable PSAs, then
PROVIDER shall notify CUSTOMER of the identity and scope of the activities
requiring that PROVIDER incur such costs and the projected amount of the charges
that will be payable by CUSTOMER for the performance of such assistance. Upon
CUSTOMER’s prior authorization, PROVIDER shall perform the assistance and
invoice CUSTOMER for such charges. CUSTOMER shall bear all costs agreed in
advance between the parties and incurred by PROVIDER on account of
transition/migration of services/processes from PROVIDER to CUSTOMER or its
designee.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.0 Assignment and Subcontracting.

 

10.1 PROVIDER Assignment. Without the prior written consent of CUSTOMER,
PROVIDER shall not voluntarily, involuntarily or by operation of law, assign or
otherwise transfer this Agreement, any related PSA or any of PROVIDER’s rights
hereunder or thereunder. Any assignment or transfer without CUSTOMER’s written
consent shall be null and void. Notwithstanding anything to the contrary above,
PROVIDER shall have the right to assign this Agreement or any PSA, in whole or
in part, to any Affiliate of PROVIDER upon thirty (30) days’ prior written
notice to CUSTOMER and subject to receipt by CUSTOMER of all regulatory
approvals. Following any such assignment to an Affiliate of PROVIDER, PROVIDER
shall remain liable for the performance of all of PROVIDER’s obligations under
this Agreement and each PSA. This Agreement and all of the terms and provisions
hereof will be binding upon, and will inure to the benefit of PROVIDER’s
successors and permitted assigns.

 

10.2 Subcontracting. PROVIDER shall not enter into any subcontracts for the
performance of the Services without the prior written consent of CUSTOMER,
provided, that (i) PROVIDER may enter into subcontracts without such consent
upon written notice to CUSTOMER (i) with its Subsidiaries and Subsidiaries of
its parent company, GECIS Global Holdings, and (ii) for the performance of
temporary labor that is not material to the performance of the Services. In the
event a subcontract is proposed by PROVIDER, PROVIDER shall furnish such
information as reasonably requested by CUSTOMER to enable CUSTOMER to ascertain
to its satisfaction that such proposed subcontractor of PROVIDER is able to meet
CUSTOMER’s quality standards and comply with the terms and conditions of this
Agreement. In the case of any subcontract, notwithstanding CUSTOMER’s consent
thereto, PROVIDER shall remain liable for the performance of all of PROVIDER’s
obligations under, and the compliance by the subcontractor with all of the
provisions of, this Agreement and each PSA. CUSTOMER shall not be obligated to
pay any person other than PROVIDER for Services rendered by any subcontractor.

 

10.3 CUSTOMER Assignment. Without the prior written consent of PROVIDER,
CUSTOMER shall not voluntarily, involuntarily or by operation of law, assign or
otherwise transfer this Agreement, any related PSA or any of CUSTOMER’s rights
hereunder or thereunder. Any assignment or transfer without PROVIDER’s written
consent shall be null and void. Notwithstanding anything to the contrary in this
Section 10.3, CUSTOMER shall have the right to assign this Agreement or any PSA,
in whole or in part, to any Affiliate of CUSTOMER upon thirty (30) days’ prior
written notice to PROVIDER and subject to receipt by CUSTOMER of all regulatory
approvals. Following any such assignment to an Affiliate of CUSTOMER, CUSTOMER
shall remain liable for the performance of all of CUSTOMER’s obligations under
this Agreement and each PSA. This Agreement and all of the terms and provisions
hereof will be binding upon, and will inure to the benefit of CUSTOMER’s
successors and permitted assigns.

 

11.0 Confidentiality.

 

11.1 Obligations of PROVIDER. From and after the Execution Date, subject to
Section 11.3 and the rights of PROVIDER with respect to the CUSTOMER Licensed

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Technology pursuant to Exhibit I, and except as otherwise contemplated by this
Agreement or any PSA, PROVIDER shall not, and shall cause its Affiliates and
their respective officers, directors, employees, and other agents and
representatives, including attorneys, agents, customers, suppliers, contractors,
consultants and other representatives of any Person providing financing
(collectively, “Representatives”), not to, directly or indirectly, disclose,
reveal, divulge or communicate to any Person other than Representatives of such
party or of its Affiliates who reasonably need to know such information in
providing Services to CUSTOMER or use or otherwise exploit for its own benefit
or for the benefit of any third party, any CUSTOMER Confidential Information. If
any disclosures are made in connection with providing Services to CUSTOMER, its
Affiliates or Representatives under this Agreement, then the CUSTOMER
Confidential Information so disclosed shall be used only as required to perform
the Services. PROVIDER shall use the same degree of care to prevent and restrain
the unauthorized use or disclosure of the CUSTOMER Confidential Information by
any of its Representatives as it currently uses for its own confidential
information of a like nature, but in no event less than a reasonable standard of
care. For purposes of this Section 11.1, any Information, material or documents
relating to the Genworth Business currently or formerly conducted, or proposed
to be conducted, by any member of the Genworth Group furnished to or in
possession of PROVIDER and its Affiliates and Representatives, irrespective of
the form of communication, and all notes, analyses, compilations, forecasts,
data, translations, studies, memoranda or other documents prepared by PROVIDER,
its Affiliates and their respective Representatives, that contain or otherwise
reflect such Information, material or documents is hereinafter referred to as
“CUSTOMER Confidential Information.” “CUSTOMER Confidential Information” does
not include, and there shall be no obligation hereunder with respect to,
Information that (i) is or becomes generally available to the public, other than
as a result of a disclosure by PROVIDER, its Affiliates or Representatives not
otherwise permissible hereunder, (ii) PROVIDER or such Affiliate or
Representative can demonstrate was or became available to such person from a
source other than CUSTOMER or its Affiliates, or (iii) is developed
independently by PROVIDER or such Affiliate or Representative without reference
to the CUSTOMER Confidential Information; provided, however, that, in the case
of clause (ii), the source of such information was not known by such persons to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, CUSTOMER or any of its Affiliates
with respect to such information.

 

11.2 Obligations of CUSTOMER. From and after the Execution Date, subject to
Section 11.3 and the rights of CUSTOMER with respect to the PROVIDER Licensed
Technology pursuant to Exhibit I, and except as otherwise contemplated by this
Agreement, CUSTOMER shall not, and shall cause its Affiliates and their
respective Representatives, not to, directly or indirectly, disclose, reveal,
divulge or communicate to any Person other than Representatives of such party or
of its Affiliates who reasonably need to know such information in providing
Services to CUSTOMER or any Affiliate of CUSTOMER or use or otherwise exploit
for its own benefit or for the benefit of any third party, any PROVIDER
Confidential Information. If any disclosures are made in connection with
providing Services to CUSTOMER or any of its Affiliates under this Agreement,
then PROVIDER Confidential Information so disclosed shall be used only as
required to perform the Services. CUSTOMER and its Affiliates shall use the same
degree of care to prevent and restrain the unauthorized use or disclosure of

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

PROVIDER Confidential Information by any of their Representatives as they
currently use for their own confidential information of a like nature, but in no
event less than a reasonable standard of care. For purposes of this Section
11.2, any Information, material or documents relating to the businesses
currently or formerly conducted, or proposed to be conducted, by PROVIDER or any
of its Affiliates furnished to or in possession of CUSTOMER or any of its
Affiliates, irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by CUSTOMER or its officers, directors and Affiliates, that
contain or otherwise reflect such information, material or documents is
hereinafter referred to as “PROVIDER Confidential Information.” “PROVIDER
Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that (i) is or becomes generally
available to the public, other than as a result of a disclosure by CUSTOMER or
its Representatives not otherwise permissible hereunder, (ii) CUSTOMER or such
Representative can demonstrate was or became available to it from a source other
than PROVIDER and its Affiliates, or (iii) is developed independently by
CUSTOMER or its Representatives without reference to PROVIDER Confidential
Information; provided, however, that, in the case of clause (ii), the source of
such information was not known by CUSTOMER to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, PROVIDER or its Affiliates with respect to such information.

 

11.3 Required Disclosures. If PROVIDER or its Affiliates, on the one hand, or
CUSTOMER or its Affiliates, on the other hand, are requested or required (by
oral question, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any CUSTOMER Confidential
Information or PROVIDER Confidential Information as applicable, the entity or
person receiving such request or demand shall use all reasonable efforts to
provide the other party with written notice of such request or demand as
promptly as practicable under the circumstances so that such other party shall
have an opportunity to seek an appropriate protective order. The party receiving
such request or demand agrees to take, and cause its representatives to take, at
the requesting party’s expense, all other reasonable steps necessary to obtain
confidential treatment by the recipient. Subject to the foregoing, the party
that received such request or demand may thereafter disclose or provide any
CUSTOMER Confidential Information or PROVIDER Confidential Information, as the
case may be, to the extent required by such Law (as so advised by counsel) or by
lawful process or such Governmental Authority.

 

11.4 HIPAA Addendum. If PROVIDER in connection with the provision of a Service,
constitutes a Business Associate (as defined in HIPAA and/or the HIPAA Privacy
Rule) and uses Protected Health Information (as defined in HIPAA and/or the
HIPAA Privacy Rule) generated by or entrusted to CUSTOMER, then the terms of
Exhibit J shall apply with respect to such Service. CUSTOMER shall provide
notice to PROVIDER of changes in HIPAA and/or the HIPAA Privacy Rule relevant to
the performance of the Services and appropriate training to PROVIDER regarding
compliance with HIPAA and the HIPAA Privacy Rule in accordance with Section 6.3.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

11.5 Data Ownership. All data, records, and reports provided by CUSTOMER to
PROVIDER or generated in connection with the Services by PROVIDER and relating
to the Genworth Business or the customers of the Genworth Group (collectively,
“Records”), whether in existence at the Execution Date hereof or compiled
thereafter in the course of performing the Services, shall be treated by
PROVIDER and its subcontractors as the exclusive property of CUSTOMER or other
member of the Genworth Group and the furnishing of such Records, or access to
such items by, PROVIDER and/or its subcontractors, shall not grant any express
or implied interest in or license to PROVIDER and/or its subcontractors relating
to such Records other than as is necessary to perform and provide the Services
to the Genworth Group. Upon request by CUSTOMER at any time and from time to
time and without regard to the default status of the parties under the
Agreement, PROVIDER and/or its subcontractors shall promptly deliver to CUSTOMER
the Records in electronic format and in such hard copy as exists on the date of
the request by CUSTOMER.

 

12.0 Indemnities and Insurance.

 

12.1 PROVIDER Indemnity. PROVIDER will indemnify, defend and hold all of the
members of the Genworth Group and its Representatives (collectively, the
“CUSTOMER Indemnified Parties”) harmless against any losses, damages,
liabilities, costs (including reasonable attorneys’ fees and expenses) relating
to a PSA (collectively, “Losses”) resulting from or arising out of any third
party claims or actions resulting from or arising out of:

 

(a) a failure by PROVIDER to comply with its obligations regarding compliance
with Laws; or

 

(b) subject to Section 13.1 (Liability Cap), a material breach of this Agreement
and/or any PSA.

 

12.2 CUSTOMER Indemnity. Subject to PROVIDER’s obligations to comply with Laws,
CUSTOMER will indemnify, defend and hold PROVIDER and its Representatives
(collectively, the “PROVIDER Indemnified Parties”) harmless against any Losses
resulting from or arising out of any third party claims or actions resulting
from or arising out of:

 

(a) the failure of CUSTOMER to comply with any applicable Law, or

 

(b) subject to Section 13.1 (Liability Cap), the third party’s receipt or use of
Services not in contravention of CUSTOMER’s instructions, but only to the extent
CUSTOMER itself would have been liable if it had itself performed the acts
giving rise to liability and the liability does not arise from a breach by
PROVIDER of the relevant PSA.

 

12.3 Mutual Indemnity.

 

(a) PROVIDER agrees to indemnify, defend and hold harmless the CUSTOMER
Indemnified Parties from and against Losses resulting from or arising out of any
third party claims or actions resulting from or arising out of: (i) death or
bodily injury to a third party (or its legal representatives or successors) or
physical damage to real or tangible personal

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

property of such third party to the extent caused directly and proximately by
the negligent misconduct of PROVIDER, (ii) fraudulent, criminal, or dishonest
acts or fraudulent, criminal or dishonest omissions of PROVIDER, or (iii) any
breach by PROVIDER of the confidentiality provisions in Section 11.0
(Confidentiality).

 

(b) CUSTOMER will indemnify, defend and hold harmless the PROVIDER Indemnified
Parties from and against Losses resulting from or arising out of any third party
claims or actions resulting from or arising out of: (i) death or bodily injury
to a third party (or its legal representatives or successors) or physical damage
to real or tangible personal property of such third party to the extent caused
directly and proximately by the negligent misconduct of CUSTOMER, (ii)
fraudulent, criminal, or dishonest acts or fraudulent, criminal or dishonest
omissions of CUSTOMER, or (iii) any breach by CUSTOMER of the confidentiality
provisions in Section 11.0 (Confidentiality).

 

12.4 Infringement Indemnity.

 

(a) PROVIDER will indemnify, defend and hold the CUSTOMER Indemnified Parties
harmless from and against Losses incurred as a result of any claim of, or action
for, infringement, violation or misappropriation of any Intellectual Property
right related to such CUSTOMER Indemnified Party’s possession or anticipated use
of any Software, documentation, information, data or other property (“Material”)
furnished by PROVIDER (including the PROVIDER Solutions but not including any
such infringements, violations or misappropriations existing prior to the
Execution Date) for use by such CUSTOMER Indemnified Party in connection with
the Services, provided, however, that the CUSTOMER Solutions will be deemed
property furnished by PROVIDER for the purposes of the foregoing.

 

(b) CUSTOMER will indemnify, defend and hold the PROVIDER Indemnified Parties
harmless from and against Losses incurred as a result of any claim of, or action
for, infringement, violation or misappropriation of any Intellectual Property
right related to such PROVIDER Indemnified Party’s possession or anticipated use
of any Materials furnished by CUSTOMER (except for CUSTOMER Third Party
Resources and any infringements, violations or misappropriations existing prior
to the Execution Date). With respect to any CUSTOMER Third Party Resources that
CUSTOMER furnishes to a PROVIDER Indemnified Party, CUSTOMER will provide to
such PROVIDER Indemnified Party any indemnification, defense, and hold harmless
benefits that such member receives from the applicable third party with respect
to such CUSTOMER Third Party Resources.

 

(c) No party providing indemnification under this Section 12.4 (“Indemnifying
Party”) will have any obligation under this Section 12.4 or other liability to
any party being indemnified under this Section 12.4 (“Indemnified Party”) for
any infringement or misappropriation claim or action resulting or alleged to
result from: (i)(A) use of the allegedly infringing Material or any part thereof
in combination with any equipment, Software or data with which such Material was
not intended to be combined and not otherwise approved by the Indemnifying
Party, (B) use in any manner for which such Material was not intended, or (C)
modification or alteration of such Material by a Person other than the
Indemnifying Party in any manner for which such Material was not intended; (ii)
any claim or action arising from any

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

instruction, information, design or other materials furnished by the Indemnified
Party to the Indemnifying Party hereunder; or (iii) the Indemnified Party’s
continuing the allegedly infringing activity after being informed and provided
for no additional charge with modifications that would have avoided the alleged
infringement.

 

(d) In the event that some or all of the Material furnished by PROVIDER or
CUSTOMER is held or is in the reasonable opinion of the other likely to
infringe, violate or misappropriate any Intellectual Property right of a third
party, the furnishing party will have the option, at its expense, (i) to modify
the Material to remedy such infringement, violation or misappropriation while
maintaining the same quality and function; (ii) to replace the Material with
other Material that does not infringe, violate or misappropriate any
Intellectual Property right while maintaining the same quality and function in
all material respects; (iii) to obtain a license to allow the other and its
Affiliates to continue using the Material without any additional cost to the
other or its Affiliates; (iv) to require return of the Material and all rights
thereto from the other; provided, however, that if PROVIDER requires such a
return, PROVIDER shall still be required to perform the Services hereunder, or
(v) if the furnishing party is a member of the Genworth Group, to renegotiate
the applicable PSA to eliminate any obligation by such member to furnish such
Material. If any such return materially affects PROVIDER’s ability to meet its
obligations under this Agreement or any PSA, then CUSTOMER may, at its sole
option, terminate any affected PSA in accordance with Section 8.1 (Termination
for Cause by CUSTOMER) without prejudice to the CUSTOMER’s right to recover any
permitted damages under this Agreement and such PSA.

 

12.5 Limitation on Indemnity Obligation. The obligations to indemnify, defend
and hold harmless set forth above in this Section 12.0 (Indemnity) will not
apply to the extent the Indemnified Party was responsible for giving rise to the
matter upon which the claim or action for indemnification is based and will not
apply to the extent to which the Indemnified Party fails to (i) promptly notify
the Indemnifying Party of any matters in respect of which the indemnity may
apply and of which the Indemnified Party has knowledge (provided, however, that
any delay in providing such notice will not relieve the Indemnifying Party of
its obligations under this Section 12.0 to the extent such delay does not
materially prejudice the Indemnifying Party’s defense of any such claim or
action); (ii) gives the Indemnifying Party the full opportunity to control the
response thereto and the defense thereof, including any agreement relating to
the settlement thereof, provided, however, that the Indemnifying Party will not
settle any such claim or action without the prior written consent of the
Indemnified Party (which will not be unreasonably withheld or delayed); and
(iii) cooperates with the Indemnifying Party, at the Indemnifying Party’s cost
and expense, in the defense or settlement thereof. The Indemnified Party may
participate, at its own expense, in such defense and in any settlement
discussions directly or through counsel of its choice on a monitoring,
non-controlling basis.

 

12.6 Indemnification Obligations Net of Insurance Proceeds and on an After-Tax
Basis

 

(a) Any liability subject to indemnification under this Agreement (hereinafter
referred to as “Liability” for the purposes of this Section 12.6) will be net of
Insurance Proceeds that actually reduce the amount of the Liability and will be
determined on an After-Tax Basis. Accordingly, the amount which any Indemnifying
Party is required to pay to the Indemnified

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Party will be reduced by any Insurance Proceeds theretofore actually recovered
by or on behalf of the Indemnified Party in respect of the related Liability. If
an Indemnified Party receives a payment (“Indemnity Payment”) required by this
Agreement from an Indemnifying Party in respect of any Liability and
subsequently receives Insurance Proceeds, then the Indemnified Party will pay to
the Indemnifying Party an amount equal to the excess of the Indemnity Payment
received over the amount of the Indemnity Payment that would have been due if
the Insurance Proceeds had been received, realized or recovered before the
Indemnity Payment was made.

 

(b) An insurer who would otherwise be obligated to pay any claim will not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto. The Indemnified Party will use its commercially reasonable efforts to
seek to collect or recover any third-party (which will not include any captive
insurance subsidiary) Insurance Proceeds (other than Insurance Proceeds under an
arrangement where future premiums are adjusted to reflect prior claims in excess
of prior premiums) to which the Indemnified Party is entitled in connection with
any Liability for which the Indemnified Party seeks indemnification pursuant to
this Section 12.0 (Indemnity); provided that the Indemnified Party’s inability
to collect or recover any such Insurance Proceeds will not limit the
Indemnifying Party’s obligations hereunder.

 

(c) The term “After-Tax Basis” as used in this Section 12.0 requires that, in
determining the amount of any indemnification payment hereunder, the amount of
the payment shall be (i) increased to take into account any additional Tax cost
incurred by the Indemnified Party arising from the receipt of indemnification
payments hereunder (“Tax Costs”) and (ii) decreased to take into account any
deduction, credit or other tax benefit actually realized by the Indemnified
Party with respect to such Liabilities (“Tax Benefits”). In computing the amount
of any such Tax Cost or Tax Benefit, the Indemnified Party shall be deemed to
recognize all other items of income, gain, loss, deduction or credit before
recognizing any item arising from the receipt of any indemnification payment
hereunder or the incurrence or payment of any indemnified Liabilities; provided,
however, that if a Tax Cost or Tax Benefit is not realized in the taxable period
during which an Indemnifying Party makes an indemnification payment or the
Indemnified Party incurs or pays the amounts giving rise to indemnification, the
parties hereto shall thereafter make payments to one another at the end of each
subsequent taxable period to reflect the net Tax Costs and Tax Benefits realized
by the parties hereto in each such subsequent taxable period.

 

12.7 Provider Insurance. During the Term and for two years following the
expiration of the Term, PROVIDER will maintain (as a general policy and not only
for the purposes of this Agreement) Professional and Technology Errors and
Omissions Liability Insurance and Internet and Network Liability Insurance (the
“E&O Policies”) providing protection against liability for (i) systems attacks,
(ii) denial of service, (iii) introduction, implementation, or spread of
malicious software code, (iv) unauthorized access and use, with combined limits
of $20 million per occurrence and in annual aggregate.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

13.0 Limitation of Liability.

 

13.1 LIABILITY CAP. THE LIABILITY OF THE PARTIES AND THEIR AFFILIATES TO EACH
OTHER FOR ANY AND ALL CAUSE(S) OF ACTION, REGARDLESS OF THE FORM OF ACTION
(INCLUDING CONTRACT, TORT, NEGLIGENCE OR ANY OTHER), ARISING OUT OF OR RESULTING
FROM THE PERFORMANCE OR BREACH OF THIS AGREEMENT OR ANY PSA WILL IN NO EVENT
EXCEED IN THE AGGREGATE (I) THE AMOUNT OF CHARGES DUE BY THE GENWORTH GROUP
UNDER ALL OF THE MOAS TO PROVIDER DURING THE [TWELVE (12) MONTH PERIOD] PRIOR TO
THE DATE SUCH CAUSE OF ACTION AROSE, OR (II) IF THE SERVICES HAVE BEEN PROVIDED
TO THE GENWORTH GROUP FOR LESS THAN TWELVE (12) MONTHS, THEN THE AVERAGE MONTHLY
CHARGES DUE TO PROVIDER (AND ITS AFFILIATES) FOR ALL OF THE SERVICES PROVIDED TO
THE GENWORTH GROUP UNDER ALL OF THE MOAS CONVERTED TO AN ANNUALIZED BASIS (THE
“LIABILITY CAP”). THE LIABILITY CAP SET FORTH IN THIS SECTION 13.1 WILL APPLY TO
ANY AMOUNTS PAID OR OWED PURSUANT TO SECTION 12.1(B) OR 12.2(B). IN ADDITION, IN
NO EVENT SHALL PROVIDER BE LIABLE TO THE CUSTOMER IN THE AGGREGATE IN ANY
CONTRACT YEAR IN RESPECT OF ANY AND ALL PSAs FOR MORE THAN $12.0 MILLION;
PROVIDED, HOWEVER, THAT IF IN ANY CONTRACT YEAR PROVIDER’S ACTUAL LIABILITY TO
THE CUSTOMER EXCEEDS $12.0 MILLION, AND (A) PROVIDER’S E&O POLICIES (AS DEFINED
IN SECTION 12.7) COVER THE APPICABLE CLAIMS FOR WHICH PROVIDER IS LIABLE TO
CUSTOMER UNDER THE APPLICABLE PSA, AND (B) THE COVERAGE LIMIT OF THE E&O
POLICIES HAS NOT BEEN EXCEEDED PRIOR TO THE RESOLUTION OF SUCH CLAIMS, THEN
PROVIDER’S LIABILITY TO CUSTOMER FOR SUCH CONTRACT YEAR IN EXCESS OF THE
LIABILITY CAP SET FORTH ABOVE SHALL BE INCREASED BY AN AMOUNT EQUAL TO
PROVIDER’S INSURANCE PROCEEDS UNDER THE E&O POLICIES UP TO AN ADDITIONAL $12.0
MILLION.

 

13.2 EXCLUSION OF INDIRECT DAMAGES. NEITHER PROVIDER NOR CUSTOMER WILL BE LIABLE
TO THE OTHER OR ANY OTHER PERSON OR ENTITY FOR ANY INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT
OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY PSA, EVEN IF SUCH PARTY HAS
BEEN INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES OR SUCH DAMAGES
COULD HAVE BEEN REASONABLY FORESEEN BY SUCH PARTY.

 

13.3 EXCEPTIONS. NOTWITHSTANDING THE FOREGOING, SECTIONS 13.1 (LIABILITY CAP)
AND 13.2 (EXCLUSION OF INDIRECT DAMAGES) WILL NOT APPLY TO (I) CLAIMS FOR GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, FRAUD, OR CRIMINAL ACTS OR OMISSIONS, (II)
BREACH OF CONFIDENTIALITY, (III) ANY THIRD PARTY CLAIMS SUBJECT TO THE
INDEMNIFICATION PROVISIONS OF THIS AGREEMENT (OTHER THAN THOSE UNDER SECTION
12.1(B) OR 12.2(B), WHICH WILL BE SUBJECT TO THE CAP), AND (IV) CHARGES PAYABLE
BY CUSTOMER UNDER THE APPLICABLE PSA AND THIS AGREEMENT.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL

 

14.0 PROVIDER Employees.

 

14.1 Responsibility for PROVIDER Employees. PROVIDER shall be responsible for
all payments to its employees including any insurance coverage and benefit
programs required by applicable law and regulation. Nothing in this Agreement
shall constitute an employer-employee relationship between the employees of
PROVIDER and CUSTOMER.

 

15.0 Representations, Warranties and Covenants.

 

15.1 PROVIDER Representations. PROVIDER represents, warrants and covenants that:

 

(a) PROVIDER has the facilities, equipment, staff, experience and expertise to
perform and provide the Services required hereunder;

 

(b) PROVIDER is solvent and able to meet all financial obligations as they
mature;

 

(c) PROVIDER has the necessary power and authority to execute, deliver and
perform its obligations under this Agreement and this Agreement has been or will
be duly executed and delivered by PROVIDER and constitutes or will constitute
the valid and binding agreement of PROVIDER, enforceable in accordance with its
terms;

 

(d) Subject to Section 6.3, the execution and delivery of this Agreement by
PROVIDER and the consummation by PROVIDER of the transactions herein
contemplated will not contravene any provision of applicable Law, and will not
constitute a breach of or default under any agreement or other instrument or any
decree, judgment or order to which PROVIDER is currently a party or by which
PROVIDER is bound;

 

(e) PROVIDER has provided to CUSTOMER a list referring to this paragraph which,
to the knowledge of PROVIDER, sets forth all Software used by PROVIDER (other
than such Software provided to PROVIDER by CUSTOMER) in the performance of the
Services as of the Execution Date;

 

(f) After the Execution Date, PROVIDER will not use any New PROVIDER Materials
in performing the Services without the prior written consent of CUSTOMER; and

 

(g) After the Execution Date, PROVIDER will not enter into any material
agreement for the purchase of Hardware or Third Party Software or enter into any
material Third Party Agreements without the prior written consent of CUSTOMER.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL

 

15.2 CUSTOMER Representations. CUSTOMER represents, warrants and covenants that:

 

(a) CUSTOMER has the necessary power and authority to execute, deliver and
perform its obligations under this Agreement and this Agreement has been or will
be duly executed and delivered by CUSTOMER and constitutes the valid and binding
agreement of CUSTOMER, enforceable in accordance with its terms; and

 

(b) The execution and delivery of this Agreement by CUSTOMER and the
consummation by CUSTOMER of the transactions herein contemplated will not
contravene any provision of applicable Law, and will not constitute a breach of
or default under any agreement or other instrument or any decree, judgment or
order to which CUSTOMER is currently a party or by which CUSTOMER is bound.

 

15.3 Approvals and Consents. In addition to the obligations set forth in Section
6.0 of Exhibit I (CUSTOMER Third Party Resources), each party shall be
responsible for obtaining all approvals, permissions, consents or grants
required or which may be required for such party to undertake its duties and
responsibilities regarding any Services under this Agreement and any related
PSA. Additionally, each party shall provide such cooperation and support as may
be necessary for the other party to secure such approvals, permissions, consents
or grants.

 

15.4 Cooperation.

 

(a) The parties shall timely, diligently and on a commercially reasonable basis
cooperate, facilitate the performance of their respective duties and obligations
under this Agreement and each related PSA and reach agreement with respect to
matters left for future review, consideration and/or negotiation and agreement
by the parties, as specifically set forth in this Agreement and PSA. Further,
the parties shall deal and negotiate with each other and their respective
Affiliates in good faith in the execution and implementation of their duties and
obligations under this Agreement.

 

(b) The parties shall make good faith efforts to share (i) versions, patches,
fixes and other modifications recommended or required by third party providers
of Software provided hereunder by either party to the other prior to or after
the Execution Date and (ii) information regarding the foregoing (i).

 

(c) PROVIDER agrees, at CUSTOMER’s request and expense, to provide documentary
information and any further assistance required in order to respond for CUSTOMER
to state department of insurance or third party or administrative demands in
regulatory or legal proceedings or in conjunction with formal department of
insurance inquiries related to the Services performed by PROVIDER. The
assistance rendered by PROVIDER under this Section 15.4(c) shall include causing
PROVIDER’s employees to travel to the United States to participate in or testify
at regulatory or legal proceedings relating to the Services as required by Law
or request of any Governmental Authority or as otherwise reasonably requested by
CUSTOMER, provided, that CUSTOMER shall reimburse PROVIDER for the reasonable
travel and living expenses incurred by such employees in accordance with
CUSTOMER’s reimbursement policies generally applicable to CUSTOMER’s employees.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL

 

16.0 Notices.

 

All notices, requests, claims, demands and other communications under this
Agreement shall be given or made (and shall be deemed to have been duly given or
made if the sender has reasonable means of showing receipt thereof) by delivery
in person, by reputable international courier service, by facsimile with receipt
confirmed (followed by delivery of an original via reputable international
courier service) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 16.0):

 

TO PROVIDER: Attention:      Designation:      Address:      Fax:      E-mail:
     Copy To:      Attention:      Designation:      Address:      Fax:     
E-mail:      TO CUSTOMER: Attention:    Scott McKay Designation:      Address:
   6620 West Broad Street, Richmond, VA 23230 Fax:    804/662-7766 E-mail:   
scott.mckay@ge.com Copy To:      Attention:    Leon Roday Designation:    Senior
Vice President and General Counsel Address:    6620 West Broad Street, Richmond,
VA 23230 Fax:    (804) 662-2414 E-mail:    Leon.Roday@ge.com Attention:   
[Local President information] Designation:      Address:      Fax:      E-mail:
    

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Attention:    [Local General Counsel information] Designation:      Address:   
  Fax:      E-mail:     

 

The parties may agree to additional notice requirements related to specific
outsourcing projects from time to time.

 

17.0 Intellectual Property.

 

Exhibit I of this Agreement sets forth certain additional rights and obligations
of the parties with respect to intellectual property.

 

18.0 Non Solicitation. Except with respect to general employment advertising or
the use of independent employment agencies or search firms not specifically
targeting the other party’s employees, during the Term and for a period of one
year after the expiration or termination of this Agreement, neither party shall
solicit or hire any individual while that individual is an employee of the other
party, unless otherwise agreed in writing.

 

19.0 Change Control Procedure.

 

If either party requests a modification of the Agreement or any PSA, including
(i) a change to the scope of the Services, Performance Standards, or Charges
under any PSA, (ii) a change to the Exhibits or Schedules to the Agreement,
(iii) the addition of New Services, (iv) a change to the features,
functionality, scalability or performance of the Services, or (v) any other
change to the terms of the Agreement or any PSA, the requesting party’s Account
Executive or his or her designee shall submit a written proposal in the form
attached as Exhibit K (a “Change Order Request”) to the other party’s Account
Executive describing such desired change. Such party’s Account Executive shall
review the proposal and reject or accept the proposal in writing within a
reasonable period of time, but in no event more than thirty (30) days after
receipt of the proposal. If the proposal is rejected, the writing shall include
the reasons for rejection. If the proposal is accepted, the parties shall
mutually agree on the changes to be made, if necessary, to the Agreement, the
applicable PSA, any applicable Schedules or any applicable Exhibits. All such
changes shall be made only in a written Change Order signed by the Account
Executive of each of the parties or his designee (authorized in writing by the
applicable party), and thereafter embodied in the applicable documents by
appropriate written addenda thereto executed by PROVIDER and CUSTOMER.

 

20.0 Governance.

 

20.1 PROVIDER Account Executive.

 

(a) Designation and Authority. If a PROVIDER Account Executive has not been
designated for the PROVIDER engagement under this Agreement as of the Execution
Date, PROVIDER shall immediately designate a PROVIDER Account Executive after
the Execution

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Date. The PROVIDER Account Executive, and his/her designee(s), shall have the
authority to act for and bind PROVIDER and its subcontractors in connection with
all aspects of this Agreement. All of CUSTOMER’s communications shall be sent to
the PROVIDER Account Executive or his/her designee(s).

 

(b) Selection. Before assigning an individual to the position of Account
Executive after the Execution Date, whether the person is initially assigned or
subsequently assigned, PROVIDER shall:

 

(i) notify CUSTOMER of the proposed assignment for CUSTOMER’s approval;

 

(ii) introduce the individual to appropriate CUSTOMER representatives; and

 

(iii) consistent with Law and PROVIDER’s reasonable personnel practices, provide
CUSTOMER with any other information about the individual that is reasonably
requested.

 

(c) PROVIDER shall cause the person assigned to the position of Account
Executive to maintain his or her principal office at a location designated by
CUSTOMER and to devote all time and effort that is reasonably necessary to the
provision of the Services under this Agreement. PROVIDER shall use commercially
reasonable efforts to maintain the initial PROVIDER Account Executive at
CUSTOMER for the minimum term of eighteen (18) months following the Execution
Date, provided that any term that such Account Executive has already spent in
his or her current position prior to the Execution Date shall be considered as a
part of the 18-month period referred to herein, and each of the subsequent
PROVIDER Account Executives for a minimum term of eighteen (18) months, unless
such Account Executive (i) voluntarily resigns from PROVIDER, (ii) is dismissed
by PROVIDER for (A) misconduct or (B) unsatisfactory performance in respect of
his or her duties and responsibilities to CUSTOMER or PROVIDER, (iii) is unable
to work due to his or her death, injury or disability, or (iv) is removed from
the CUSTOMER assignment at the request of CUSTOMER. Whenever possible, PROVIDER
shall give CUSTOMER at least ninety (90) days advance notice of a change of the
Account Executive or if such ninety (90) days notice is not possible, the
longest notice otherwise possible.

 

(d) Removal. If CUSTOMER determines that it is not in the best interests of
CUSTOMER for the PROVIDER Account Executive to continue in his or her capacity,
then CUSTOMER shall give PROVIDER written notice requesting that the Account
Executive be replaced. PROVIDER shall replace the Account Executive as promptly
as practicable, but, in any case, within thirty (30) days, in accordance with
this Section 20.1.

 

20.2 CUSTOMER Account Executive.

 

(a) Designation and Authority. If a CUSTOMER Account Executive has not been
designated for the PROVIDER engagement under this Agreement as of the Execution
Date,

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL

 

CUSTOMER shall immediately designate a CUSTOMER Account Executive after the
Execution Date. The CUSTOMER Account Executive and his/her designee(s) shall
have the authority to act for and bind CUSTOMER and its contractors in
connection with all aspects of this Agreement. All of PROVIDER’s communications
shall be sent to the CUSTOMER Account Executive or his/her designee(s).

 

(b) Term. CUSTOMER shall cause the person assigned to the position of Account
Executive to devote substantial time and effort to the management of CUSTOMER’s
responsibilities under this Agreement. Whenever possible, CUSTOMER shall give
PROVIDER at least ninety (90) days advance notice of a change of the Account
Executive or if such ninety (90) days notice is not possible, the longest notice
otherwise possible.

 

20.3 Key Employees of PROVIDER. For this Agreement and each PSA executed
pursuant hereto, PROVIDER shall notify CUSTOMER in writing of the names of all
of the PROVIDER employees dedicated to providing Services under each such
agreement who are at the senior professional band and above (each a “Key
Employee”). If such notice has not been provided as of the Execution Date, such
notice shall be provided within thirty (30) days of the execution of this
Agreement and each PSA. PROVIDER shall use commercially reasonable efforts to
maintain the initial Key Employees at CUSTOMER for the minimum term of eighteen
(18) months following the Execution Date, provided that any term that such Key
Employee has already spent in his or her current position prior to the Execution
Date shall be considered as a part of the 18-month period referred to herein,
and each of the subsequent Key Employees for a minimum term of eighteen (18)
months, unless any such Key Employee (i) voluntarily resigns from PROVIDER, (ii)
is dismissed by PROVIDER for (A) misconduct or (B) unsatisfactory performance in
respect of his or her duties and responsibilities to CUSTOMER or PROVIDER, (iii)
is unable to work due to his or her death, injury or disability, or (iv) is
removed from the CUSTOMER assignment at the request of CUSTOMER. Whenever
possible, PROVIDER shall give CUSTOMER at least ninety (90) days advance notice
of a change of a Key Employee or if such ninety (90) days notice is not
possible, the longest notice otherwise possible. If CUSTOMER determines that it
is not in the best interests of CUSTOMER for any Key Employee to continue in his
or her capacity, then CUSTOMER shall give PROVIDER written notice requesting
that such Key Employee be replaced. PROVIDER shall replace the Key Employee as
promptly as practicable, but, in any case, within thirty (30) days, in
accordance with this Section 20.3.

 

20.4 Meetings.

 

(a) The parties will participate in an (i) annual budgeting and pricing process
and a quarterly demand planning process as described in Section 2.10 and (ii) an
annual business strategy and productivity enhancement process as directed by
CUSTOMER.

 

(b) CUSTOMER may call meetings from time to time with reasonable notice to be
held by telephone or video conference to generally review matters relating to
the terms and conditions of this Agreement and any PSA, the compliance of each
of the parties herewith, and to consider policies, planning and performance
relating to quality controls, production, efficiency and productivity, costs and
any other special matter or matters of concern. In addition, either

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL

 

party shall have the right to call meetings by telephone or video conference, as
necessary, with reasonable notice to the other party, to discuss and resolve
specific matters of concern as they occur. All meetings shall be attended by the
representatives of the parties who are responsible for performances as to those
matters to be discussed. Either party may also request an in-person meeting with
reasonable notice to the other party. The expenses for such meeting, including
travel and lodging shall be borne by the party calling the meeting; however,
such expenses will be agreed upon by the parties prior to such meeting.

 

20.5 Operational Dispute Resolution. As contemplated by Section 1.2 of Exhibit
G, the parties may attempt to resolve Disputes in the normal course of business
at the operational level as described in this Section 20.5. The line managers of
the parties shall attempt in good faith to resolve such Dispute through
negotiation. If the line managers cannot resolve the Dispute within a reasonable
period of time, the Dispute shall be escalated by CUSTOMER to the applicable
operations leader and by PROVIDER to the applicable service leader. If such
persons can not resolve the Dispute within a reasonable period of time, the
Dispute shall be escalated to the Account Executives of both parties. If the
Dispute is not resolved by the Account Executives within a reasonable period of
time or, in any case, if such Dispute is not resolved within ten (10) days after
commencement of negotiations pursuant to this Section 20.5, the Dispute shall be
handled in accordance with Exhibit G.

 

21.0 Miscellaneous.

 

21.1 Force Majeure. No party hereto (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement or any related PSA, so
long as and to the extent to which the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure. A party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event: (i) notify the
other parties of the nature and extent of any such Force Majeure condition and
(ii) use due diligence to remove any such causes and resume performance under
this Agreement as soon as feasible. The preceding sentence shall not relieve
PROVIDER of its obligation to provide the Services described in the BCP/DRP
Plans described in Section 1.2 hereof. If PROVIDER’s performance is affected by
Force Majeure for a period of more than ten (10) calendar days, then CUSTOMER
may terminate this Agreement or any affected PSA by giving written notice to
PROVIDER before performance has resumed without payment of any amount other than
accrued Charges.

 

21.2 Independent Contractors. The parties shall be and act as independent
contractors, and under no circumstances shall this Agreement be construed as one
of agency, partnership, joint venture or employment between the parties. Each
party agrees and acknowledges that it neither has nor will give the appearance
or impression of having any legal authority to bind or commit the other party in
any way.

 

21.3 Failure to Object Not a Waiver. The failure of either party to object to or
to take affirmative action with respect to any conduct of the other party which
is in violation of the terms hereof shall not be construed as a waiver thereof,
nor of any future breach or subsequent wrongful conduct.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL

 

21.4 Governing Law. This Agreement is to be governed by and construed and
interpreted in accordance with the laws of the State of New York of the United
States of America, which is applicable to contracts wholly made and performed
therein. PROVIDER hereby submits to the jurisdiction of all courts where
CUSTOMER is authorized to do business and all courts of the United States. Any
action in regard to the contract or arising out of its terms and conditions
shall be instituted and litigated in the United States.

 

21.5 No Third-Party Beneficiaries. Except as provided in Section 12.0 with
respect to Indemnified Parties, this Agreement is for the sole benefit of the
parties to this Agreement and members of their respective Group and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

21.6 Publicity. Except as may be agreed upon in advance in writing by the
parties or as required by Law or the rules of any securities exchange or
self-regulatory organization, neither party will advertise, market or, except as
required by Law, otherwise disclose to others any information relating to the
making of this Agreement. With respect to any public filings, the filing party
will seek confidential treatment in such filings of pricing, Performance
Standards and other key contractual terms and conditions. Neither party will use
any of the other party’s names, photographs, logos, trademarks, service marks,
or other identifying characteristics in commerce (including in marketing
brochures or press releases) without prior written consent.

 

21.7 Entire Agreement. Except as otherwise expressly provided in this Agreement,
this Agreement (including the PSAs and the attachments hereto and thereto)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to such subject matter, provided, that, unless otherwise expressly
agreed by the parties, matters arising prior to the Execution Date shall be
governed by the provisions of the ARMOA (including the PSAs and attachments
thereto) as in effect prior to such date.

 

21.8 Amendment. No provision of this Agreement or any PSA may be amended or
modified except by a written instrument signed by all the parties to such
agreement. No waiver by any party of any provision hereof shall be effective
unless explicitly set forth in writing and executed by the party so waiving. The
waiver by any party hereto of a breach of any provision of this Agreement or any
PSA shall not operate or be construed as a waiver of any other subsequent
breach.

 

21.9 Rules of Construction. Interpretation of this Agreement and the PSAs shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context requires, (b) references to
the terms Article, Section, paragraph, Schedule and Exhibit are references to
the Articles, Sections, paragraphs, Schedules and Exhibits to this Agreement and
the PSAs unless otherwise specified, (c) the word “including” and words of
similar import shall mean “including, without limitation,” (d) provisions shall
apply, when

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL

 

appropriate, to successive events and transactions, (e) the table of contents
and headings contained herein are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement and the PSAs,
and (f) this Agreement and the PSAs shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted. In the event of any apparent
conflict between the provisions of this Agreement, any Exhibit to this Agreement
or any PSA, such provisions shall be construed so as to make them consistent to
the extent possible, and if such is not possible, then the parties will
negotiate in good faith to resolve such conflicts in a commercially reasonable
manner. If the parties are unable to resolve such conflicts, then the provisions
of this Agreement shall control, provided, that the provisions of Exhibit B
shall control over the provisions of the Agreement and any other Exhibits. In
the event of any conflict between the provisions of this Agreement and any PSA,
the provisions of this Agreement shall control.

 

21.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

21.11 Remedies Not Exclusive. No remedy herein conferred upon or reserved to a
party is intended to be exclusive of any other remedy available at law or in
equity, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Agreement or now or hereafter
existing at law or in equity, by statute or otherwise.

 

21.12 Dispute Resolution. Any dispute, controversy or claim arising out of or
relating to this Agreement or any related PSA, or the validity, interpretation,
breach or termination of any provision of this or PSA shall be resolved in
accordance with the dispute resolution process set forth in Exhibit G hereof.

 

21.13 Language. All PSAs, documents, exhibits, schedules, deliverable items,
notices and communications of any kind relating to this Agreement and the PSAs
shall be made in the English language.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL

 

21.14 Survival. The following sections of this Agreement shall survive
termination of this Agreement and any PSA:

 

  9.0    Obligations on Expiration and Termination 11.0    Confidentiality 12.0
   Indemnities 12.1    Limitation of Liability 16.0    Notices 17.0   
Intellectual Property 21.0    Miscellaneous

 

22.0 Attachments.

 

The following Exhibits are attached hereto and are incorporated into this
Agreement:

 

Exhibit A      Definitions Exhibit B      Local Modifications to Master
Agreement Exhibit C      Form of PSA Exhibit D      BCP/DRP Plans Exhibit E     
Security Procedures Exhibit F      Pricing Template Exhibit G      Dispute
Resolution Exhibit H      RESERVED Exhibit I      Intellectual Property Exhibit
J      Business Associate Addendum Exhibit K      Change Control Procedure
Exhibit L      PSAs and Base Costs

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first written above.

 

[CUSTOMER]

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

GECIS INTERNATIONAL HOLDINGS,

LUXEMBOURG, SWISS BRANCH ZUG

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

 

Definitions

 

“Addendum” means the terms which are supplemental to and/or deviate from this
Agreement as set forth in Exhibit B.

 

“Additional Services” means business process services that (i) are similar to
any of the Services provided under a PSA in effect as of the date of the request
for proposal for such services as described in Section 1.9 (Right of First
Opportunity), (ii) are performed or could reasonably be performed in facilities
located in India, China, Hungary or Mexico, and (iii) are anticipated to involve
an annual purchase dollar volume in excess of $200,000.

 

“Agreement” means this Agreement, as amended and/or supplemented as set forth in
Exhibit B, together with the other Exhibits and Schedules hereto.

 

“Affiliate” means (and, with a correlative meaning, “affiliated”) means, with
respect to any Person, any direct or indirect subsidiary of such Person, and any
other Person that directly, or through one or more intermediaries, controls or
is controlled by or is under common control with such first Person; provided,
however, that from and after the Execution Date, no member of the Genworth Group
shall be deemed an Affiliate of any member of the PROVIDER Group for purposes of
this Agreement and no member of the PROVIDER Group shall be deemed an Affiliate
of any member of the Genworth Group for purposes of this Agreement. As used in
this definition, “control” (including with correlative meanings, “controlled by”
and “under common control with”) means possession, directly or indirectly, of
power to direct or cause the direction of management or policies or the power to
appoint and remove a majority of directors (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

 

“After Tax Basis” shall have the meaning given in Section 12.6 hereof.

 

“Base Cost” shall be PROVIDER’s actual direct cost of providing the Services
reasonably and equitably determined to be attributable to CUSTOMER by PROVIDER
for each year. The elements of PROVIDER’s direct cost are described in the
attached Exhibit L, and shall take into account cost productivity gains or
losses, measured on a per-FTE basis.

 

“Baseline Charges” has the meaning set forth in Section 2.1 hereof.

 

“BCP/DRP Plans” shall have the meaning given such term in Section 1.2 hereof.

 

“Change Control Procedure” means the procedure set forth in Section 19.0 and
Exhibit K for amending the Agreement including (i) a change to the scope of the
Services, Performance Standards, or Charges under any Transaction Document, (ii)
a change to the Exhibits or Schedules to this Agreement, (iii) the addition of
New Services, (iv) a change to the features, functionality, scalability or
performance of the Services, and (v) any other change to the terms of this
Agreement or PSA.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

A “Change of Control” means (i) any Transfer of PROVIDER Equity Securities
resulting in any Person or “group” (as such term would be interpreted under
Section 13(d) of the Exchange Act) of Persons not holders of PROVIDER Equity
Securities (or Affiliates of such persons) prior thereto owning, directly or
indirectly, PROVIDER Equity Securities which comprise or are convertible into
more than fifty percent (50%) of the outstanding PROVIDER Common Shares on a
Fully Diluted basis, (ii) the Transfer of all or substantially all of the assets
of PROVIDER (determined on a consolidated basis) to any Person or “group” of
Persons of more than fifty percent (50%) of the outstanding PROVIDER Common
Shares on a Fully Diluted basis or (iii) the issuance or sale by the PROVIDER of
PROVIDER Equity Securities, or any merger, consolidation, combination,
reorganization, recapitalization or other transaction or series of related
transactions that results in the ownership by any Person or “group” of Persons
of more than fifty percent (50%) of the outstanding PROVIDER Common Shares on a
Fully Diluted basis.

 

“Change Order” means a document that amends the Agreement, including the changes
described in (i) through (v) of the definition of “Change Control Procedure,”
executed pursuant to the Change Control Procedure, in substantially the form set
forth in Exhibit K.

 

“Change Order Request” has the meaning given in Section 19.0 hereof.

 

“Charges” shall have the meaning given such term in Section 2.1

 

“Common Termination Date” shall have the meaning given such term in Section 7.1
hereof.

 

“Contract Year” means the twelve-month period ending on May 24 of each year.

 

“Cost Factor” shall have the meaning given such term in Section 2.2 hereof.

 

“Covered Personnel” shall have the meaning given such term in Section 18.0
hereof.

 

“CPR” shall have the meaning given such term in Exhibit G hereof.

 

“CPR Arbitration Rules” shall have the meaning given such term in Exhibit G
hereof.

 

“CUSTOMER Confidential Information” shall have the meaning given such term in
Section 11.1 hereof.

 

“CUSTOMER Indemnified Party” shall have the meaning given such term in Section
12.1 hereof.

 

“CUSTOMER Licensed Technology” shall have the meaning given such term in Exhibit
I hereof.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“CUSTOMER Personal Data” means, as it relates to the Services, (i) Personal Data
obtained by PROVIDER from any member of the Genworth Group, (ii) Personal Data
(from whatever source) being processed by PROVIDER on behalf of any member of
the Genworth Group, and (iii) Personal Data (from whatever source) pertaining to
the personnel of any member of the Genworth Group or its Representatives.

 

“CUSTOMER Solutions” means all Technology and Intellectual Property owned by
CUSTOMER pursuant to a PSA.

 

“CUSTOMER Third Party Resources” has the meaning given such term in Exhibit I
hereof.

 

“Deliverable” means any deliverable or other work product that is developed as
part of a PSA, or delivered to CUSTOMER as part of the Services.

 

“Discount Factor” shall have the meaning given such term in Sections 2.2 and 2.4
hereof.

 

“Dispute” shall have the meaning given such term in Exhibit G hereof.

 

“Due Date” shall have the meaning given such term in Section 3.2 hereof.

 

“E&O Policies” shall have the meaning set forth in Section 12.7 hereof.

 

“Exclusive Tender Period” shall have the meaning given such term in Section 1.9
hereof.

 

“Execution Date” means the date of this Agreement as set forth on the first page
hereof.

 

“Force Majeure” means, with respect to a party, an event beyond the reasonable
control of such party (or any Person acting on its behalf), which by its nature
could not have been foreseen by such party (or such Person), or, if it could
have been foreseen, was unavoidable after using commercially reasonable efforts,
and includes acts of God, strikes and labor unrest (other than those against the
party affected), storms, floods, riots, fires, sabotage, civil commotion or
civil unrest, actions of a governmental entity limiting in a material fashion or
prohibiting the provision of the Services, interference by civil or military
authorities, acts of war (declared or undeclared) or armed hostilities or other
national or international calamity, one or more acts of terrorism or failure of
energy sources.

 

“FTE” means the full time equivalent of the output of a natural person engaged
by PROVIDER who is dedicated to performing Services or any portion thereof.

 

“Fully Diluted” means all outstanding PROVIDER Common Shares and all PROVIDER
Common Shares issuable in respect of all PROVIDER Equity Securities that have,
by their terms, the current right to vote with the outstanding PROVIDER Common
Shares on an as-converted or as-exercised basis.

 

“GAAP” means generally accepted accounting principles prevailing from time to
time in the applicable jurisdiction.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“GE” means General Electric Company.

 

“GE Group” means GE and each Person (other than any member of the Genworth
Group) that is an Affiliate of GE immediately after the Execution Date.

 

“Genworth” shall have the meaning given such term in the recitals of this
Agreement.

 

“Genworth Business” means the businesses of (a) the members of the Genworth
Group; (b) GEFAHI; and (c) those terminated, divested or discontinued businesses
of the members of Genworth Group, other than those listed on Schedule A-1.

 

“Genworth Common Stock” means the Class A Common Stock, $0.0001 par value per
share and the Class B Common Stock, $0.0001 par value per share, of Genworth.

 

“Genworth Group” means Genworth, each Subsidiary of Genworth immediately after
the Execution Date and each other Person that is either controlled directly or
indirectly by Genworth immediately after the Execution Date.

 

“Genworth Records Management Policies” means the Genworth Records Management
Policy adopted by Genworth and provided to PROVIDER, as amended from time to
time.

 

“Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, agency, department, board, commission or
instrumentality whether federal, state, local or foreign (or any political
subdivision thereof), and any tribunal, court or arbitrator(s) of competent
jurisdiction.

 

“Hardware” means the hardware and other furniture, fixtures and equipment owned
or leased and then currently being used by PROVIDER to perform the Services
under this Agreement or any PSA or to support such performance.

 

“HIPPA” shall have the meaning given such term in Exhibit J hereof.

 

“Improvement” shall have the meaning given such term in Exhibit I.

 

“Indemnity Payment” shall have the meaning given such term in Section 12.6
hereof.

 

“Indemnified Party” shall have the meaning given such term in Section 12.4
hereof.

 

“Indemnifying Party” shall have the meaning given such term in Section 12.4
hereof.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

privileged communications), memoranda and other materials prepared by attorneys
or under their direction (including attorney work product), and other technical,
financial, employee or business information or data, including customer and/or
consumer non-public personal financial information, non-public health
information and protected health information as defined by applicable Law.

 

“Initial Notice” shall have the meaning given such term in Exhibit G hereof.

 

“Initial Term” shall have the meaning given such term in Section 7.1 hereof.

 

“Insurance Proceeds” means those monies: (a) received by an insured from an
insurance carrier; (b) paid by an insurance carrier on behalf of the insured; or
(c) received (including by way of set off) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability; in any
such case net of any applicable premium adjustments (including reserves and
retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.

 

“Intellectual Property” means all of the following, whether protected, created
or arising under the Laws of the United States, India, China, Hungary, Mexico or
any other foreign jurisdiction: (a) patents, patent applications (along with all
patents issuing thereon), statutory invention registrations, and divisions,
continuations, continuations-in-part, and substitute applications of the
foregoing, and any extensions, reissues, restorations and reexaminations of the
foregoing, and all rights therein provided by international treaties or
conventions, (b) copyrights, mask work rights, database rights and design
rights, whether or not registered, published or unpublished, and registrations
and applications for registration thereof, and all rights therein whether
provided by international treaties or conventions or otherwise, (c) trade
secrets, (d) trademarks, service marks, trade names, service names, trade dress,
logos and other identifiers of source, including all goodwill associated
therewith and all common law rights, registrations and applications for
registration thereof, and all rights therein provided by international treaties
or conventions, and all reissues, extensions and renewals of any of the
foregoing, (e) all rights arising from or in respect of domain names and domain
name registrations and reservations, and (f) all other applications and
registrations related to any of the rights set forth in the foregoing clauses
(a)-(e) above.

 

“Key Employee” shall have the meaning given such term in Section 20.3 hereof.

 

“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation, order or other requirement enacted,
promulgated, issued or entered by a Governmental Authority, including without
limitation, the Gramm-Leach-Bliley Act, its implementing regulations, applicable
state privacy laws, and HIPPA.

 

“Liability” shall have the meaning given such term in Section 12.1 hereof.

 

“Losses” shall have the meaning given such term in Section 12.6 hereof

 

“Liability Cap” shall have the meaning given such term in Section 13.1 hereof.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“PROVIDER Common Shares” means shares of PROVIDER Common Stock.

 

“PROVIDER Common Stock” means PROVIDER’s Common Stock, par value $[0.01] per
share, and any capital stock of PROVIDER into which such PROVIDER Common Stock
may hereafter be converted, changed, reclassified or exchanged.

 

“PROVIDER Equity Securities” means (i) the PROVIDER Common Shares, (ii) shares
of PROVIDER Preferred Stock and (iii) any securities issued by PROVIDER that are
convertible into or exchangeable or exercisable for, or which represent options,
warrants or other rights to acquire, PROVIDER Common Stock.

 

“PROVIDER Preferred Stock” means PROVIDER’s Convertible 3.5% PIK Preferred
Stock, par value $[0.01] per share, and any capital stock of PROVIDER into which
PROVIDER Preferred Stock may hereafter be converted, changed, reclassified or
exchanged.

 

“Material” shall have the meaning given such term in Section 12.4 hereof.

 

“Mission Critical” operations shall mean those operations identified by CUSTOMER
from time to time as mission critical in one (1) or more written notices to
PROVIDER.

 

“MOAs” means (i) all of the Second Amended Master Outsourcing Agreements and
other agreements entered into between Affiliates of Genworth and PROVIDER and
its Affiliates in connection with that certain Outsourcing Services Separation
Agreement dated May 24, 2004 between Genworth and PROVIDER (ii) all PSAs,
Descriptions of Services and other documents executed pursuant to such
agreements, and (iii) all similar agreements, all as identified by the parties
as of the Execution Date and thereafter.

 

“Moral Rights” shall have the meaning given such term in Exhibit I hereof.

 

“New PSAs” shall have the meaning set forth in Section 2.5 hereof.

 

“New PROVIDER Materials” means all Software first used by PROVIDER or its
Affiliates or their Representatives in performing the Services after the
Execution Date.

 

“New Services” shall have the meaning given such term in Section 1.7 hereof.

 

“Payment Default Notice” shall have the meaning given such term in Section 3.5
hereof.

 

“Performance Standards” means the performance requirements for PROVIDER set
forth in any PSA.

 

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental authority or other entity.

 

“Personal Data” means any information that is identified or identifiable with a
natural person, including employees, directors, shareholders, customers,
prospects, contacts and suppliers of the Genworth Group.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Project” means a project anticipated to have a finite (rather than indefinite
or year-to-year) life span.

 

“PROVIDER Confidential Information” shall have the meaning given such term in
Section 11.2 hereof.

 

“PROVIDER Group” means PROVIDER, each Subsidiary of PROVIDER immediately after
the Execution Date and each other Person that is either controlled directly or
indirectly by PROVIDER immediately after the Execution Date.

 

“PROVIDER Indemnified Parties” shall have the meaning given such term in Section
12.2 hereof.

 

“PROVIDER Licensed Technology” shall have the meaning given such term in Exhibit
I.

 

“PROVIDER Solutions” means all Technology and Intellectual Property owned by
PROVIDER pursuant to a PSA.

 

“PSA(s)” means the Project Specific Agreements entered into between the parties
under the original Master Outsourcing Agreement and hereafter and certain other
services agreements entered into between the parties, all of which are and shall
be listed on Exhibit L hereof.

 

“Records” shall have the meaning given such term in Section 11.5 hereof.

 

“Required Consents” shall have the meaning given such term in Exhibit I hereof.

 

“Renewal Term” shall have the meaning given such term in Section 7.2 hereof.

 

“Representatives” shall have the meaning given such term in Section 11.1 hereof

 

“Response” shall have the meaning given such term in Exhibit G hereof.

 

“Service Hours” shall have the meaning given such term in Section 6.1 hereof.

 

“Services” means (a) any services described in a PSA, (b) the services described
in the BCP/DRP Plans, and (c) any other functions, responsibilities, tasks not
specifically described in the Agreement or PSA which are required for the proper
performance of and provision of the above services, or are an inherent part of,
or necessary subpart included within, such services.

 

“Services Transfer Assistance” shall have the meaning given such term in Section
9.0 hereof.

 

“Software” means the object and source code versions of computer programs and
sufficient associated documentation, training materials and configurations to
use and modify such programs, including programmer, administrator, end user and
other documentation.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (i) the total combined voting power of all classes of voting securities of
such entity, (ii) the total combined equity interests, or (iii) the capital or
profit interests, in the case of a partnership; or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“Sweet Spot Services” means business process services that any member of the
Genworth Group requests that PROVIDER provide that (a) are similar to any of the
Services provided under a PSA in effect as of the date of such request or are
otherwise within PROVIDER’s then-current capabilities (including language
capabilities), taking into account the location of PROVIDER’s then-current
facilities and the then-current skill set of PROVIDER’s personnel, and (b) are
to be or could reasonably be performed in facilities located in India, China,
Hungary or Mexico or any other of PROVIDER’s platforms in existence as of the
date of such request.

 

“System” shall have the meaning given such term in Section 6.1 hereof.

 

“Tax” shall have the meaning given such term in Section 2.7 hereof.

 

“Tax Benefits” shall have the meaning given such term in Section 12.6 hereof

 

“Tax Costs” shall heave the meaning given such terms in Section 12.6 hereof.

 

“Technology” means, collectively, all designs, formulas, algorithms, procedures,
techniques, know-how, Software, programs, models, routines, databases, tools,
inventions, creations, improvements, works of authorship, and all recordings,
graphs, drawings, reports, analyses, other writings, and any other embodiment of
the above, in any form, whether or not specifically listed herein.

 

“Term” shall mean the Initial Term and the Renewal Term, if any.

 

“Third Party Agreements” means any third party agreements used by PROVIDER in
connection with Services being provided under this Agreement or any PSA,
including, third party agreements for maintenance, business continuity and
disaster recovery services and other necessary third party services then being
used by PROVIDER to perform the Services.

 

“Third Party Software” means Software used by PROVIDER to provide the Services
and licensed by PROVIDER from a third party.

 

“Transfer” means, (i) when used as a verb, to sell, assign, dispose of,
exchange, pledge, encumber, hypothecate or otherwise transfer, whether directly
or indirectly or through hedging or similar derivative transactions, or agree or
commit to do any of the foregoing (whether by operation of law or otherwise and
whether for lawful consideration or no consideration) and (ii) when used as a
noun, a direct or indirect sale, assignment, disposition, exchange, pledge,
encumbrance, hypothecation, or other transfer or hedging or similar derivative
transaction or any agreement or commitment to do any of the foregoing.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Transferred PSAs” shall mean those PSAs in existence as of the Execution Date

 

“Trigger Date” means the first date on which members of the GE Group cease to
beneficially own (excluding for such purposes shares of Genworth Common Stock
beneficially owned by GE but not for its own account, including (in such
exclusion) beneficial ownership which arises by virtue of some entity that is an
Affiliate of GE being a sponsor of or advisor to a mutual or similar fund that
beneficially owns shares of Genworth Common Stock) more than fifty percent (50%)
of the outstanding Genworth Common Stock.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Schedule A-1

 

Discontinued Businesses

 

GE Property & Casualty Insurance Company

GE Casualty Insurance Company

GE Indemnity Insurance Company

GE Auto & Home Assurance Company

Bayside Casualty Insurance Company

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT B

 

Local Modifications to Master Agreement

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT C

 

Form of PSA

 

PROJECT SPECIFIC AGREEMENT

 

This Project Specific Agreement (“PSA”) is entered into on                     ,
200   by [NAME] (hereafter “CUSTOMER”) and PROVIDER (hereafter “PROVIDER”).

 

WHEREAS, CUSTOMER and PROVIDER are parties to that certain Second Amended Master
Outsourcing Agreement between CUSTOMER and PROVIDER dated             , 200  
(“SAMOA”);

 

WHEREAS, CUSTOMER now desires that PROVIDER provide certain services to CUSTOMER
and PROVIDER desires to provide such services pursuant to the terms of the
SAMOA;

 

WHEREAS, this PSA defines certain rights and liabilities of the parties with
respect to [Insert general Project Name or Type of Service]; and

 

WHEREAS, capitalized terms used herein and not defined shall have the meaning
given such terms in the SAMOA.

 

NOW THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Incorporation of SAMOA by Reference. The provisions of the SAMOA are hereby
incorporated in their entirety into this PSA by reference.

 

The SAMOA provides substantive terms that the parties agree will govern and
define their rights and liabilities in this PSA. The SAMOA defines many
fundamental provisions including, but not limited to, a description of the
conditions under which the parties may terminate this PSA, confidentiality
requirements, contractual remedies, limitations on assignment and
subcontracting, indemnification rights, intellectual property rules, limitation
of liability, particular representations and warranties made by the parties, and
jurisdictional issues. The PSA shall be governed by the terms and conditions
stated in the SAMOA.

 

The provisions of this PSA set forth below describe the term of this PSA, the
Services to be performed, performance standards, if any, fees that may be
charged, regulatory rules applicable to the Services, and other particulars not
otherwise described in the SAMOA.

 

In the event of any conflict between the provisions of the SAMOA and this PSA,
the SAMOA shall control. The parties to this PSA may deviate from any terms and
conditions of the SAMOA, only to the extent that the SAMOA permits such
deviation. Otherwise, such deviations are not permissible.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2. Term. This PSA shall commence on the execution date of this PSA and shall
continue for so long as the SAMOA is effective. [The PSA should run concurrently
with the SAMOA unless the parties agree otherwise.]

 

3. Description of Services.

 

A. The services to be performed by PROVIDER are described below and in Exhibit A
to this PSA (the “Services”). The Services will be performed with the oversight
of and in conjunction with the offices of CUSTOMER located in the United States
of America.

 

B. Services generally shall be performed by PROVIDER at certain times of the day
to provide for reasonable overlap of common working hours between PROVIDER and
CUSTOMER.

 

C. [To the extent CUSTOMER requires specific back-up requirements for records
constituting CUSTOMER’s books of account, such requirements should be inserted
in this Section 3, or if such requirements are regulatory in nature, in Section
6 below. The inclusion of specific back-up requirements may increase the
Baseline Charges for the Services.]

 

D. [If the parties contemplate executing a Description of Services document
under the PSA, then the following addition should be made:

 

PROVIDER shall prepare, subject to CUSTOMER’S approval, a description of the
specific tasks to be performed (“Description of Services”), including details
regarding the name or title of the CUSTOMER’s US-based project or process owner,
the number and qualification of PROVIDER personnel who will perform the task,
the fees payable in connection with the Description of Services and the
metrics-tracking method for each task, including key performance indicators. A
template of the Description of Services is attached hereto as Exhibit B (“DOS
Template”). CUSTOMER may also permit an affiliate to receive Services under the
PSA and DOS by causing an affiliate to execute one or more Description of
Services in the form or substantially in the form of the DOS Template. Thus, for
purposes of this PSA, any CUSTOMER affiliate which executes a PSA shall be
considered a CUSTOMER.]

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4. Performance Standards.

 

A. PROVIDER shall perform the Services in conformance with CUSTOMER’s guidelines
and procedures for the Services as agreed to by the parties and attached as
Schedule     .

 

B. [Section 4.1 of the SAMOA contemplates the insertion of Performance
Standards, if any, for the Services. Insert any additional Performance Standards
applicable to this PSA as new subsections of this Section 4 or as a new Schedule
to this PSA.]

 

C. [Section 4.2 of the SAMOA contemplates measuring the Performance Standards
monthly, but allows for deviations. If different measurement periods are
desired, such should be inserted in this Section 4.]

 

5. Fees.

 

A. CUSTOMER agrees to pay the following Baseline Charges to PROVIDER for
performance of the Services: [Insert FTE rate]. [Please note that Exhibit A to
the SAMOA requires Baseline Charges for new PSAs to be defined in each PSA. The
Baseline Charges must be an FTE rate to avoid problems with the pricing
adjustment, volume reduction and non-compete provisions of the SAMOA.]

 

At the time of execution of the PSA, the parties expect that      no. of FTEs
will be required to complete the Services. The volume of services required under
this PSA may increase during the term of the PSA. In case the volume increases
during the term, the parties may agree to increase the number of FTEs providing
the Services under the PSA, provided that such number will not exceed
            . [Insert the maximum cap of FTE here. The number of FTEs may be
changed outside this range in accordance with the Change Control Procedure in
Section 19.0 of the SAMOA.]

 

B. [To the extent the fee structure is subject to regulation and the applicable
requirements are not addressed in the SAMOA, include such requirements here. For
instance, certain existing PSAs require PROVIDER to satisfy certain expense and
cost allocation requirements, such as New York Insurance Department Regulation
No. 33].

 

6. Regulatory Matters.

 

A. PROVIDER shall (i) assist and cooperate with CUSTOMER with respect to any
regulatory examination or investigation of CUSTOMER or legal proceeding
involving CUSTOMER, (ii) make available personnel with detailed knowledge of the
Services to meet with CUSTOMER or any regulatory agency with jurisdiction over
CUSTOMER at such place as may be requested by CUSTOMER or such regulatory
agency, and (iii) employ a compliance officer to monitor the performance of the
Services.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B. [Section 4.3 of the SAMOA requires PROVIDER to perform the Services in
compliance with all applicable Laws, stock exchange rules or generally accepted,
statutory or regulatory accounting or actuarial principles specified in a PSA.
Therefore, any specific rules that CUSTOMER must require PROVIDER to comply with
in performing the Services should be set forth in this Section 6. For instance,
an existing PSA requires that: “CUSTOMER records must be maintained by PROVIDER
and CUSTOMER in accordance with applicable laws and regulations including, but
not limited to, New York Insurance Department Regulation No. 152 (11 NYCRR Part
243).” However, please review Exhibit B to the SAMOA to ensure the specific
rules have not already been included there.] Customer shall have the
responsibility to inform PROVIDER about specific compliance and/ or regulatory
requirements that PROVIDER needs to comply with and provide regular updates and
training regarding the same.

 

7. Remedies. [Insert additional remedies, if any, agreed to by the parties. See
Section 4.4 of the SAMOA.]

 

8. Intellectual Property. [TBD]

 

9. Other Matters.

 

A. PROVIDER will have access to the System during the following time periods:
[Insert time periods] (“Service Hours”). [Please refer to Section 6.1 of the
SAMOA which contemplates that each PSA will define the “Service Hours”
applicable to such PSA. CUSTOMER may also desire to define the parameters or
scope of “access” in this Section 9 of the PSA.]

 

B. [Section 16.0 of the SAMOA contains notice information for the parties. If
representatives at the PSA level are different than the SAMOA level
representatives, the parties should consider inserting additional notice
information under this Section 9.]

 

C. If known, the process owners for each party should be inserted into this
Section 9.

 

D. PROVIDER represents and warrants to CUSTOMER that

 

(i) PROVIDER has the necessary power and authority to execute, deliver and
perform its obligations under this PSA and this PSA has been or will be duly
executed and delivered by PROVIDER and constitutes or will constitute the valid
and binding agreement of PROVIDER, enforceable in accordance with its terms; and

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii) The execution and delivery of this PSA by PROVIDER and the consummation by
PROVIDER of the transactions herein contemplated will not contravene any
provision of applicable Law, and will not constitute a breach of or default
under any agreement or other instrument or any decree, judgment or order to
which PROVIDER is currently a party or by which PROVIDER is bound.

 

E. CUSTOMER represents and warrants to PROVIDER that

 

(i) CUSTOMER has the necessary power and authority to execute, deliver and
perform its obligations under this PSA and this PSA has been or will be duly
executed and delivered by CUSTOMER and constitutes or will constitute the valid
and binding agreement of CUSTOMER, enforceable in accordance with its terms; and

 

(ii) The execution and delivery of this PSA by CUSTOMER and the consummation by
CUSTOMER of the transactions herein contemplated will not contravene any
provision of applicable Law, and will not constitute a breach of or default
under any agreement or other instrument or any decree, judgment or order to
which CUSTOMER is currently a party or by which CUSTOMER is bound.

 

10. FURTHER, THE PARTIES AGREE THAT THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN THE PARTIES RELATING TO THIS SUBJECT SHALL CONSIST OF 1) THIS
PSA AND 2) THE SAMOA, INCLUDING AMENDMENTS TO THOSE DOCUMENTS FROM TIME TO TIME
EXECUTED BY THE PARTIES. THIS STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES
SUPERSEDES ALL PROPOSALS OR OTHER PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL
OTHER COMMUNICATIONS BETWEEN THE PARTIES RELATING TO THE SUBJECT DESCRIBED
HEREIN.

 

[signatures appear on the following page]

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, authorized representatives of the parties have duly executed
this PSA, as of the day and year first written above.

 

[CUSTOMER ENTITY]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

[PROVIDER]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit A

 

Services

 

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit B

 

Agreement Identifier Number:         

 

PROJECT SPECIFIC AGREEMENT

 

DESCRIPTION OF SERVICES

 

This Description of Services has been prepared pursuant to Section 3 of the
Project Specific Agreement between Customer and PROVIDER dated             ,
200  .

 

Name of Customer affiliate:                                         
                                        
                                                         

 

Name of Project (or reference purposes):
                                        
                                        
                                                                     

 

U.S. Based Process Owner (name, title and contact information):
                                        
                                                                       

 

 

Description of Services (include tasks to be performed and performance standards
or metrics tracking as appropriate):

       

 

CUSTOMER’S guidelines and procedures for performing the Services are attached
hereto as Exhibit(s)             .

 

The term of this DOS shall be coterminous with the term of the PSA. The Services
described herein shall terminate automatically upon termination of the PSA
pursuant to which this description was prepared.

 

Description of Services acknowledged by:

 

CUSTOMER Process Owner

    

PROVIDER Process Owner

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

Name:

    

Name:

CUSTOMER Legal/ Compliance

    

PROVIDER Legal/ Compliance

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

Name:

    

Name:

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT D

 

BCP/DRP Plans

 

As of the Execution Date, CUSTOMER has identified the operational processes set
forth in the table below as “Mission Critical” with respect to the Services
provided under all of the MOAs. PROVIDER shall provide under this Agreement the
Services described in the referenced BCP/DR Plans to the extent the related
processes are included within the Services performed under this Agreement. The
references to the BCP/DR Plans set forth in the table below include such BCP/DR
Plans as they may be amended or supplemented from time to time by agreement of
the parties.

 

Business

--------------------------------------------------------------------------------

   Process ID


--------------------------------------------------------------------------------

  

BCP/DR

Plan Reference

--------------------------------------------------------------------------------

GEMICO

   2052    *

GEMICO

   2051    *

GEMICO

   2050    *

GEMICO

   2049    *

GEMICO

   2048    *

GEMICO

   2047    *

GEFA

   2627    *

GEFA

   1761    *

GEFA

   1284    *

GEFA

   1969    *

GEFA

   1754    *

GEFA

   1747    *

GEFA

   1746    *

GEFA

   1745    *

GEFA

   1744    *

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

GEFA    1272    * GEFA    1991    * GEFA    2658    * GEFA    3145    * GEFA   
1266    * GEFA    1741    * GEFA    2311    * GEFA    1739    * GEFA    1962   
* GEFA    2491    * GEFA    1243    * GEFA    1257    * GEFA    2246    * GEFA
   1960    * GEFA    1759    * GEFA    3381    * GEFA    3384    *

--------------------------------------------------------------------------------

* As provided by PROVIDER to CUSTOMER by email from              to             
on                     , 2004.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT E

 

Security Procedures

 

After the Execution Date, PROVIDER shall comply with (i) the security procedures
and policies generally applicable within the General Electric Company and its
subsidiaries and as observed by PROVIDER immediately prior to the Execution
Date, and (ii) such other security procedures and policies as CUSTOMER may
direct, provided, that PROVIDER shall be entitled to recover its cost of
complying with such procedures and policies as part of the Charges for the
Services established pursuant to Section 2 and Exhibit F.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT F

 

Pricing Template

 

PROVIDER

 

         TM Name :    Process ID : Process Name:        Production date :    PPC
Stage :

 

Cost Line

--------------------------------------------------------------------------------

   Per FTE
p.a


--------------------------------------------------------------------------------

Employee Costs

    

Infrastructure Costs

    

Overheads

    

Others (BCP, Hedging etc)

     Total Annual Costs     

No. Of FTEs

    

 

     Assumptions/Basis of Calculation


--------------------------------------------------------------------------------

  Total
Amount


--------------------------------------------------------------------------------

Cost Categories

--------------------------------------------------------------------------------

   Units (U)


--------------------------------------------------------------------------------

  

Standard Cost

per unit (SCU)

--------------------------------------------------------------------------------

  Total cost


--------------------------------------------------------------------------------

Employee Cost    No. of FTE’s    C&B per fte   U*SCU FTE (C&B)    No. of Mgr   
C&B per Mgr   U*SCU Supervision Costs    No. of AVP    C&B per AVP   U*SCU Other
Variable Costs (Transport, Pantry, Training etc)    No. of FTE’s    Cost per FTE
  U*SCU Infrastructure Costs               Facility Costs    Eff wrkstns    Cost
per Wrkstn   U*SCU IT (Wkstn based - Dep, Coreload, Eqpt, Network,voice line
cost)    Eff wrkstns    Cost per wrkstns   U*SCU IT (FTE based - Dial Comm,
Image & Session cost, Specific System, Tech Support etc)    No. of FTE’s    Cost
per
application   U*SCU Overheads:               Direct Support Costs and other
overheads    No. of FTE’s    Cost per FTE   U*SCU Others               BCP   
No. of ESL    Cost per ESL   U*SCU Corporate Allocations and Appropriations   
Billing    Allocation &
Appropriation %   U*SCU Interest    Billing    Interest %   U*SCU

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Note:

 

1 All Costs in the Table above are calculated on the basis of Operating Plan of
the Contract Year under consideration for Pricing.

2 OJT / Transitions costs will be borne by PROVIDER and subsequently recovered
at cost over 12 months from the date the process moves to production

3 Audit Trail to be maintained for Cost Items derived from preceding year
actuals

4 Standard Cost to be determined on the basis of preceding year actual cost and
Industry/PROVIDER estimates for succeeding Contract Year.

5 Input Taxes have been included as part of Cost elements

6 CUSTOMER Sponsored Non Production Costs will be on actual reimbursable basis

7 All Capital Costs incurred for procuring Hardware and other capital equipment,
which will be dedicated to CUSTOMER, will be billed directly to CUSTOMER at
actual cost

8 Corporate Allocations and Appropriations included in “Other” costs include an
appropriate portion of senior executive management salaries and benefits and
other reasonable business-related expenses.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT G

 

Dispute Resolution

 

The following provisions shall govern any Dispute arising under the Agreement or
the PSAs:

 

1.1 General Provisions.

 

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement or any PSA, or the validity, interpretation, breach or termination
thereof (a “Dispute”), shall be resolved in accordance with the procedures set
forth in this Exhibit G, which shall be the sole and exclusive procedures for
the resolution of any such Dispute unless otherwise specified below.

 

(b) Commencing with a request contemplated by Section 1.2 set forth below, all
communications between the parties or their representatives in connection with
the attempted resolution of any Dispute, including any mediator’s evaluation
referred to in Section 1.3 set forth below, shall be deemed to have been
delivered in furtherance of a Dispute settlement and shall be exempt from
discovery and production, and shall not be admissible in evidence for any reason
(whether as an admission or otherwise), in any arbitral or other proceeding for
the resolution of the Dispute.

 

(c) The parties expressly waive and forego any right to (i) punitive, exemplary,
statutorily-enhanced or similar damages in excess of compensatory damages, and
(ii) trial by jury.

 

(d) The specific procedures set forth below, including but not limited to the
time limits referenced therein, may be modified by agreement of the parties in
writing.

 

(e) All applicable statutes of limitations and defenses based upon the passage
of time shall be tolled while the procedures specified in this Exhibit G are
pending. The parties will take such action, if any, required to effectuate such
tolling.

 

1.2 Consideration by Senior Executives.

 

If a Dispute is not resolved in the normal course of business at the operational
level, the parties shall attempt in good faith to resolve such Dispute by
negotiation between executives who hold, at a minimum, the office of President
and CEO of the respective business entities involved in such Dispute. Either
party may initiate the executive negotiation process by providing a written
notice to the other (the “Initial Notice”). Fifteen (15) days after delivery of
the Initial Notice, the receiving party shall submit to the other a written
response (the “Response”). The Initial Notice and the Response shall include (i)
a statement of the Dispute and of each party’s position, and (ii) the name and
title of the executive who will represent that party and of any other person who
will accompany the executive. Such executives will meet in person or by
telephone within thirty (30) days of the date of the Initial Notice to seek a
resolution of the Dispute.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.3 Mediation.

 

If a Dispute is not resolved by negotiation as provided in Section 1.2 within
forty-five (45) days from the delivery of the Initial Notice, then either party
may submit the Dispute for resolution by mediation pursuant to the CPR Institute
for Dispute Resolution (the “CPR”) Model Mediation Procedure as then in effect.
The parties will select a mediator from the CPR Panels of Distinguished
Neutrals. Either party at commencement of the mediation may ask the mediator to
provide an evaluation of the Dispute and the parties’ relative positions.

 

1.4 Arbitration.

 

(a) If a Dispute is not resolved by mediation as provided in Section 1.3 within
thirty (30) days of the selection of a mediator (unless the mediator chooses to
withdraw sooner), either party may submit the Dispute to be finally resolved by
arbitration pursuant to the CPR Rules for Non-Administered Arbitration as then
in effect (the “CPR Arbitration Rules”). The parties consent to a single,
consolidated arbitration for all known Disputes existing at the time of the
arbitration and for which arbitration is permitted.

 

(b) The neutral organization for purposes of the CPR Arbitration Rules will be
the CPR. The arbitral tribunal shall be composed of three arbitrators, of whom
each party shall appoint one in accordance with the “screened” appointment
procedure provided in Rule 5.4 of the CPR Arbitration Rules. The arbitration
shall be conducted in New York City. Each party shall be permitted to present
its case, witnesses and evidence, if any, in the presence of the other party. A
written transcript of the proceedings shall be made and furnished to the
parties. The arbitrators shall determine the Dispute in accordance with the law
of the State of New York, without giving effect to any conflict of law rules or
other rules that might render such law inapplicable or unavailable, and shall
apply this Agreement or applicable PSA, according to its terms, provided that
the provisions relating to arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq.

 

(c) The parties agree to be bound by any award or order resulting from any
arbitration conducted in accordance with this Section 1.4 and further agree that
judgment on any award or order resulting from an arbitration conducted under
this Section 1.4 may be entered and enforced in any court having jurisdiction
thereof.

 

(d) Except as expressly permitted by this Agreement, no party will commence or
voluntarily participate in any court action or proceeding concerning a Dispute,
except (i) for enforcement as contemplated by Section 1.4(c) above, (ii) to
restrict or vacate an arbitral decision based on the grounds specified under
applicable law, or (iii) for interim relief as provided in paragraph (e) below.
For purposes of the foregoing, the parties hereto submit to the non-exclusive
jurisdiction of the courts of the State of New York.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(e) In addition to the authority otherwise conferred on the arbitral tribunal,
the tribunal shall have the authority to make such orders for interim relief,
including injunctive relief, as it may deem just and equitable. If the tribunal
shall not have been appointed, either party may seek interim relief from a court
having jurisdiction if the award to which the applicant may be entitled may be
rendered ineffectual without such interim relief. Upon appointment of the
tribunal following any grant of interim relief by a court, the tribunal may
affirm or disaffirm such relief, and the parties will seek modification or
rescission of the court action as necessary to accord with the tribunal’s
decision.

 

Each party will bear its own attorneys’ fees and costs incurred in connection
with the resolution of any Dispute in accordance with this Exhibit G.

 

1.5 Continued Performance.

 

The parties agree to continue to perform their respective obligations under this
Agreement and any related PSA during a Dispute.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT H

 

RESERVED

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT I

 

Intellectual Property

 

1.0 Independently Developed Technology and Intellectual Property.

 

1.1 As between the CUSTOMER and PROVIDER, PROVIDER will retain all right, title
and interest in and to all Technology and Intellectual Property owned, licensed
or otherwise procured by PROVIDER and created or acquired independently of the
Services.

 

1.2 As between CUSTOMER and PROVIDER, CUSTOMER will retain all right, title and
interest in and to all Technology and Intellectual Property owned, licensed or
otherwise procured by CUSTOMER and existing prior to the Execution Date or
created or acquired independently of the Services.

 

2.0 Ownership of Technology and Intellectual Property Developed under PSAs.

 

2.1 Subject to Section 2.2 and Section 4.3 of this Exhibit I, as between
CUSTOMER and PROVIDER, PROVIDER will own all Technology and Intellectual
Property developed, licensed or purchased by PROVIDER (or by any third parties
on behalf of PROVIDER) pursuant to the PSAs. Except as provided in Section 2.2
of this Exhibit I, all such Technology and Intellectual Property developed,
licensed or purchased pursuant to the PSAs will be deemed “PROVIDER Solutions”.
To the extent the PROVIDER Solutions are deemed a work made for hire under the
United States Copyright Laws (17 U.S.C. § 101) (or any equivalent foreign Laws),
CUSTOMER hereby assigns and agrees to assign to PROVIDER without further
consideration all right, title and interest in and to the PROVIDER Solutions.
Any and all such assignments include all rights, however denominated, of
paternity, integrity, disclosure, attribution and withdrawal and any other
rights, present or future, of any country, including rights that may be known as
or referred to as “moral rights” or “unfair competition rights” (collectively,
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent allowed by the laws in the various countries
where Moral Rights exist, CUSTOMER hereby waives such Moral Rights and consents
to any action of PROVIDER and its licensees that would violate such Moral Rights
in the absence of such consent.

 

2.2 Notwithstanding the foregoing, the parties may agree in a particular PSA
that any Technology and Intellectual Property developed, licensed or purchased
by PROVIDER (or by any third parties on behalf of PROVIDER) under such PSAs will
be owned by CUSTOMER and licensed to PROVIDER, in which case such Technology or
Intellectual Property will be deemed “CUSTOMER Solutions” not “PROVIDER
Solutions”.

 

3.0 License to the CUSTOMER.

 

3.1 If any Technology or Intellectual Property owned, licensed or otherwise
procured by PROVIDER is incorporated into any Deliverables provided by PROVIDER
to CUSTOMER

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

under the PSAs (whether such Deliverables are owned by or licensed to CUSTOMER)
(“PROVIDER Licensed Technology”), PROVIDER hereby grants to the CUSTOMER a
perpetual, irrevocable, worldwide, royalty-free, non-exclusive license, with the
unrestricted right to sublicense to Affiliates, customers, suppliers,
distributors, contractors and consultants, to such PROVIDER Licensed Technology
to use, reproduce, access, practice, embody, enhance, make and have made, sell,
offer to sell and import such Deliverables and to develop improvements,
derivative works, compilations and modifications thereof. No such Technology or
Intellectual Property of a third party will be incorporated into such
Deliverables without the prior written consent of CUSTOMER unless such
incorporated Technology or Intellectual Property is de minimis and is licensed
to CUSTOMER on the same terms as the license set forth in the foregoing
sentence.

 

3.2 PROVIDER will deliver copies of all PROVIDER Solutions (including source
code and object code versions of any Software contained therein) licensed under
this Section 3.0 of this Exhibit I promptly upon the reasonable request of
CUSTOMER.

 

3.3 If any Technology or Intellectual Property owned by PROVIDER (including any
PROVIDER Solutions) is used in the provision of Services but not incorporated
into any Deliverable, PROVIDER agrees upon the expiration or termination of this
Agreement to grant CUSTOMER a license to such Technology and Intellectual
Property on reasonable and non-discriminatory terms (and similar in scope to the
license set forth in Section 3.1 above).

 

4.0 License to PROVIDER.

 

4.1 CUSTOMER hereby grants to PROVIDER a revocable,worldwide, royalty-free,
non-exclusive license to use, reproduce, access, practice, embody, enhance,
create derivative works, make and have made the CUSTOMER Solutions and any other
Technology or Intellectual Property provided to PROVIDER by CUSTOMER (“Customer
Licensed Technology”), subject to the following:

 

(a) PROVIDER must use such CUSTOMER Solutions and other Technology and
Intellectual Property solely for the purpose of providing Services to CUSTOMER;

 

(b) PROVIDER’s license to use any CUSTOMER Solutions will expire automatically
when such CUSTOMER Solutions are no longer necessary for PROVIDER’s use in
connection with the Services; and

 

(c) such license granted to PROVIDER pursuant to this Section 4.0 of this
Exhibit I will be limited to PROVIDER and any subcontractors permitted in
accordance with Section 10.2 of the Agreement.

 

4.2 At the request of PROVIDER, the parties to a PSA may assess whether in a
separate PSA CUSTOMER will grant to PROVIDER a non-exclusive license under any
CUSTOMER Solutions for purposes other than providing Services to CUSTOMER. If
the parties agree to grant such a license, such license will be set forth in the
applicable PSA along with such consideration as CUSTOMER and PROVIDER may agree
to in writing.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.3 All right, title and interest in and to any improvements, modifications,
corrections, compilations, derivative works, derivations, or other revisions
(“Improvements”) of the Customer Licensed Technology developed by PROVIDER (or
by any third parties on behalf of PROVIDER), and all Intellectual Property
therein will be owned by CUSTOMER. To the extent applicable, such Improvements
will be deemed a work made for hire under the United States Copyright Laws (17
U.S.C. § 101) (or any equivalent foreign Laws). If any such Improvements are not
deemed to be works made for hire for any reason, PROVIDER hereby assigns and
agrees to assign to CUSTOMER without further consideration all right, title and
interest in and to the Improvements. Any and all such assignments include all
Moral Rights. To the extent such Moral Rights cannot be assigned under
applicable law and to the extent allowed by the laws in the various countries
where Moral Rights exist, PROVIDER hereby waives such Moral Rights and consents
to any action of CUSTOMER and its licensees that would violate such Moral Rights
in the absence of such consent. All such Improvements will be deemed included in
the definition of “CUSTOMER Solutions”.

 

5.0 Residuals.

 

During the course of performing or receiving the Services, CUSTOMER and PROVIDER
may further develop their knowledge, skills, and experience. The mere subsequent
use by either the CUSTOMER or PROVIDER of such knowledge, skills and experience
will not constitute a breach of this Agreement or any PSA, so long as such use
is consistent with the confidentiality obligations under this Agreement and the
applicable PSAs.

 

6.0 CUSTOMER Third Party Resources.

 

6.1 To the extent that any Technology or Intellectual Property provided to
PROVIDER by the Genworth Group is licensed or procured from third parties
(“CUSTOMER Third Party Resources”), CUSTOMER and PROVIDER will cooperate to
obtain any consents (each a “Required Consent”) from the applicable third
parties permitting the use of such CUSTOMER Third Party Resources by PROVIDER as
required under this Agreement. Any cost, charges or fees that must be paid to
any such third party in respect of a Required Consent shall be paid by CUSTOMER.
PROVIDER will not assess any Charges or fees to CUSTOMER for the services of its
personnel associated with obtaining such Required Consents. Subject to the
foregoing sentence, CUSTOMER will reimburse PROVIDER for its reasonable,
pre-approved, documented costs and expenses associated with assisting CUSTOMER
in obtaining the Required Consents.

 

6.2 PROVIDER agrees to comply with such terms and conditions of all licenses and
other agreements relating to the CUSTOMER Third Party Resources to the extent
and as of the date that CUSTOMER conveys such terms and conditions to PROVIDER
or PROVIDER otherwise obtains knowledge of such terms and conditions.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.3 In the event that CUSTOMER and PROVIDER are unable to obtain any Required
Consent, (i) CUSTOMER and PROVIDER will work together to develop a suitable
workaround, and (ii) PROVIDER will not be liable to CUSTOMER for PROVIDER’s
failure to perform any Services to the extent such failure results from such
inability to obtain such Required Consent, and CUSTOMER shall not be obligated
to pay for such Services.

 

7.0 Authorization, Representations and Warranties. CUSTOMER represents and
warrants to PROVIDER that, subject to obtaining the Required Consents pursuant
to Section 6.0 of this Exhibit I above, CUSTOMER has the authority and rights
necessary to grant to PROVIDER the licenses contemplated by this Exhibit I.
PROVIDER represents and warrants to CUSTOMER that PROVIDER has the authority and
rights necessary to grant to CUSTOMER the licenses granted by PROVIDER
contemplated by this Exhibit I (Intellectual Property).

 

8.0 Additional Acts. Each party agrees to execute, and cause its employees,
agents and subcontractors permitted in accordance with Section 10.2 to execute,
any documents at no additional cost, or take any other actions as may be
reasonably necessary or as requested by the other party, to perfect such party’s
respective ownership rights as set forth above and to register, maintain and
enforce such ownership rights. Each party will reimburse the other party for its
reasonable, documented costs and expenses associated with the foregoing actions.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT J

 

Business Associate Addendum

 

I. Purpose.

 

This Addendum outlines certain requirements for Provider in connection with
obligations imposed by the Health Insurance Portability and Accountability Act
of 1996 (“HIPAA”), its implementing privacy regulations at 45 C.F.R. Parts
160-164 (“HIPAA Privacy Rule”) and its implementing security regulations at 45
C.F.R. Parts 160, 162, and 164 (“HIPAA Security Standards”). In order to
disclose certain information to PROVIDER under this Addendum, some of which may
constitute Protected Health Information or PHI (as defined below), CUSTOMER and
PROVIDER mutually agree to comply with the terms of this Addendum for the
purpose of satisfying the requirements of HIPAA and its implementing
regulations. These provisions shall apply to PROVIDER to the extent that
PROVIDER is considered a “Business Associate” under the HIPAA Privacy Rule and
all references in this section to Business Associates shall refer to PROVIDER.
Notwithstanding anything else to the contrary in the Agreement, in the event of
a conflict between this Addendum and the Agreement, the terms of this Addendum
shall prevail.

 

II. Permitted Uses and Disclosures.

 

A. Business Associate agrees to use or disclose Protected Health Information
that it creates for or receives from CUSTOMER or any other member of the
Genworth Group only as follows. The capitalized term “Protected Health
Information” or “PHI” has the meaning set forth in 45 C.F.R. Section 164.501, as
amended from time to time. Generally, this term means individually identifiable
health information including, without limitation, all information, data and
materials, including without limitation, demographic, medical and financial
information, that relates to the past, present, or future physical or mental
health or condition of an individual; the provision of health care to an
individual; or the past, present, or future payment for the provision of health
care to an individual; and that identifies the individual or with respect to
which there is a reasonable basis to believe the information can be used to
identify the individual. This definition shall include any demographic
information concerning members and participants in, and applicants for, health
benefit plans of the Genworth Group. All other terms used in this Addendum shall
have the meanings set forth in the applicable definitions under the HIPAA
Privacy Rule and the HIPAA Security Standards, or such meanings as assigned in
the Agreement.

 

B. Functions and Activities on CUSTOMER’s Behalf. Business Associate is
permitted to use and disclose PHI it creates for or receives from the Genworth
Group only for the purposes described in this Addendum or the Agreement that are
not inconsistent with the provisions of this Addendum, or as required by law, or
following receipt of prior written approval from members of the Genworth Group
for which the relevant PHI was created or from which the relevant PHI was
received. In addition to these specific requirements below, Business Associate
may use or disclose PHI only in a manner that would not violate the HIPAA
Privacy Rule if done by the applicable members of the Genworth Group.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

C. Business Associate’s Operations. Business Associate is permitted by this
Addendum to use PHI it creates for or receives from the Genworth Group: (i) if
such use is reasonably necessary for Business Associate’s proper management and
administration; and (ii) as reasonably necessary to carry out Business
Associate’s legal responsibilities. Business Associate is permitted to disclose
PHI it creates for or receives from the Genworth Group for the purposes
identified in this Section only if the following conditions are met:

 

(1) The disclosure is required by law; or

 

(2) The disclosure is reasonably necessary to Business Associate’s proper
management and administration, and Business Associate obtains reasonable
assurances in writing from any person or organization to which Business
Associate will disclose such PHI that the person or organization will:

 

a. Hold such PHI as confidential and use or further disclose it only for the
purpose for which Business Associate disclosed it to the person or organization
or as required by law; and

 

b. Notify Business Associate (who will in turn promptly notify the members of
the Genworth Group for which the relevant PHI was created or from which the
relevant PHI was received) of any instance of which the person or organization
becomes aware in which the confidentiality of such PHI was breached.

 

D. Minimum Necessary Standard. In performing the functions and activities on
behalf of the Genworth Group pursuant to the Agreement, Business Associate
agrees to use, disclose or request only the minimum necessary PHI to accomplish
the purpose of the use, disclosure or request. Business Associate must have in
place policies and procedures that limit the PHI disclosed to meet this minimum
necessary standard.

 

E. Prohibition on Unauthorized Use or Disclosure. Business Associate will
neither use nor disclose PHI it creates or receives for or from the Genworth
Group, or from another business associate of the Genworth Group, except as
permitted or required by this Addendum or the Agreement that are not
inconsistent with the provisions of this Addendum, or as required by law, or
following receipt of prior written approval from members of the Genworth Group
for which the relevant PHI was created or from which the relevant PHI was
received.

 

F. De-identification of Information. Business Associate agrees neither to
de-identify PHI it creates for or receives from the Genworth Group or from
another business associate of the Genworth Group, nor use or disclose such
de-identified PHI, unless such de-identification is expressly permitted under
the terms and conditions of this Addendum or the Agreement and related to the
Genworth Group’s activities for purposes of “treatment”, “payment” or “health
care operations”, as those terms are defined under the HIPAA Privacy Rule.
De-identification of PHI, other than as expressly permitted under the terms and
conditions of the Addendum for Business Associate to perform services for the
Genworth Group, is not a permitted use of PHI under this Addendum. Business
Associate further agrees that it will not create a “Limited Data Set” as defined
by the HIPAA Privacy Rule using PHI it creates or receives, or receives from

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

another business associate of the Genworth Group, nor use or disclose such
Limited Data Set unless: (i) such creation, use or disclosure is expressly
permitted under the terms and conditions of this Addendum or the Agreement that
are not inconsistent with the provisions of this Addendum; and such creation,
use or disclosure is for services provided by Business Associate that relate to
the Genworth Group’s activities for purposes of “treatment”, “payment” or
“health care operations”, as those terms are defined under the HIPAA Privacy
Rule.

 

G. Information Safeguards. Business Associate will develop, document, implement,
maintain and use appropriate administrative, technical and physical safeguards
to preserve the integrity and confidentiality of and to prevent non-permitted
use or disclosure of PHI created for or received from the Genworth Group. These
safeguards must be appropriate to the size and complexity of Business
Associate’s operations and the nature and scope of its activities. Business
Associate agrees that these safeguards will meet any applicable requirements set
forth by the U.S. Department of Health and Human Services, including (as of the
effective date or as of the compliance date, whichever is applicable) any
requirements set forth in the final HIPAA security regulations. Business
Associate agrees to mitigate, to the extent practicable, any harmful effect that
is known to Business Associate resulting from a use or disclosure of PHI by
Business Associate in violation of the requirements of this Addendum.

 

III. Conducting Standard Transactions. In the course of performing services for
the Genworth Group, to the extent that Business Associate will conduct Standard
Transactions for or on behalf of the Genworth Group, Business Associate will
comply, and will require any subcontractor or agent involved with the conduct of
such Standard Transactions to comply, with each applicable requirement of 45
C.F.R. Part 162. “Standard Transaction(s)” shall mean a transaction that
complies with the standards set forth at 45 C.F.R. parts 160 and 162. Further,
Business Associate will not enter into, or permit its subcontractors or agents
to enter into, any trading partner agreement in connection with the conduct of
Standard Transactions for or on behalf of the Genworth Group that:

 

A. Changes the definition, data condition, or use of a data element or segment
in a Standard Transaction;

 

B. Adds any data element or segment to the maximum defined data set;

 

C. Uses any code or data element that is marked “not used” in the Standard
Transaction’s implementation specification or is not in the Standard
Transaction’s implementation specification; or

 

D. Changes the meaning or intent of the Standard Transaction’s implementation
specification.

 

IV. Sub-Contractors, Agents or Other Representatives. Business Associate will
require any of its subcontractors, agents or other representatives to which
Business Associate is permitted by this Addendum or the Agreement (or is
otherwise given by the applicable member of the Genworth Group’s prior written
approval) to disclose any of the PHI Business Associate creates or receives for
or from the Genworth Group, to provide reasonable assurances in writing that
subcontractor or agent will comply with the same restrictions and conditions
that apply to the Business Associate under the terms and conditions of this
Addendum with respect to such PHI.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V Protected Health Information Access, Amendment and Disclosure Accounting.

 

A. Access. Business Associate will promptly upon the request of a member of the
Genworth Group make available to such member, or, such members, or, at the
direction of the applicable member of the Genworth Group, to the individual (or
the individual’s personal representative) for inspection and obtaining copies
any PHI about the individual which Business Associate created for or received
from the Genworth Group and that is in Business Associate’s custody or control,
so that the Genworth Group may meet its access obligations under 45 Code of
Federal Regulations § 164.524.

 

B. Amendment. Upon the request of a member of the Genworth Group, Business
Associate will promptly amend or permit such member access to amend any portion
of the PHI which Business Associate created for or received from such member of
the Genworth Group, and incorporate any amendments to such PHI, so that the
members of the Genworth Group may meet their amendment obligations under 45 Code
of Federal Regulations § 164.526.

 

C. Disclosure Accounting. So that the members of the Genworth Group may meet
their disclosure accounting obligations under 45 Code of Federal Regulations §
164.528:

 

1. Disclosure Tracking. Business Associate will record for each disclosure, not
excepted from disclosure accounting under Section V.C.2 below, that Business
Associate makes to the Genworth Group of PHI that Business Associate creates for
or receives from the Genworth Group, (i) the disclosure date, (ii) the name and
member or other policy identification number of the person about whom the
disclosure is made, (iii) the name and (if known) address of the person or
entity to whom Business Associate made the disclosure, (iv) a brief description
of the PHI disclosed, and (v) a brief statement of the purpose of the disclosure
(items i-v, collectively, the “disclosure information”). For repetitive
disclosures Business Associate makes to the same person or entity (including the
Genworth Group) for a single purpose, Business Associate may provide a) the
disclosure information for the first of these repetitive disclosures, (b) the
frequency, periodicity or number of these repetitive disclosures and (c) the
date of the last of these repetitive disclosures. Business Associate will make
this disclosure information available to the Genworth Group promptly upon the
Genworth Group’s request.

 

2. Exceptions from Disclosure Tracking. Business Associate need not record
disclosure information or otherwise account for disclosures of PHI that this
Addendum or the applicable member of the Genworth Group in writing permits or
requires (i) for the purpose of the Genworth Group’s treatment activities,
payment activities, or health care operations, (ii) to the individual who is the
subject of the PHI disclosed or to that individual’s personal representative;
(iii) to persons involved in that individual’s health care or payment for health
care; (iv) for

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

notification for disaster relief purposes, (v) for national security or
intelligence purposes, (vi) to law enforcement officials or correctional
institutions regarding inmates; or (vii) pursuant to an authorization; (viii)
for disclosures of certain PHI made as part of a Limited Data Set; (ix) for
certain incidental disclosures that may occur where reasonable safeguards have
been implemented; and (x) for disclosures prior to April 14, 2003.

 

3. Disclosure Tracking Time Periods. Business Associate must have available for
the Genworth Group the disclosure information required by this section for the 6
years preceding their request for the disclosure information (except Business
Associate need have no disclosure information for disclosures occurring before
April 14, 2003).

 

VI Additional Business Associate Provisions.

 

A. Reporting of Breach of Privacy Obligations. Business Associate will provide
written notice to the members of the Genworth Group for which the relevant PHI
was created or from which the relevant PHI was received of any use or disclosure
of PHI that is neither permitted by this Addendum nor given prior written
approval by the applicable member of the Genworth Group promptly after Business
Associate learns of such non-permitted use or disclosure. Business Associate’s
report will at least:

 

  1. Identify the nature of the non-permitted use or disclosure;

 

  2. Identify the PHI used or disclosed;

 

  3. Identify who made the non-permitted use or received the non-permitted
disclosure;

 

  4. Identify what corrective action Business Associate took or will take to
prevent further non-permitted uses or disclosures;

 

  5. Identify what Business Associate did or will do to mitigate any deleterious
effect of the non-permitted use or disclosure; and

 

  6. Provide such other information, including a written report, as the
applicable member of the Genworth Group may reasonably request.

 

B. Amendment. Upon the effective date of any final regulation or amendment to
final regulations promulgated by the U.S. Department of Health and Human
Services with respect to PHI, including, but not limited to the HIPAA privacy
and security regulations, this Addendum and the Agreement will automatically be
amended so that the obligations they impose on Business Associate remain in
compliance with these regulations.

 

In addition, to the extent that new state or federal law requires changes to
Business Associate’s obligations under this Addendum, this Addendum shall
automatically be amended to include such additional obligations, upon notice by
any member of the Genworth Group to Business Associate of such obligations.
Business Associate’s continued performance of services under the Agreement shall
be deemed acceptance of these additional obligations.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

C. Audit and Review of Policies and Procedures. Business Associate agrees to
provide, upon request by any member of the Genworth Group, access to and copies
of any policies and procedures developed or utilized by Business Associate
regarding the protection of PHI. Business Associate agrees to provide, upon such
request, access to Business Associate’s internal practices, books, and records,
as they relate to Business Associate’s services, duties and obligations set
forth in this Addendum and the Agreement(s) under which Business Associate
provides services and / or products to or on behalf of the Genworth Group, for
purposes of their review of such internal practices, books, and records.
Business Associate also agrees to make Business Associate’s policies and
procedures and documentation required by the HIPAA Privacy Rule available to the
Secretary of the United States Department of Health and Human Services (the
“Secretary”) for purposes of determining CUSTOMER’s compliance with the HIPAA
Privacy Rule.

 

VII Additional Obligations for Securing Electronic Protected Health Information.

 

A. This Section VI is effective on April 21, 2005. The term “electronic
Protected Health Information” or “Electronic Protected Health Information” has
the meaning set forth in 45 Code of Federal Regulations Section 160.103, as
amended from time to time and generally means PHI that is transmitted or
maintained in any electronic media.

 

B. Business Associate will develop, implement, maintain and use appropriate
administrative, technical, and physical safeguards (“Safeguards”), that
reasonably and appropriately protect the integrity, confidentiality and
availability of, and to prevent non-permitted or violating use or disclosure of,
electronic Protected Health Information created, transmitted, maintained or
received in connection with the services, functions, and/or transactions to be
provided under this Addendum or the Agreement.

 

C. Business Associate will document and keep these Safeguards current. These
Safeguards shall extend to transmission, processing, and storage of electronic
Protected Health Information. Transmission of electronic Protected Health
Information shall include transportation of storage media, such as magnetic
tape, disks or compact disk media, from one location to another. Upon CUSTOMER’s
request, Business Associate will provide CUSTOMER with access to and copies of
documentation regarding such Safeguards.

 

D. Business Associate agrees that by April 21, 2005, it shall fully implement
the requirements of the HIPAA Security Standards (45 C.F.R. Parts 160, 162, and
164, issued on February 20, 2003) by:

 

1. Implementing administrative, physical, and technical safeguards consistent
with (and as required by) the HIPAA Security Standards that reasonably protect
the confidentiality, integrity, and availability of electronic Protected Health
Information that it creates, receives, maintains, or transmits on behalf of the
Genworth Group;

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2. Ensuring that any agent, including a subcontractor, to whom it provides such
information agrees to implement reasonable and appropriate safeguards to protect
it; and

 

3. Reporting and tracking all Security Incidents as described below. Business
Associate will monitor and keep track of any Security Incident. A “Security
Incident” means the attempted or successful unauthorized access, use,
disclosure, modification or destruction of information or interference with
system operations in an information system. Business Associate will report to
CUSTOMER any Security Incident that results in (A) unauthorized access, use,
disclosure, modification, or destruction of CUSTOMER’s Electronic Protected
Health Information or (B) interference with Business Associate’s system
operations in Business Associate’s information systems, of which Business
Associate becomes aware. Business Associate will make the report to CUSTOMER’s
Legal Department within five (5) days after Business Associate learns of such
non-permitted or violating use or disclosure, and the report must meet the
requirements of Section VI(A) of this Addendum. For any other Security Incident,
Business Associate will provide such report upon CUSTOMER’s request.

 

4. Making Business Associate’s policies and procedures and documentation
required by the HIPAA Security Standards related to these Safeguards available
to the Secretary for purposes of determining covered entity’s compliance with
the HIPAA Security Standards.

 

E. Mitigation. Business Associate agrees to take all reasonable steps to
mitigate, to the extent practicable, any harmful effect that is known to
Business Associate resulting from a Security Incident, including any reasonable
steps recommended by the Genworth Group. Business Associate agrees to provide to
CUSTOMER all information concerning such disclosure or breach as may be
reasonably requested by CUSTOMER.

 

F. Access to CUSTOMER Information Systems. If Business Associate is provided
access to any CUSTOMER information system or network containing any electronic
PHI, Business Associate agrees to comply with all CUSTOMER policies for access
to and use of information from the information systems or network.

 

VIII. Miscellaneous.

 

A. Breach of Business Associate Obligations. If CUSTOMER, in its sole
discretion, determines that Business Associate has engaged in an activity or
practice that constitutes a material breach or violation of the Business
Associate’s obligations under this Addendum, Business Associate shall promptly
take reasonable steps to cure the breach or end the violation, as applicable.

 

B. Return of PHI. Upon the termination of the Agreement or any PSA between
CUSTOMER and PROVIDER involving the sharing of PHI (including without limitation
any electronic Protected Health Information), PROVIDER shall at CUSTOMER’s
option promptly (a) return such information, or (b) destroy such information
within thirty (30) days of such

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

request. PROVIDER shall certify in writing that such information has been
returned or destroyed and not retained in any form by PROVIDER or third parties
receiving such information from PROVIDER. In the event that the parties agree
that certain PHI must be retained by PROVIDER despite termination of the
Agreement or any PSA, PROVIDER’s obligations to protect the privacy and security
of the PHI it created, received, maintained, or transmitted for or from CUSTOMER
will be continuous and survive termination, cancellation, expiration or other
conclusion of the Agreement or any PSA. PROVIDER further agrees in this event
that it will continue to provide any individual rights as specified in this
Addendum and will cooperate with CUSTOMER in providing these individual rights.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT K

 

Change Control Procedure

 

PURPOSE: Establish an efficient and effective means to control updates,
modifications and other changes to the Agreement, including, without limitation,
the scope of the Services, Performance Standards, Charges, Exhibits, Schedules
and PSAs.

 

PROCESS: Consistent with the Agreement, the following process shall be followed
to originate, process and maintain control over Change Order Requests and Change
Orders under the Agreement.

 

A. Either PROVIDER or CUSTOMER may identify and submit for consideration a
proposed change to the Agreement.

 

B. All requests for changes shall be submitted in writing to the Account
Executives designated by PROVIDER and CUSTOMER. The following areas should be
clearly addressed in each Change Order Request:

 

1. Origination;

 

2. Clear statement of requested change;

 

3. Rationale for change;

 

4. Impact of requested change in terms of operations, cost, schedule and
compliance with the matters referred to in Section 19.0 of this Agreement;

 

5. Effect of change if accepted;

 

6. Effect of rejection of change;

 

7. Recommended level of priority;

 

8. Date final action is required; and

 

9. Areas for signature by the approval authorities of each party.

 

C. The Account Executives shall review all Change Order Requests, determine
whether to recommend the Change Order Request be accepted or rejected by the
parties and forward the Change Order Request, their individual recommendations
and the basis for their recommendations to PROVIDER and CUSTOMER for a final
decision.

 

D. The Account Executives will be responsible for the final approval of all
Change Order Requests.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

E. The Account Executives will be responsible for the implementation of all
Change Orders approved pursuant to Change Order Requests, including the
coordination of the preparation and execution by the parties of addendums to the
Agreement and/or its associated Exhibits to incorporate each requested and
agreed change into the Agreement, as applicable.

 

F. No Change Order or change shall be effective or binding upon the parties to
the Agreement until an addendum to the Agreement and/or its associated Exhibits
, as applicable, incorporating such change into the Agreement and/or its
associated Exhibits has been executed by PROVIDER and CUSTOMER.

 

G. Requests for changes shall use the format provided below:

 

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

CHANGE ORDER REQUEST FORM

 

CHANGE ORDER REQUEST NUMBER:

 

ORIGINATOR:

 

REQUESTED CHANGE:

 

RATIONALE FOR CHANGE:

 

EFFECT OF CHANGE ACCEPTANCE:

 

IMPACT OF CHANGE REJECTION:

 

PRIORITY:

 

DATE FINAL ACTION ON CHANGE ORDER IS REQUIRED:

 

DISPOSITION OF REQUEST:

 

CHANGE ORDER NUMBER:

 

[Note: Attach any documents, comments or notes that explain, describe or
otherwise support the Change Order Request.]

 

                APPROVED                   APPROVED                 REJECTED  
                REJECTED                 REJECTED WITH  
                REJECTED WITH                 COMMENT                   COMMENT

 

Approved as of:                             

 

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

CUSTOMER Account Executive    PROVIDER Account Executive

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT L

 

PSAs and Base Costs

 

Original MOA: [Insert title]

 

The following PSAs are governed by this Agreement:

 

PSA (PPC ID No.)

--------------------------------------------------------------------------------

 

Y(0) Base

Cost per

FTE (2003)

--------------------------------------------------------------------------------

 

Y(0) Baseline

Charges per

FTE (2003)

--------------------------------------------------------------------------------

  

New Charges per FTE

for Initial Contract Year

(2004)

--------------------------------------------------------------------------------

 

 

 

Acknowledged and Agreed as of                     .

 

CUSTOMER   PROVIDER

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

             

 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

L-2



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

EXHIBIT C

 

Competitive Services

 

PPC ID

--------------------------------------------------------------------------------

   PU


--------------------------------------------------------------------------------

   PSA


--------------------------------------------------------------------------------

  

Process Name

--------------------------------------------------------------------------------

03110801    0    J27, K12, M29    Actuarial Services - FSG Project Development
03111101    0    J27    Capital Market Analytics 03111301    0    A8, F25, H14,
K12, P8    IBG Valuation 03111501    0    A8, F25, H14, J27, K12, P8    IBG
Projection 03111701    0    A8, F25, J27    IBG Product Development 03112001   
0    AA6    GEFA Risk Management 03112301    0    L4    ESG Actuarial 03112601
   0    J 27, J27.1, J27.2    GEFI Reserving 03112701    0    J29    LTC Risk
Management & Actuarial Services 03112801    0    F25,H14,K12,M29,A8,J27,P8   
IBG Experience Analysis 03115199    0    J27, P8    GFA product Development
03116401    0    J 27, J27.1, J27.2    GFA Actuarial Services 03296001    0    J
27, J27.1, J27.2    Consumer Market Intelligence 03112201    0    AA6   
Valuation & Liability Asset Management Training & Development 03110601    0   
J27    Consumer Marketing Analytics 1247    01    J30    GEAM- Investment credit
research

 

 

C-1



--------------------------------------------------------------------------------

Confidential

EXECUTION COPY

 

EXHIBIT D

 

Dedicated Luxco Employees as of the Effective Date

 

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D

Dedicated Luxco Employees as of the Effective Date

 

The number of Dedicated Luxco Employees include, without limitation, the number
of FTEs set forth below in the column below titled “2004 end Baseline FTEs” for
each PSA set forth in the column titled “Agreements Index Number.” Not later
than January 31, 2005, Luxco 2 shall provide Genworth a list containing the name
of each Dedicated Luxco Employee as of December 30, 2004, which shall be
incorporated herein.

 

CoE / Business

--------------------------------------------------------------------------------

  

PPC Code

(GECIS inputs)

--------------------------------------------------------------------------------

  

Process Name

--------------------------------------------------------------------------------

  

Legal entities (GECIS inputs)

--------------------------------------------------------------------------------

  

Agreements Index Number (GECIS inputs)

--------------------------------------------------------------------------------

  

2004 end

Baseline

FTEs

--------------------------------------------------------------------------------

Insurance-IBG    01-1981-01    Financial NonFinancial Policy Servicing   
American Mayflower Life Insurance Company of New York (AML)    A-7    35
Insurance-IBG    01-1981-01    Financial NonFinancial Policy Servicing    First
Colony Life Insurance Company (FCL)    F-41      Insurance-IBG    01-1981-01   
Financial NonFinancial Policy Servicing    GE Capital Assurance Company (GECA)
   J-50      Insurance-IBG    01-1981-02    Financial NonFinancial Policy
Servicing-SME    American Mayflower Life Insurance Company of New York (AML)   
A-7    1 Insurance-IBG    01-1981-02    Financial NonFinancial Policy
Servicing-SME    First Colony Life Insurance Company (FCL)    F-41     
Insurance-IBG    01-1981-02    Financial NonFinancial Policy Servicing-SME    GE
Capital Assurance Company (GECA)    J-50      Insurance-IBG    01-1982-01   
Case Management and Servicing    Federal Home Life Insurance Company (FHL)   
H-8, H-8.1, H-8.2    11 Insurance-IBG    01-1982-01    Case Management and
Servicing    GE Life and Annuity Assurance Company (GELAAC)    M-18; M-18.1;
M-18.2      Insurance-IBG    01-1990-01    Life Policy Service    GE Life and
Annuity Assurance Company (GELAAC)    M-23, M23.1    14 Insurance-IBG   
01-3129-01    GEFA-IBG Cyberlife Complex Change    American Mayflower Life
Insurance Company of New York (AML)    A-7    —   Insurance-IBG    01-3129-01   
GEFA-IBG Cyberlife Complex Change    First Colony Life Insurance Company (FCL)
   F-41      Insurance-IBG    01-3129-01    GEFA-IBG Cyberlife Complex Change   
GE Capital Assurance Company (GECA)    J-50      Insurance-LTC    01-1745-01   
Customer Transaction Processing Services - Call centre    GE Capital Assurance
Company (GECA)    J-4, J-4.1, J-4.2, J-4.3, J-4.5, J-5.1, J-6.1    —  
Insurance-LTC    01-1745-01    Customer Transaction Processing Services - Call
centre    GE Capital Life Assurance Company of New York (GECLANY)    K-3, K-3.1,
K-3.2, K-3.3, K-3.4      Insurance-LTC    01-1745-02    Customer Transaction
Processing Services - Transaction processing    GE Capital Assurance Company
(GECA)    J-4, J-4.1, J-4.2, J-4.3, J-4.5, J-5.1, J-6.1    20 Insurance-LTC   
01-1745-02    Customer Transaction Processing Services - Transaction processing
   GE Capital Life Assurance Company of New York (GECLANY)    K-3, K-3.1, K-3.2,
K-3.3, K-3.4      Insurance-LTC    01-1745-93    Customer Transaction Processing
Services - Transaction processing    GE Capital Assurance Company (GECA)    J-4,
J-4.1, J-4.2, J-4.3, J-4.5, J-5.1, J-6.1    9

 

1



--------------------------------------------------------------------------------

Insurance-LTC    01-1746-01    Benefit Transaction Processing Services - Call
Centre    GE Capital Assurance Company (GECA)    J-4, J-4.1, J-4.2, J-4.3,
J-4.5, J-5.1, J-6.1    15 Insurance-LTC    01-1746-01    Benefit Transaction
Processing Services - Call Centre    GE Capital Life Assurance Company of New
York (GECLANY)    K-3, K-3.1, K-3.2, K-3.3, K-3.4      Insurance-LTC   
01-1746-02    Benefit Transaction Processing Services - Transaction processing
   GE Capital Assurance Company (GECA)    J-4, J-4.1, J-4.2, J-4.3, J-4.5,
J-5.1, J-6.1    10 Insurance-LTC    01-1746-02    Benefit Transaction Processing
Services - Transaction processing    GE Capital Life Assurance Company of New
York (GECLANY)    K-3, K-3.1, K-3.2, K-3.3, K-3.4      Insurance-WIM   
01-1284-01    Annuity Cashiering    GE Life and Annuity Assurance Company
(GELAAC)    M-31, M-40.1    13 Insurance-WIM    01-1754-01    Annuity New
Business - SPDA    GE Capital Assurance Company (GECA)    J-22    20
Insurance-WIM    01-1754-02    Annuity New Business - SPDA Voice    GE Capital
Assurance Company (GECA)    J-22    4 Insurance-WIM    01-1761-01    Annuity New
Business 1035 Exchange & New Business Submit    GE Life and Annuity Assurance
Company (GELAAC)    M-9, M-9.1    22 Insurance-WIM    01-1761-01    Annuity New
Business 1035 Exchange & New Business Submit    GE Capital Life Assurance
Company of New York (GECLANY)    K-7      Insurance-WIM    01-1761-02    Annuity
New Business 1035 Exchange & New Business Submit-GERA    GE Life and Annuity
Assurance Company (GELAAC)    M-9, M-9.1    10 Insurance-HQ    01-1969-01    Web
Support    American Mayflower Life Insurance Company of New York (AML)    A-4   
12 Insurance-HQ    01-1969-01    Web Support    GE Capital Life Assurance
Company of New York (GECLANY)    K-8      Insurance-HQ    01-1969-01    Web
Support    Federal Home Life Insurance Company (FHL)    H-22, H-27, H-27.3 (H-22
& H-27 are the same)      Insurance-HQ    01-1969-01    Web Support    First
Colony Life Insurance Company (FCL)    F-33, F-40, F-40.2      Insurance-HQ   
01-1969-01    Web Support    GE Group Administrators, Inc. (GEGA)    PSA not on
Website      Insurance-HQ    01-1969-01    Web Support    GE Life and Annuity
Assurance Company (GELAAC)    M-37, M-42, M-42.3 (M-37 & M-42 are the same)     
Insurance-HQ    01-1969-01    Web Support    GE Capital Assurance Company (GECA)
   J-46, J-46.3      Insurance-HQ    01-1969-01    Web Support    GE Group Life
Assurance Company (GEGLAC)    L-8, L-8.1      Insurance-WIM    01-2627-01   
Annuity Processing - New Business    GE Capital Life Assurance Company of New
York (GECLANY)    K-7    11 Insurance-WIM    01-2999-01    Fixed Annuity
Cashiering    GE Capital Life Assurance Company of New York (GECLANY)    K-7   
6 Insurance-WIM    01-2999-01    Fixed Annuity Cashiering    GE Capital
Assurance Company (GECA)    J-47      Insurance-WIM    01-3145-01    SPIA New
Business    First Colony Life Insurance Company (FCL)    F-43    12

 

2



--------------------------------------------------------------------------------

Insurance-WIM    01-3145-01    SPIA New Business    GE Capital Assurance Company
(GECA)    J-48      Insurance-WIM    01-3145-01    SPIA New Business    GE
Capital Life Assurance Company of New York (GECLANY)    K-7      Insurance-WIM
   01-3145-02    SPIA New Business              —   Insurance-WIM    01-2941-01
   GELAAC Licensing Renewals    GE Life and Annuity Assurance Company (GELAAC)
   M-22    4 Insurance-WIM    01-2941-02    GELAAC Licensing Renewals-SME    GE
Life and Annuity Assurance Company (GELAAC)    M-22    1 Insurance-IBG   
01-1244-01    Agent Licensing Support Services    First Colony Life insurance
Company (FCL)    F-23, F-23.1    7 Insurance-IBG    01-1244-01    Agent
Licensing Support Services    GE Capital Assurance Company (GECA)    J-24     
Insurance-IBG    01-1244-02    Agent Licensing Support Services-SME    First
Colony Life insurance Company (FCL)    F-23, F-23.1    —   Insurance-WIM   
01-1753-01    Agent Administration    GE Capital Assurance Company (GECA)   
J-24    18 Insurance-WIM    01-1753-01    Agent Administration    GE Capital
Life Assurance Company of New York (GECLANY)    K-6      Insurance-WIM   
01-1753-01    Agent Administration    GE Life and Annuity Assurance Company
(GELAAC)    M-22      Insurance-WIM    01-1753-02    Agent Administration-SME   
GE Capital Assurance Company (GECA)    J-24    —   Insurance-IBG    01-1975-01
   Data Entry-Commission Information    American Mayflower Life Insurance
Company of New York (AML)    A-2, A-2.1    6 Insurance-IBG    01-1975-01    Data
Entry-Commission Information    First Colony Life insurance Company (FCL)   
F-14, F-14.1, F-14.2      Insurance-IBG    01-1975-01    Data Entry-Commission
Information    GE Capital Assurance Company (GECA)    J-20, J-20.1, J-20.2     
Insurance-IBG    01-1984-01    Commission Accounting    First Colony Life
insurance Company (FCL)    F-37    5 Insurance-WIM    01-3066-01    Agent
Appointment - QA    First Colony Life insurance Company (FCL)    F-23, F-23.1   
2 Insurance-WIM    01-3066-01    Agent Appointment - QA    GE Capital Assurance
Company (GECA)    J-24      Insurance-WIM    01-3067-01    Licensing Data Entry
Services    GE Capital Assurance Company (GECA)    J-4, J-4.1, J-4.2, J-4.3,
J-4.5, J-5.1, J-6.1    2 Insurance-LTC    01-1762-01    Data Summary Services   
GE Capital Assurance Company (GECA)    J-4, J-4.1, J-4.2, J-4.3, J-4.5, J-5.1,
J-6.1    36 Insurance-LTC    01-1762-01    Data Summary Services    GE Capital
Life Assurance Company of New York (GECLANY)    K-3, K-3.1, K-3.2, K-3.3, K-3.4
     Insurance-LTC    01-1762-02    Data Summary Services-SME    GE Capital
Assurance Company (GECA)    J-4, J-4.1, J-4.2, J-4.3, J-4.5, J-5.1, J-6.1    2

 

3



--------------------------------------------------------------------------------

Insurance-LTC    01-1762-02    Data Summary Services-SME    GE Capital Life
Assurance Company of New York (GECLANY)    K-3, K-3.1, K-3.2, K-3.3, K-3.4     
Insurance-LTC    01-2827-01    GENIUS Rubicon    GE Capital Assurance Company
(GECA)    J-4, J-4.1, J-4.2, J-4.3, J-4.5, J-5.1, J-6.1    17 Insurance-LTC   
01-2827-01    GENIUS Rubicon    GE Capital Life Assurance Company of New York
(GECLANY)    K-3, K-3.1, K-3.2, K-3.3, K-3.4      Insurance-GEMICO    01-2045-01
   Underwriting    GE Mortgage Contract Services, Inc.    BBB2    —  
Insurance-GEMICO    01-2047-01    Non MI & FIQ    GE Mortgage Contract Services,
Inc.    BBB2    14 Insurance-GEMICO    01-2049-01    Excel/MI/EZ    GE Mortgage
Insurance Corporation (GEMICO)    AAA2    9 Insurance-GEMICO    01-2051-01   
Agency    GE Mortgage Contract Services, Inc.    BBB2    17 Insurance-GEMICO   
01-2707-01    Exception Handling    GE Mortgage Contract Services, Inc.    BBB2
   19 Insurance-GEMICO    01-2743-01    GEMICO Quality Support    GE Mortgage
Contract Services, Inc.    BBB2    —   Insurance-WIM    01-1272-01    Servicing
& Call Center    GE Capital Assurance Company (GECA)    J-23    12 Insurance-WIM
   01-1272-01    Servicing & Call Center    First Colony Life Insurance Company
(FCL)    F-27      Insurance-WIM    01-1744-01    Variable Annuity Call Centre
   GE Life and Annuity Assurance Company (GELAAC)    M-21, M-21.1    16
Insurance-WIM    01-1744-02    Variable Annuity Call Centre-SME    GE Life and
Annuity Assurance Company (GELAAC)    M-21, M-21.1    —   Insurance-WIM   
01-1987-01    Servicing & Call Center    GE Capital Assurance Company (GECA)   
J-23    12 Insurance-WIM    01-1987-01    Servicing & Call Center    First
Colony Life Insurance Company (FCL)    F-27      Insurance-WIM    01-1991-01   
Policy owner servicing - Title & Value processing    GE Life and Annuity
Assurance Company (GELAAC)    M-8, M-8.1    15 Insurance-WIM    01-2627-02   
Annuity Processing - Policy Owner Servicing    GE Capital Life Assurance Company
of New York (GECLANY)    K-7    5 Insurance-WIM    01-3381-01    GFBS Call
Centre (IAN Brokerage)    GE Capital Assurance Company (GECA)         3
Insurance-WIM    01-3384-01    IAN Brokerage - Data Entry and Commission Coding
   GE Capital Assurance Company (GECA)         4 Insurance-WIM    01-2658-01   
Annuity Processing    GE Capital Life Assurance Company of New York (GECLANY)   
K-7    8 Insurance-ESG    01-2311-01    Medical and Dental Claims Processing   
GE Group Administrators, Inc. (GEGA)    BB-8    —   Insurance-ESG    01-1266-01
   Customer Service Support and Call Center Services    GE Group Administrators,
Inc. (GEGA)    BB-2    —  

 

4



--------------------------------------------------------------------------------

Insurance-ESG    01-1267-01    E & P Picking Processing Services    GE Group
Administrators, Inc. (GEGA)    BB-4, BB-4.1    —   Insurance-ESG    01-1741-01
   New Business and Customer Service Support Project    GE Group Life Assurance
Company (GEGLAC)    L-5    11 Insurance-ESG    01-1267-02    Plan Document and
Amendment Preparation    GE Group Administrators, Inc. (GEGA)    BB-5, BB-5.1   
—   Insurance-ESG    01-1267-03    Renewal Report Preparation    GE Group
Administrators, Inc. (GEGA)    BB-6, BB-6.1    —   Insurance-LTC    01-1763-01
   Post Decision Processing Services    GE Capital Assurance Company (GECA)   
J-4, J-4.1, J-4.2, J-4.3, J-4.5, J-5.1, J-6.1    16 Insurance-LTC    01-1763-01
   Post Decision Processing Services    GE Capital Life Assurance Company of New
York (GECLANY)    K-3, K-3.1, K-3.2, K-3.3, K-3.4      Insurance-LTC   
01-1763-02    Post Decision Processing Services-SME    GE Capital Assurance
Company (GECA)    J-4, J-4.1, J-4.2, J-4.3, J-4.5, J-5.1, J-6.1    1
Insurance-LTC    01-1763-02    Post Decision Processing Services-SME    GE
Capital Life Assurance Company of New York (GECLANY)    K-3, K-3.1, K-3.2,
K-3.3, K-3.4      Insurance-LTC    01-1994-01    New Business Data Entry
Services    GE Capital Assurance Company (GECA)    J-4, J-4.1, J-4.2, J-4.3,
J-4.5, J-5.1, J-6.1    12 Insurance-LTC    01-1994-01    New Business Data Entry
Services    GE Capital Life Assurance Company of New York (GECLANY)    K-3,
K-3.1, K-3.2, K-3.3, K-3.4      Insurance-LTC    01-1995-01    New Business Case
Preparation Services    GE Capital Assurance Company (GECA)    J-4, J-4.1,
J-4.2, J-4.3, J-4.5, J-5.1, J-6.1    —   Insurance-LTC    01-1995-01    New
Business Case Preparation Services    GE Capital Life Assurance Company of New
York (GECLANY)    K-3, K-3.1, K-3.2, K-3.3, K-3.4      Insurance-IBG   
01-1977-90    Case Management Project (Sub Process : Data Entry)    American
Mayflower Life Insurance Company of New York (AML)    A-2, A-2.1    73
Insurance-IBG    01-1977-90    Case Management Project (Sub Process : Data
Entry)    First Colony Life Insurance Company (FCL)    F-10, F-10.1, F-10.2,
F-10.3      Insurance-IBG    01-1977-90    Case Management Project (Sub Process
: Data Entry)    GE Capital Assurance Company (GECA)    J-11, J-11.1, J-11.2,
J-11.3      Insurance-IBG    01-1985-01    Case Management Project (Sub Process:
New Application Review and Application Processing)    First Colony Life
Insurance Company (FCL)    F-10, F-10.1, F-10.2, F-10.3    25 Insurance-IBG   
01-1985-01    Case Management Project (Sub Process: New Application Review and
Application Processing)    GE Capital Assurance Company (GECA)    J-11, J-11.1,
J-11.2, J-11.3      Insurance-IBG    01-1985-01    Case Management Project (Sub
Process: New Application Review and Application Processing)    American
Mayflower Life Insurance Company of New York (AML)    A-2, A-2.1     
Insurance-IBG    01-3380-01    IBG NB Indexing    American Mayflower Life
Insurance Company of New York (AML)    A-2.1    13 Insurance-IBG    01-3380-01
   IBG NB Indexing    First Colony Life Insurance Company (FCL)    F-10.3     
Insurance-IBG    01-3380-01    IBG NB Indexing    GE Capital Assurance Company
(GECA)    J-11.3      Insurance-IBG    01-2764-01    FCL / GECA Case Management
   American Mayflower Life Insurance Company of New York (AML)    A-2, A-2.1   
41

 

5



--------------------------------------------------------------------------------

Insurance-IBG    01-2764-01    FCL / GECA Case Management    First Colony Life
Insurance Company (FCL)    F-10, F-10.1, F-10.2, F-10.3      Insurance-IBG   
01-2764-01    FCL / GECA Case Management    GE Capital Assurance Company (GECA)
   J-11, J-11.1, J-11.2, J-11.3      Finance-GEFA-FCOE    01-1759-01    GEFA _
Statutory Reporting    GE Life and Annuity Assurance Company (GELAAC)    M-31,
M-40.1, M-43    5 Finance-GEFA-FCOE    01-1759-01    GEFA _ Statutory Reporting
   FFRL Re Corp. (FFRL)    G-10, G-10.1, G-16      Finance-GEFA-FCOE   
01-1759-01    GEFA _ Statutory Reporting    First Colony Life Insurance Company
(FCL)    F-28, F-28.1, F-42      Finance-GEFA-FCOE    01-1759-01    GEFA _
Statutory Reporting    Jamestown Life Insurance Company (JLIC)    P-10, P-10.1,
P-18      Finance-GEFA-FCOE    01-1759-01    GEFA _ Statutory Reporting   
Federal Home Life Insurance Company (FHL)    H-16, H-16.1, H-28     
Finance-GEFA-FCOE    01-1759-01    GEFA _ Statutory Reporting    Professional
Insurance Company (PIC)    R-9, R-9.1, R-13      Finance-GEFA-FCOE    01-1759-01
   GEFA _ Statutory Reporting    GE Group Life Assurance Company (GEGLAC)    L-9
     Finance-GEFA-FCOE    01-1759-02    GEFA _ Statutory Reporting    GE Life
and Annuity Assurance Company (GELAAC)    M-31, M-40.1, M-43    1
Finance-GEFA-FCOE    01-1759-02    GEFA _ Statutory Reporting    FFRL Re Corp.
(FFRL)    G-10, G-10.1, G-16      Finance-GEFA-FCOE    01-1759-02    GEFA _
Statutory Reporting    First Colony Life Insurance Company (FCL)    F-28,
F-28.1, F-42      Finance-GEFA-FCOE    01-1759-02    GEFA _ Statutory Reporting
   Jamestown Life Insurance Company (JLIC)    P-10, P-10.1, P-18     
Finance-GEFA-FCOE    01-1759-02    GEFA _ Statutory Reporting    Federal Home
Life Insurance Company (FHL)    H-16, H-16.1, H-28      Finance-GEFA-FCOE   
01-1759-02    GEFA _ Statutory Reporting    Professional Insurance Company (PIC)
   R-9, R-9.1, R-13      Finance-GEFA-FCOE    01-1759-02    GEFA _ Statutory
Reporting    GE Group Life Assurance Company (GEGLAC)    L9     
Finance-Insurance Corporate    01-3085-01    Insurance Segment Reporting    GNA
Corporation    AA-3, AA-3.1, AA-13    —   Finance-GEFA-FCOE    01-2182-01   
GEFA - A2P2    GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49    3
Finance-GEFA-FCOE    01-2182-01    GEFA - A2P2    GE Capital Life Assurance
Company of New York (GECLANY)    K-18      Finance-GEFA-FCOE    01-2182-01   
GEFA - A2P2    GE Life and Annuity Assurance Company (GELAAC)    M-31, M-40.1,
M-43      Finance-GEFA-FCOE    01-2182-01    GEFA - A2P2    FFRL Re Corp. (FFRL)
   G-10, G-10.1, G-16      Finance-GEFA-FCOE    01-2182-01    GEFA - A2P2   
First Colony Life Insurance Company (FCL)    F-28, F-28.1, F-42     

 

6



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-2182-01    GEFA - A2P2    Jamestown Life Insurance
Company (JLIC)    P-10, P-10.1, P-18      Finance-GEFA-FCOE    01-2182-01   
GEFA - A2P2    American Mayflower Life Insurance Company of New York (AML)   
A-13      Finance-GEFA-FCOE    01-2182-01    GEFA - A2P2    Federal Home Life
Insurance Company (FHL)    H-16, H-16.1, H-28      Finance-GEFA-FCOE   
01-2182-01    GEFA - A2P2    Professional Insurance Company (PIC)    R-9, R-9.1,
R-13      Finance-GEFA-FCOE    01-2182-01    GEFA - A2P2    GE Group Life
Assurance Company (GEGLAC)    L-12      Finance-GEFA-FCOE    01-2182-01    GEFA
- A2P2    GE Group Administrators, Inc. (GEGA)    AA-3, AA-3.1, AA-13     
Finance-GE Asset Management    01-1247-01    GEAM - Investment credit research
   GE Capital Assurance Company (GECA)    J-30    3 Finance-GEFA-FCOE   
01-1967-90    WIM-GAAP Reconciliations    GE Capital Assurance Company (GECA)   
J-33, J-33.1, J-49    2 Finance-GEFA-FCOE    01-1967-90    WIM-GAAP
Reconciliations    GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49   
  Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    GE Capital Life
Assurance Company of New York (GECLANY)    K-5      Finance-GEFA-FCOE   
01-1967-90    WIM-GAAP Reconciliations    GE Life and Annuity Assurance Company
(GELAAC)    M-31, M-40.1, M-43      Finance-GEFA-FCOE    01-1967-90    WIM-GAAP
Reconciliations    FFRL Re Corp. (FFRL)    G-10, G-10.1, G-16     
Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    First Colony Life
Insurance Company (FCL)    F-28, F-28.1, F-42      Finance-GEFA-FCOE   
01-1967-90    WIM-GAAP Reconciliations    American Mayflower Life Insurance
Company of New York (AML)    A-11      Finance-GEFA-FCOE    01-1967-90   
WIM-GAAP Reconciliations    Federal Home Life Insurance Company (FHL)    H-16,
H-16.1, H-28      Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations   
GE Life and Annuity Assurance Company (GELAAC)    M-31, M-40.1, M-43     
Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    FFRL Re Corp.
(FFRL)    G-10, G-10.1, G-16      Finance-GEFA-FCOE    01-1967-90    WIM-GAAP
Reconciliations    GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49   
  Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    GE Capital
Assurance Company (GECA)    J-33, J-33.1, J-49      Finance-GEFA-FCOE   
01-1967-90    WIM-GAAP Reconciliations    GE Capital Assurance Company (GECA)   
J-33, J-33.1, J-49      Finance-GEFA-FCOE    01-1967-90    WIM-GAAP
Reconciliations    American Agriculturist Services, Inc.    AA-3, AA-3.1, AA-13
     Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    Assigned
Settlements Inc.    AA-3, AA-3.1, AA-13     

 

7



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    Fee for Service,
Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1967-90    WIM-GAAP
Reconciliations    FFRL of New Mexico, Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    FFRL of Texas   
AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1967-90    WIM-GAAP
Reconciliations    Forth Financial Resources Insurance Agency of Massachusetts,
Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1967-90    WIM-GAAP
Reconciliations    Forth Financial Resources of Alabama, Inc.    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    Forth
Financial Resources of Hawaii, Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    Forth Financial
Resources of Oklahoma Agency    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1967-90    WIM-GAAP Reconciliations    GNA Corporation    AA-3, AA-3.1, AA-13
     Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    GNA
Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1967-90   
WIM-GAAP Reconciliations    GNA Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    IFN Insurance
Agency Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1967-90   
WIM-GAAP Reconciliations    IFN Insurance Agency Inc.    AA-3, AA-3.1, AA-13   
  Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    GNA Corporation
   AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1967-90    WIM-GAAP
Reconciliations    Newco Properties, Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1967-90    WIM-GAAP Reconciliations    Terra Financial
Planning Group, Ltd.    AA-3, AA-3.1, AA-13      Finance-HQ    01-2924-01   
GEFA Statutory Reconciliations    GE Capital Assurance Company (GECA)    J-33,
J-33.1, J-49    6 Finance-HQ    01-2924-01    GEFA Statutory Reconciliations   
GE Capital Life Assurance Company of New York (GECLANY)    K-16      Finance-HQ
   01-2924-01    GEFA Statutory Reconciliations    GE Life and Annuity Assurance
Company (GELAAC)    M-31, M-40.1, M-43      Finance-HQ    01-2924-01    GEFA
Statutory Reconciliations    FFRL Re Corp. (FFRL)    G-10, G-10.1, G-16     
Finance-HQ    01-2924-01    GEFA Statutory Reconciliations    First Colony Life
Insurance Company (FCL)    F-28, F-28.1, F-42      Finance-HQ    01-2924-01   
GEFA Statutory Reconciliations    Jamestown Life Insurance Company (JLIC)   
P-10, P-10.1, P-18      Finance-HQ    01-2924-01    GEFA Statutory
Reconciliations    American Mayflower Life Insurance Company of New York (AML)
   A-11     

 

8



--------------------------------------------------------------------------------

Finance-HQ    01-2924-01    GEFA Statutory Reconciliations    Federal Home Life
Insurance Company (FHL)    H-16, H-16.1, H-28      Finance-HQ    01-2924-01   
GEFA Statutory Reconciliations    Professional Insurance Company (PIC)    R-9,
R-9.1, R-13      Finance-HQ    01-2924-01    GEFA Statutory Reconciliations   
Brookfield Life Assurance Company Limited    AA-3, AA-3.1, AA-13      Finance-HQ
   01-2924-01    GEFA Statutory Reconciliations    GE Capital Assurance Company
(GECA)    J-33, J-33.1, J-49      Finance-HQ    01-2924-01    GEFA Statutory
Reconciliations    GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49   
  Finance-HQ    01-2924-01    GEFA Statutory Reconciliations    GE Capital
Assurance Company (GECA)    J-33, J-33.1, J-49      Finance-GEFA-FCOE   
01-2895-01    GEPAM Reconciliations    Centurion Capital Group Inc.    AA-3,
AA-3.1, AA-13    1 Finance-GEFA-FCOE    01-2895-01    GEPAM Reconciliations   
Centurion Financial Advisers Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE
   01-2895-01    GEPAM Reconciliations    Centurion Hinds Investment Management
   AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-2895-01    GEPAM
Reconciliations    Centurion-Hesse Investment Management Corp.    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-2895-01    GEPAM Reconciliations    GE
Financial Trust Company    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-2895-01    GEPAM Reconciliations    GE Private Assets Management, Inc   
AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1239-01    GEGA Reporting    GE
Group Administrators, Inc. (GEGA)    AA-3, AA-3.1, AA-13    1 Finance-GEFA-FCOE
   01-1734-01    FSG Inter Company/Production    American Mayflower Life
Insurance Company of New York (AML)    A-11    4 Finance-GEFA-FCOE    01-1734-01
   FSG Inter Company/Production    GNA Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production    California
Benefits Dental Plan    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1734-01
   FSG Inter Company/Production    Capital Brokerage Corporation    AA-3,
AA-3.1, AA-13      Finance-GEFA-FCOE    01-1734-01    FSG Inter
Company/Production    Federal Home Life Insurance Company (FHL)    H-16, H-16.1,
H-28      Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production   
FFRL of Texas    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1734-01    FSG
Inter Company/Production    FFRL Re Corp. (FFRL)    G-10, G-10.1, G-16     
Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production    First Colony
Life Insurance Company (FCL)    F-28, F-28.1, F-42      Finance-GEFA-FCOE   
01-1734-01    FSG Inter Company/Production    Forth Financial Resources of
Alabama, Inc.    AA-3, AA-3.1, AA-13     

 

9



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production    Forth
Financial Resources of Oklahoma Agency    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production    GE Capital
Life Assurance Company of New York (GECLANY)    K-5      Finance-GEFA-FCOE   
01-1734-01    FSG Inter Company/Production    GE Financial Trust Company   
AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1734-01    FSG Inter
Company/Production    GE Group Administrators, Inc. (GEGA)    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production    GE
Group Life Assurance Company (GEGLAC)    L-3      Finance-GEFA-FCOE   
01-1734-01    FSG Inter Company/Production    GE Life and Annuity Assurance
Company (GELAAC)    M-31, M-40.1, M-43      Finance-GEFA-FCOE    01-1734-01   
FSG Inter Company/Production    GEFA Special Purpose Two, LLC    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production   
GNA Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1734-01   
FSG Inter Company/Production    GE Capital Assurance Company (GECA)    J-33,
J-33.1, J-49      Finance-GEFA-FCOE    01-1734-01    FSG Inter
Company/Production    GNA Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production    IFN Insurance
Agency Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1734-01    FSG
Inter Company/Production    LTC, Incorporated    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production    Professional
Insurance Company (PIC)    R-9, R-9.1, R-13      Finance-GEFA-FCOE    01-1734-01
   FSG Inter Company/Production    Terra Financial Planning Group, Ltd.    AA-3,
AA-3.1, AA-13      Finance-GEFA-FCOE    01-1734-01    FSG Inter
Company/Production    Terra Securities Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production    IFN Insurance
Agency Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1734-01    FSG
Inter Company/Production    The Terra Financial Companies, Ltd.    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1734-01    FSG Inter Company/Production   
Viking Insurance Company, Ltd.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1735-01    Bank Reconciliations Trevose    GE Life and Annuity Assurance
Company (GELAAC)    M-31, M-40.1, M-43    2 Finance-GEFA-FCOE    01-1735-01   
Bank Reconciliations Trevose    Federal Home Life Insurance Company (FHL)   
H-16, H-16.1, H-28      Finance-GEFA-FCOE    01-1737-01    GAAP Actuarial
Reconciliations    GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49   
1 Finance-GEFA-FCOE    01-1737-01    GAAP Actuarial Reconciliations    GE
Capital Life Assurance Company of New York (GECLANY)    K-16     

 

10



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1737-01    GAAP Actuarial Reconciliations    GE Life and
Annuity Assurance Company (GELAAC)    M-31, M-40.1, M-43      Finance-GEFA-FCOE
   01-1737-01    GAAP Actuarial Reconciliations    FFRL Re Corp. (FFRL)    G-10,
G-10.1, G-16      Finance-GEFA-FCOE    01-1737-01    GAAP Actuarial
Reconciliations    First Colony Life Insurance Company (FCL)    F-28, F-28.1,
F-42      Finance-GEFA-FCOE    01-1737-01    GAAP Actuarial Reconciliations   
Jamestown Life Insurance Company (JLIC)    P-10, P-10.1, P-18     
Finance-GEFA-FCOE    01-1737-01    GAAP Actuarial Reconciliations    American
Mayflower Life Insurance Company of New York (AML)    A-11     
Finance-GEFA-FCOE    01-1737-01    GAAP Actuarial Reconciliations    Federal
Home Life Insurance Company (FHL)    H-16, H-16.1, H-28      Finance-GEFA-FCOE
   01-1737-01    GAAP Actuarial Reconciliations    GE Capital Assurance Company
(GECA)    J-33, J-33.1, J-49      Finance-GEFA-FCOE    01-1737-01    GAAP
Actuarial Reconciliations    GNA Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1737-01    GAAP Actuarial Reconciliations    Assigned
Settlements Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1737-01   
GAAP Actuarial Reconciliations    IFN Insurance Agency Inc.    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1737-01    GAAP Actuarial Reconciliations   
IFN Insurance Agency Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1738-01    Customer Service Account Reconciliation    GE Capital Assurance
Company (GECA)    J-33, J-33.1, J-49    2 Finance-GEFA-FCOE    01-1738-01   
Customer Service Account Reconciliation    GE Life and Annuity Assurance Company
(GELAAC)    M-31, M-40.1, M-43      Finance-GEFA-FCOE    01-1738-01    Customer
Service Account Reconciliation    First Colony Life Insurance Company (FCL)   
F-28, F-28.1, F-42      Finance-GEFA-FCOE    01-1738-01    Customer Service
Account Reconciliation    Federal Home Life Insurance Company (FHL)    H-16,
H-16.1, H-28      Finance-GEFA-FCOE    01-1739-01    Investment Accounting (Cash
Posting)    GE Group Life Assurance Company (GEGLAC)    L-14    6 Finance-GE
Insurance Holdings    01-1836-01    Reporting    Financial Insurance Group
Services Ltd. (FIGSL)    Covered under the GEIH MSA    13 Finance-GEFA-FCOE   
01-1959-01    FSG Bank Recs/Production FSG    GE Capital Assurance Company
(GECA)    J-33, J-33.1, J-49    3 Finance-GEFA-FCOE    01-1959-01    FSG Bank
Recs/Production FSG    GE Capital Life Assurance Company of New York (GECLANY)
   K-5      Finance-GEFA-FCOE    01-1959-01    FSG Bank Recs/Production FSG   
GE Life and Annuity Assurance Company (GELAAC)    M-31, M-40.1, M-43     
Finance-GEFA-FCOE    01-1959-01    FSG Bank Recs/Production FSG    FFRL Re Corp.
(FFRL)    G-10, G-10.1, G-16      Finance-GEFA-FCOE    01-1959-01    FSG Bank
Recs/Production FSG    FFRL of Texas    AA-3, AA-3.1, AA-13     

 

11



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1959-01    FSG Bank Recs/Production FSG    IFN Insurance
Agency Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG
Bank Recs/Production FSG    GE Capital Assurance Company (GECA)    J-33, J-33.1,
J-49    3 Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    GE
Capital Life Assurance Company of New York (GECLANY)    K-5     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    GE Life and
Annuity Assurance Company (GELAAC)    M-31, M-40.1, M-43      Finance-GEFA-FCOE
   01-1959-90    FSG Bank Recs/Production FSG    FFRL Re Corp. (FFRL)    G-10,
G-10.1, G-16      Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production
FSG    First Colony Life Insurance Company (FCL)    F-28, F-28.1, F-42     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    Jamestown
Life Insurance Company (JLIC)    P-10, P-10.1, P-18      Finance-GEFA-FCOE   
01-1959-90    FSG Bank Recs/Production FSG    American Mayflower Life Insurance
Company of New York (AML)    A-11      Finance-GEFA-FCOE    01-1959-90    FSG
Bank Recs/Production FSG    Federal Home Life Insurance Company (FHL)    H-16,
H-16.1, H-28      Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production
FSG    Professional Insurance Company (PIC)    R-9, R-9.1, R-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    Brookfield
Life Assurance Company Limited    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1959-90    FSG Bank Recs/Production FSG    GE Seguros del Centro, S.A. de
C.V.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG Bank
Recs/Production FSG    American Agriculturist Services, Inc.    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG   
Assigned Settlements Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1959-90    FSG Bank Recs/Production FSG    GNA Corporation    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG   
California Benefits Dental Plan    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1959-90    FSG Bank Recs/Production FSG    Capital Brokerage Corporation   
AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG Bank
Recs/Production FSG    IFN Insurance Agency Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    Centurion
Capital Group Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90
   FSG Bank Recs/Production FSG    Centurion Financial Advisers Inc.    AA-3,
AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production
FSG    Centurion Hinds Investment Management    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG   
Centurion-Hesse Investment Management Corp.    AA-3, AA-3.1, AA-13     

 

12



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    GE Group
Retirement, Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90   
FSG Bank Recs/Production FSG    Dental Holdings    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    Fee for
Service, Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG
Bank Recs/Production FSG    FFRL of New Mexico, Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    Forth
Financial Resources of Texas, Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE
   01-1959-90    FSG Bank Recs/Production FSG    Forth Financial Resources
Insurance Agency of Massachusetts, Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    Forth
Financial Resources of Alabama, Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    Forth
Financial Resources of Hawaii, Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    Forth
Financial Resources of Oklahoma Agency    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    IFN Insurance
Agency Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG
Bank Recs/Production FSG    GE Financial Assurance Mortgage Funding Corporation
   AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG Bank
Recs/Production FSG    GE Financial Trust Company    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    GE Group
Administrators, Inc. (GEGA)    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1959-90    FSG Bank Recs/Production FSG    GE Group Retirement, Inc.    AA-3,
AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production
FSG    GE Private Assets Management, Inc    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    GNA
Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG
Bank Recs/Production FSG    GNA Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    GNA
Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG
Bank Recs/Production FSG    GNA Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    GNA
Distributors, Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90
   FSG Bank Recs/Production FSG    IFN Insurance Agency Inc.    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG   
IFN Insurance Agency Inc.    AA-3, AA-3.1, AA-13     

 

13



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    LTC,
Incorporated    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG
Bank Recs/Production FSG    Newco Properties, Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    Security
Funding Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90
   FSG Bank Recs/Production FSG    Terra Financial Planning Group, Ltd.    AA-3,
AA-3.1, AA-13      Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production
FSG    Terra Securities Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1959-90    FSG Bank Recs/Production FSG    The Terra
Financial Companies, Ltd.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1960-01    GEFA Corp Treasury Account Reconciliation    GE Capital Assurance
Company (GECA)    J-33, J-33.1, J-49    3 Finance-GEFA-FCOE    01-1960-01   
GEFA Corp Treasury Account Reconciliation    GE Capital Life Assurance Company
of New York (GECLANY)    K-2      Finance-GEFA-FCOE    01-1960-01    GEFA Corp
Treasury Account Reconciliation    GE Life and Annuity Assurance Company
(GELAAC)    M-31, M-40.1, M-43      Finance-GEFA-FCOE    01-1960-01    GEFA Corp
Treasury Account Reconciliation    FFRL Re Corp. (FFRL)    G-10, G-10.1, G-16   
  Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation
   First Colony Life Insurance Company (FCL)    F-28, F-28.1, F-42     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
Jamestown Life Insurance Company (JLIC)    P-10, P-10.1, P-18     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
American Mayflower Life Insurance Company of New York (AML)    A-3     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
Federal Home Life Insurance Company (FHL)    H-16, H-16.1, H-28     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
Professional Insurance Company (PIC)    R-9, R-9.1, R-13      Finance-GEFA-FCOE
   01-1960-01    GEFA Corp Treasury Account Reconciliation    GE Group Life
Assurance Company (GEGLAC)    L-3      Finance-GEFA-FCOE    01-1960-01    GEFA
Corp Treasury Account Reconciliation    Brookfield Life Assurance Company
Limited    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA Corp
Treasury Account Reconciliation    GE Capital Assurance Company (GECA)    J-33,
J-33.1, J-49      Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account
Reconciliation    GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49      Finance-GEFA-FCOE
   01-1960-01    GEFA Corp Treasury Account Reconciliation    American
Agriculturist Services, Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1960-01    GEFA Corp Treasury Account Reconciliation    Assigned Settlements
Inc.    AA-3, AA-3.1, AA-13     

 

14



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
California Benefits Dental Plan    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1960-01    GEFA Corp Treasury Account Reconciliation    Capital Brokerage
Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA
Corp Treasury Account Reconciliation    Centurion Capital Group Inc.    AA-3,
AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account
Reconciliation    Centurion Financial Advisers Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
Centurion Hinds Investment Management    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
Centurion-Hesse Investment Management Corp.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
GE Group Retirement, Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1960-01    GEFA Corp Treasury Account Reconciliation    Fee for Service, Inc.
   AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA Corp
Treasury Account Reconciliation    FFRL of Texas    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
GE Financial Trust Company    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1960-01    GEFA Corp Treasury Account Reconciliation    GE Group
Administrators, Inc. (GEGA)    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1960-01    GEFA Corp Treasury Account Reconciliation    GE Group Retirement,
Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA Corp
Treasury Account Reconciliation    GE Private Assets Management, Inc    AA-3,
AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account
Reconciliation    GEFA Special Purpose Five, LLC    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
Security Funding Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1960-01    GEFA Corp Treasury Account Reconciliation    GEFA Special Purpose
One, LLC    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA
Corp Treasury Account Reconciliation    GEFA Special Purpose Three, LLC    AA-3,
AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account
Reconciliation    GEFA Special Purpose Two, LLC    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
GNA Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01   
GEFA Corp Treasury Account Reconciliation    GNA Corporation    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account
Reconciliation    GNA Distributors, Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
IFN Insurance Agency Inc.    AA-3, AA-3.1, AA-13     

 

15



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
LTC, Incorporated    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01   
GEFA Corp Treasury Account Reconciliation    GE Capital Assurance Company (GECA)
   J-33, J-33.1, J-49      Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury
Account Reconciliation    GNA Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury Account Reconciliation   
Security Funding Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1960-01    GEFA Corp Treasury Account Reconciliation    Terra Financial
Planning Group, Ltd.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01
   GEFA Corp Treasury Account Reconciliation    Terra Securities Corporation   
AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1960-01    GEFA Corp Treasury
Account Reconciliation    The Terra Financial Companies, Ltd.    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax
Initiative Process    GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49
   10 Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax Initiative
Process    GE Capital Life Assurance Company of New York (GECLANY)    K-15     
Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax Initiative Process
   GE Life and Annuity Assurance Company (GELAAC)    M-31, M-40.1, M-43     
Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax Initiative Process
   FFRL Re Corp. (FFRL)    G-10, G-10.1, G-16      Finance-GEFA-FCOE   
01-1962-01    GE Financial HQ Global Tax Initiative Process    First Colony Life
Insurance Company (FCL)    F-28, F-28.1, F-42      Finance-GEFA-FCOE   
01-1962-01    GE Financial HQ Global Tax Initiative Process    Jamestown Life
Insurance Company (JLIC)    P-10, P-10.1, P-18      Finance-GEFA-FCOE   
01-1962-01    GE Financial HQ Global Tax Initiative Process    American
Mayflower Life Insurance Company of New York (AML)    A-10     
Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax Initiative Process
   Federal Home Life Insurance Company (FHL)    H-16, H-16.1, H-28     
Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax Initiative Process
   Professional Insurance Company (PIC)    R-9, R-9.1, R-13     
Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax Initiative Process
   GE Group Life Assurance Company (GEGLAC)    L-7      Finance-GEFA-FCOE   
01-1962-01    GE Financial HQ Global Tax Initiative Process    Capital Brokerage
Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1962-01    GE
Financial HQ Global Tax Initiative Process    GNA Corporation    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax
Initiative Process    GNA Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax Initiative Process
   IFN Insurance Agency Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1962-01    GE Financial HQ Global Tax Initiative Process    LTC, Incorporated
   AA-3, AA-3.1, AA-13     

 

16



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1962-01    GE Financial HQ Global Tax Initiative Process
   Terra Securities Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1962-01    GE Financial HQ Global Tax Initiative Process    The Terra
Financial Companies, Ltd.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1963-01    FASC Account Reconciliation    GE Capital Assurance Company (GECA)
   J-33, J-33.1, J-49    1 Finance-GEFA-FCOE    01-1963-01    FASC Account
Reconciliation    First Colony Life Insurance Company (FCL)    F-28, F-28.1,
F-42      Finance-GEFA-FCOE    01-1964-01    Bank Reconciliations Lynchburg
Finance    GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49    1
Finance-GEFA-FCOE    01-1964-01    Bank Reconciliations Lynchburg Finance    GE
Capital Life Assurance Company of New York (GECLANY)    K-16     
Finance-GEFA-FCOE    01-1964-01    Bank Reconciliations Lynchburg Finance    GE
Life and Annuity Assurance Company (GELAAC)    M-31, M-40.1, M-43     
Finance-GEFA-FCOE    01-1964-01    Bank Reconciliations Lynchburg Finance   
First Colony Life Insurance Company (FCL)    F-28, F-28.1, F-42     
Finance-GEFA-FCOE    01-1964-01    Bank Reconciliations Lynchburg Finance   
Jamestown Life Insurance Company (JLIC)    P-10, P-10.1, P-18     
Finance-GEFA-FCOE    01-1964-01    Bank Reconciliations Lynchburg Finance   
American Mayflower Life Insurance Company of New York (AML)    A-11     
Finance-GEFA-FCOE    01-1964-01    Bank Reconciliations Lynchburg Finance   
Federal Home Life Insurance Company (FHL)    H-16, H-16.1, H-28     
Finance-GEFA-FCOE    01-1964-01    Bank Reconciliations Lynchburg Finance    GNA
Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1965-01    Bank
Reconciliations-Terra-IAN    Terra Financial Planning Group, Ltd.    AA-3,
AA-3.1, AA-13    1 Finance-GEFA-FCOE    01-1965-01    Bank
Reconciliations-Terra-IAN    Terra Securities Corporation    AA-3, AA-3.1, AA-13
     Finance-GEFA-FCOE    01-1965-01    Bank Reconciliations-Terra-IAN    The
Terra Financial Companies, Ltd.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1966-01    CBC Bank Reconciliations    Capital Brokerage Corporation    AA-3,
AA-3.1, AA-13    1 Finance-GEFA-FCOE    01-1966-01    CBC Bank Reconciliations
   GNA Distributors, Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1967-01    FSG Richmond Account Reconciliations    GE Capital Assurance
Company (GECA)    J-33, J-33.1, J-49    1 Finance-GEFA-FCOE    01-1967-01    FSG
Richmond Account Reconciliations    GE Capital Life Assurance Company of New
York (GECLANY)    K-2      Finance-GEFA-FCOE    01-1967-01    FSG Richmond
Account Reconciliations    GE Life and Annuity Assurance Company (GELAAC)   
M-31, M-40.1, M-43      Finance-GEFA-FCOE    01-1967-01    FSG Richmond Account
Reconciliations    FFRL Re Corp. (FFRL)    G-10, G-10.1, G-16     
Finance-GEFA-FCOE    01-1967-01    FSG Richmond Account Reconciliations    GE
Capital Assurance Company (GECA)    J-33, J-33.1, J-49     

 

17



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-1967-01    FSG Richmond Account Reconciliations    FFRL
of New Mexico, Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1967-01
   FSG Richmond Account Reconciliations    FFRL of Texas    AA-3, AA-3.1, AA-13
     Finance-GEFA-FCOE    01-1967-01    FSG Richmond Account Reconciliations   
IFN Insurance Agency Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1967-01    FSG Richmond Account Reconciliations    Newco Properties, Inc.   
AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-1967-01    FSG Richmond Account
Reconciliations    Terra Financial Planning Group, Ltd.    AA-3, AA-3.1, AA-13
     Finance-GEFA-FCOE    01-1967-01    FSG Richmond Account Reconciliations   
Terra Securities Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-1967-01    FSG Richmond Account Reconciliations    The Terra Financial
Companies, Ltd.    AA-3, AA-3.1, AA-13      Finance-GE Insurance Holdings   
01-1971-01    GEFI - Stat Reporting    Financial Insurance Group Services Ltd.
(FIGSL)    Covered under the GEIH MSA    1 Finance-GEFA-FCOE    01-2246-01    BP
& A    GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49    7
Finance-GEFA-FCOE    01-2246-01    BP & A    GE Capital Life Assurance Company
of New York (GECLANY)    K-17      Finance-GEFA-FCOE    01-2246-01    BP & A   
GE Life and Annuity Assurance Company (GELAAC)    M-31, M-40.1, M-43     
Finance-GEFA-FCOE    01-2246-01    BP & A    FFRL Re Corp. (FFRL)    G-10,
G-10.1, G-16      Finance-GEFA-FCOE    01-2246-01    BP & A    First Colony Life
Insurance Company (FCL)    F-28, F-28.1, F-42      Finance-GEFA-FCOE   
01-2246-01    BP & A    Jamestown Life Insurance Company (JLIC)    P-10, P-10.1,
P-18      Finance-GEFA-FCOE    01-2246-01    BP & A    American Mayflower Life
Insurance Company of New York (AML)    A-12      Finance-GEFA-FCOE    01-2246-01
   BP & A    Federal Home Life Insurance Company (FHL)    H-16, H-16.1, H-28   
  Finance-GEFA-FCOE    01-2246-01    BP & A    Professional Insurance Company
(PIC)    R-9, R-9.1, R-13      Finance-GEFA-FCOE    01-2246-01    BP & A    GE
Group Life Assurance Company (GEGLAC)    L-13      Finance-GEFA-FCOE   
01-2246-01    BP & A    Colonial Penn De Mexico    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-2246-01    BP & A    Viking Insurance Company, Ltd.   
AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-2246-01    BP & A    Capital
Brokerage Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-2246-01    BP & A    Fee for Service, Inc.    AA-3, AA-3.1, AA-13     

 

18



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-2246-01    BP & A    GE Financial Trust Company    AA-3,
AA-3.1, AA-13      Finance-GEFA-FCOE    01-2246-01    BP & A    GE Private
Assets Management, Inc    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-2246-01    BP & A    GNA Corporation    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-2246-01    BP & A    GNA Corporation    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-2246-01    BP & A    LTC, Incorporated   
AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-2246-01    BP & A    Newco
Properties, Inc.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-2246-01   
BP & A    Terra Financial Planning Group, Ltd.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-2246-01    BP & A    Terra Securities Corporation   
AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-2246-01    BP & A    The Terra
Financial Companies, Ltd.    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE   
01-2306-01    San Rafael Account Reconciliations    GE Capital Assurance Company
(GECA)    J-33, J-33.1, J-49    2 Finance-GEFA-FCOE    01-2306-01    San Rafael
Account Reconciliations    GE Capital Life Assurance Company of New York
(GECLANY)    K-16      Finance-GEFA-FCOE    01-2306-01    San Rafael Account
Reconciliations    GE Life and Annuity Assurance Company (GELAAC)    M-31,
M-40.1, M-43      Finance-GEFA-FCOE    01-2306-01    San Rafael Account
Reconciliations    First Colony Life Insurance Company (FCL)    F-28, F-28.1,
F-42      Finance-GEFA-FCOE    01-2306-01    San Rafael Account Reconciliations
   Jamestown Life Insurance Company (JLIC)    P-10, P-10.1, P-18     
Finance-GEFA-FCOE    01-2306-01    San Rafael Account Reconciliations    Federal
Home Life Insurance Company (FHL)    H-16, H-16.1, H-28      Finance-GEFA-FCOE
   01-2306-01    San Rafael Account Reconciliations    Brookfield Life Assurance
Company Limited    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-2306-01   
San Rafael Account Reconciliations    GE Capital Assurance Company (GECA)   
J-33, J-33.1, J-49      Finance-GEFA-FCOE    01-2306-01    San Rafael Account
Reconciliations    Brookfield Life Assurance Company Limited    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-2306-01    San Rafael Account Reconciliations
   GE Capital Assurance Company (GECA)    J-33, J-33.1, J-49     
Finance-GEFA-FCOE    01-2306-01    San Rafael Account Reconciliations    GE
Capital Assurance Company (GECA)    J-33, J-33.1, J-49      Finance-GEFA-FCOE   
01-2306-01    San Rafael Account Reconciliations    GE Capital Assurance Company
(GECA)    J-33, J-33.1, J-49      Finance-GEFA-FCOE    01-2306-01    San Rafael
Account Reconciliations    GE Capital Assurance Company (GECA)    J-33, J-33.1,
J-49     

 

19



--------------------------------------------------------------------------------

Finance-GEFA-FCOE    01-2306-01    San Rafael Account Reconciliations    GE
Capital Assurance Company (GECA)    J-33, J-33.1, J-49      Finance-GEFA-FCOE   
01-2306-01    San Rafael Account Reconciliations    GE Capital Assurance Company
(GECA)    J-33, J-33.1, J-49      Finance-GEFA-FCOE    01-2306-01    San Rafael
Account Reconciliations    Capital Brokerage Corporation    AA-3, AA-3.1, AA-13
     Finance-GEFA-FCOE    01-2306-01    San Rafael Account Reconciliations   
GNA Corporation    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-2306-01   
San Rafael Account Reconciliations    GE Capital Assurance Company (GECA)   
J-33, J-33.1, J-49      Finance-GEFA-FCOE    01-2306-01    San Rafael Account
Reconciliations    IFN Insurance Agency Inc.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-2306-01    San Rafael Account Reconciliations    LTC,
Incorporated    AA-3, AA-3.1, AA-13      Finance-GEFA-FCOE    01-2306-01    San
Rafael Account Reconciliations    Terra Securities Corporation    AA-3, AA-3.1,
AA-13      Finance-GEFA-FCOE    01-2306-01    San Rafael Account Reconciliations
   The Terra Financial Companies, Ltd.    AA-3, AA-3.1, AA-13     
Finance-GEFA-FCOE    01-2306-01    San Rafael Account Reconciliations    GE
Capital Assurance Company (GECA)    J-33, J-33.1, J-49      Finance-GEFA-FCOE   
01-2307-01    ESG Account Reconciliations    Professional Insurance Company
(PIC)    R-9, R-9.1, R-13    6 Finance-GEFA-FCOE    01-2307-01    ESG Account
Reconciliations    GE Group Life Assurance Company (GEGLAC)    L-3     
Finance-GEFA-FCOE    01-2491-01    Interface Balancing    GE Capital Assurance
Company (GECA)    J-33, J-33.1, J-49    1 Finance-GEFA-FCOE    01-2491-01   
Interface Balancing    GE Life and Annuity Assurance Company (GELAAC)    M-31,
M-40.1, M-43      Finance-GEFA-FCOE    01-2491-01    Interface Balancing    FFRL
Re Corp. (FFRL)    G-10, G-10.1, G-16      Finance-GEFA-FCOE    01-2491-01   
Interface Balancing    First Colony Life Insurance Company (FCL)    F-28,
F-28.1, F-42      Finance-GEFA-FCOE    01-2491-01    Interface Balancing   
Jamestown Life Insurance Company (JLIC)    P-10, P-10.1, P-18     
Finance-GEFA-FCOE    01-2491-01    Interface Balancing    American Mayflower
Life Insurance Company of New York (AML)    A-11      Finance-GEFA-FCOE   
01-2491-01    Interface Balancing    Federal Home Life Insurance Company (FHL)
   H-16, H-16.1, H-28      Finance-GEFA-FCOE    01-2519-01    GEGA
Reconciliation    GE Group Administrators, inc. (GEGA)    AA-3, AA-3.1, AA-13   
1 Finance-GE Insurance Holdings    01-2524-01    Investment Accounting/Recs   
Financial Insurance Group Services Ltd. (FIGSL)    Covered under the GEIH MSA   
4 Finance-GE Insurance Holdings    01-2525-01    GEIH, London Mgmt Reporting &
Profit Share    Financial Insurance Group Services Ltd. (FIGSL)    Covered under
the GEIH MSA    3

 

20



--------------------------------------------------------------------------------

Finance-GE Insurance Holdings    01-2526-01    Investment Accounting    RD Plus
S.A.    Covered under the GEIH MSA    —   Finance-GE Insurance Holdings   
01-2528-01    GEIH Cash & SG account clearning    RD Plus S.A.    Covered under
the GEIH MSA    —   Finance-GE Insurance Holdings    01-2529-01    GECA Corp &
Fixed Assets    RD Plus S.A.    Covered under the GEIH MSA    2 Finance-GE
Insurance Holdings    01-2530-01    Holding and GE Life    Financial Insurance
Group Services Ltd. (FIGSL)    Covered under the GEIH MSA    —  
Finance-GEFA-FCOE    01-2541-01    FSG Servicing - IBG    GE Capital Life
Assurance Company of New York (GECLANY)    K-5    3 Finance-GEFA-FCOE   
01-2541-01    FSG Servicing - IBG    GE Life and Annuity Assurance Company
(GELAAC)    M-31, M-40.1, M-43      Finance-HQ    01-3022-01    Implementation
of Pheonix Tool    GNA Corporation    AA-3, AA-3.1, AA-13    —  
Finance-GEFA-FCOE    01-1738-90    IBG Customer Service Recs Darn-IT    GE
Capital Assurance Company (GECA)    J-33, J-33.1, J-49    3 Finance-GEFA-FCOE   
01-1738-90    IBG Customer Service Recs Darn-IT    First Colony Life Insurance
Company (FCL)    F-28, F-28.1, F-42      Finance-GEFA-FCOE    01-1738-90    IBG
Customer Service Recs Darn-IT    American Mayflower Life Insurance Company of
New York (AML)    A-11      Analytics-WIM    03-1108-01    Actuarial Services -
FSG Project Development    GE Capital Assurance Company (GECA)    J-27, J-27.1,
J-27.2    3 Analytics-WIM    03-1108-01    Actuarial Services - FSG Project
Development    GE Capital Life Assurance Company of New York (GECLANY)    K-12,
K-12.1      Analytics-WIM    03-1108-01    Actuarial Services - FSG Project
Development    GE Life and Annuity Assurance Company (GELAAC)    M-29, M-29.1,
M-29.2      Analytics-WIM    03-1111-01    Capital Market Analytics    GE
Capital Assurance Company (GECA)    J-27, J-27.1, J-27.2    2 Analytics-IBG   
03-1113-01    IBG Valuation    American Mayflower Life Insurance Company of New
York (AML)    A-8, A-8.1    1 Analytics-IBG    03-1113-01    IBG Valuation   
First Colony Life Insurance Company (FCL)    F-25, F-25.1, F-25.2     
Analytics-IBG    03-1113-01    IBG Valuation    Federal Home Life Insurance
Company (FHL)    H-14, H-14.1, H-14.2      Analytics-IBG    03-1113-01    IBG
Valuation    GE Capital Assurance Company (GECA)    J-27, J-27.1, J-27.2     
Analytics-IBG    03-1113-01    IBG Valuation    GE Capital Life Assurance
Company of New York (GECLANY)    K-12, K-12.1      Analytics-IBG    03-1113-01
   IBG Valuation    Jamestown Life Insurance Company (JLIC)    P-8, P-8.1, P-8.2
     Analytics-IBG    03-1115-01    IBG Projection    American Mayflower Life
Insurance Company of New York (AML)    A-8, A-8.1    1 Analytics-IBG   
03-1115-01    IBG Projection    First Colony Life Insurance Company (FCL)   
F-25, F-25.1, F-25.2     

 

21



--------------------------------------------------------------------------------

Analytics-IBG    03-1115-01    IBG Projection    Federal Home Life Insurance
Company (FHL)    H-14, H-14.1, H-14.2      Analytics-IBG    03-1115-01    IBG
Projection    GE Capital Assurance Company (GECA)    J-27, J-27.1, J-27.2     
Analytics-IBG    03-1115-01    IBG Projection    GE Capital Life Assurance
Company of New York (GECLANY)    K-12, K-12.1      Analytics-IBG    03-1115-01
   IBG Projection    Jamestown Life Insurance Company (JLIC)    P-8, P-8.1,
P-8.2      Analytics-IBG    03-1117-01    IBG Product Development    American
Mayflower Life Insurance Company of New York (AML)    A-8, A-8.1    1
Analytics-IBG    03-1117-01    IBG Product Development    First Colony Life
Insurance Company (FCL)    F-25, F-25.1, F-25.2      Analytics-IBG    03-1117-01
   IBG Product Development    GE Capital Assurance Company (GECA)    J-27,
J-27.1, J-27.2      Analytics-HQ    03-1120-01    GEFA Risk Management    GNA
Corporation    AA-6, AA-6.1    5 Analytics-ESG    03-1123-01    ESG Actuarial   
GE Group Life Assurance Company (GEGLAC)    L4; L4.1    1 Analytics-GE Insurance
Holdings    03-1126-01    GEFI Reserving    Financial Insurance Group Services
Ltd. (FIGSL)    Covered under the GEIH MSA    2 Analytics-LTC    03-1127-01   
LTC Risk Management & Actuarial Services    GE Capital Assurance Company (GECA)
   J-27, J-27.1, J-27.2    3 Analytics-IBG    03-1128-01    IBG Experience
Analysis    American Mayflower Life Insurance Company of New York (AML)    A-8,
A-8.1    2 Analytics-IBG    03-1128-01    IBG Experience Analysis    First
Colony Life Insurance Company (FCL)    F-25, F-25.1, F-25.2      Analytics-IBG
   03-1128-01    IBG Experience Analysis    Federal Home Life Insurance Company
(FHL)    H-14, H-14.1, H-14.2      Analytics-IBG    03-1128-01    IBG Experience
Analysis    GE Capital Assurance Company (GECA)    J-27, J-27.1, J-27.2     
Analytics-IBG    03-1128-01    IBG Experience Analysis    GE Life and Annuity
Assurance Company (GELAAC)    M-29, M-29.1, M-29.2      Analytics-IBG   
03-1128-01    IBG Experience Analysis    Jamestown Life Insurance Company (JLIC)
   P-8, P-8.1, P-8.2      Analytics-LTC    03-1151-99    GFA Product Development
   GE Capital Assurance Company (GECA)    J-27, J-27.1, J-27.2    1
Analytics-LTC    03-1164-01    GFA Actuarial Services    GE Capital Assurance
Company (GECA)    J-27, J-27.1, J-27.2    1 Analytics-LTC    03-2960-01   
Consumer Market Intelligence    GE Capital Assurance Company (GECA)    J-27,
J-27.1, J-27.2    1 Analytics-HQ    03-1122-01    Valuation & Liability Asset
Management Training & Development    GNA Corporation    AA-6, AA-6.1    —  
Analytics-LTC    03-1106-01    Consumer Marketing Analytics    GE Capital
Assurance Company (GECA)    J-27, J-27.1, J-27.2    19

 

22



--------------------------------------------------------------------------------

E learning - WIM    02-1151-99    GEFA EBPP (WIM)    GE Life and Annuity
Assurance Company (GELAAC)    M-37, M-42, M-42.2 (M-37 & M-42 are the same)   
—   E learning - WIM    02-1151-99    GEFA EBPP (WIM)    GE Capital Life
Assurance Company of New York (GECLANY)    K-9      E learning - IBG   
02-1152-99    GEFA EBPP (IBG)    First Colony Life Insurance Company (FCL)   
F-33, F-33.1, F-40 (F33 & F40 are the same)    —   E learning - IBG   
02-1152-99    GEFA EBPP (IBG)    American Mayflower Life Insurance Company of
New York (AML)    A-5      E learning - IBG    02-1152-99    GEFA EBPP (IBG)   
GE Capital Assurance Company (GECA)    J-46, J-46.1           Total FTE’s     
             799

 

23